CREDIT AGREEMENT

among

CHIQUITA BRANDS L.L.C.,
as Borrower

CHIQUITA BRANDS INTERNATIONAL, INC.,

THE LENDERS NAMED HEREIN

and

COÖPERATIEVE CENTRALE RAIFFEISEN — BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Administrative Agent, an L/C Issuer and Swing Line Lender,

and

COÖPERATIEVE CENTRALE RAIFFEISEN — BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Lead Arranger and Bookrunner

Dated as of March 31, 2008

1

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of March 31, 2008, is entered into by and among:
(a) CHIQUITA BRANDS L.L.C., a Delaware limited liability company (the
“Borrower”); (b) CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey corporation
(“CBII”); (c) each of the banks, financial institutions and other institutional
lenders executing a Lender Addendum (collectively, the “Initial Lenders”);
(d) COÖPERATIEVE CENTRALE RAIFFEISEN — BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH (“Rabobank”), as Administrative Agent (as defined
below), as Swing Line Lender (as defined below), and as an L/C Issuer (as
defined below); and (e) Rabobank, as lead arranger and bookrunner (in such
capacities, the “Lead Arranger”).

RECITALS

A. The Borrower has requested that the L/C Issuer and the Lenders make available
to it the Commitments, on the terms and conditions set forth herein, to (i) on
the Effective Date, pay certain transaction fees and expenses and to refinance
certain existing indebtedness of the Borrower, including the indebtedness under
the Existing Credit Agreement, and (ii) from time to time thereafter, provide
working capital for the Borrower and its Subsidiaries (including to fund
Permitted Acquisitions (as defined below)).

B. The L/C Issuer and the Lenders have indicated their willingness to provide
the Commitments upon the terms and subject to the conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the above Recitals and the mutual covenants
herein contained, the parties hereto hereby agree as follows:

ARTICLE I INTERPRETATION

SECTION 1.01. Definitions. Unless otherwise indicated in this Agreement or any
other Credit Document, each term set forth below, when used in this Agreement or
any other Credit Document, shall have the respective meaning given to that term
below or in the provision of this Agreement or other document, instrument or
agreement referenced below:

“Act” shall have the meaning given to that term in Section 8.16.

“Additional Revolving Lender” shall have the meaning given to that term in
Section 2.16(b)(ii).

“Administrative Agent” shall mean, as the context may require, (a) Rabobank,
acting as administrative agent for the Lenders (or any successor administrative
agent appointed in accordance with Section 7.06), or (b) the administrative
agent for the Lenders (or any successor administrative agent appointed in
accordance with Section 7.06) acting in its capacity as collateral agent for the
Secured Parties in accordance with Section 7.01(a).

“Affected Lender” shall have the meaning given to that term in Section 2.15.

“Affiliate” shall mean, with respect to any Person, (a) each other Person that,
directly or indirectly, owns or controls, whether beneficially or as a trustee,
guardian or other fiduciary, 10% or more of any class of Equity Securities of
such Person (exclusive of any Person that is permitted to report such ownership
pursuant to Schedule 13G under the Exchange Act), (b) each other Person that
controls, is controlled by or is under common control with such Person or any
Affiliate of such Person or (c) that is a CBII Entity, the officers or directors
of CBII or the Borrower; provided, however, that in no case shall the
Administrative Agent or any Lender (by reason of its capacity as such) be deemed
to be an Affiliate of any CBII Entity for purposes of this Agreement. For the
purpose of this definition, “control” of a Person shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management and policies, whether through the ownership of voting Equity
Securities, by contract or otherwise.

“Agreement” shall mean this Credit Agreement, as the same may be amended,
restated, supplemented or modified from time to time.

“Anti-Terrorism Laws” shall mean any laws, rules or regulations relating to
terrorism, national security, US embargoes or other sanctions, or money
laundering, including Executive Order No. 13224, the Act and the rules and
regulations promulgated or administered by OFAC.

“Applicable Lending Office” shall mean, with respect to any Lender, (a) in the
case of its Base Rate Loans, its US Lending Office and (b) in the case of its
LIBOR Loans, its Euro-Dollar Lending Office.

“Applicable Margin” shall mean, (a) with respect to each Term Loan, the per
annum margin which is determined pursuant to the Term Loan Pricing Grid and
added to the Base Rate or LIBOR Rate, as the case may be, for such Term Loan,
(b) with respect to each Revolving Loan, the per annum margin which is
determined pursuant to the Revolving Loan Pricing Grid and added to the Base
Rate or LIBOR Rate, as the case may be, for such Revolving Loan, and (c) with
respect to the calculation of the Letter of Credit Fee Percentage, the per annum
margin which is determined pursuant to the Revolving Loan Pricing Grid and added
to the LIBOR Rate for Revolving Loans. The Applicable Margin with respect to
(x) each Term Loan shall be determined as provided in the Term Loan Pricing Grid
and shall change as set forth in the definition of Term Loan Pricing Grid and
(y) each Revolving Loan and the calculation of the Letter of Credit Fee
Percentage shall be determined as provided in the Revolving Loan Pricing Grid
and shall change as set forth in the definition of Revolving Loan Pricing Grid.
Notwithstanding the foregoing, the Applicable Margin with respect to (a) each
Term Loan shall be determined for the first six months after the Effective Date
based upon Tier 2 of the Term Loan Pricing Grid and (b) each Revolving Loan and
the Letter of Credit Fee Percentage shall be determined for the first six months
after the Effective Date based upon Tier 2 of the Revolving Loan Pricing Grid.
Anything contained herein to the contrary notwithstanding, in the event that any
Financial Statement or any Compliance Certificate is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin with respect to any Loans or the
Letter of Credit Fee Percentage for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then the Borrower shall
immediately (a) deliver to the Administrative Agent a corrected Compliance
Certificate for such Applicable Period, (b) determine the Applicable Margin with
respect to such Loans and the Letter of Credit Fee Percentage for such
Applicable Period based upon the corrected Compliance Certificate, and (c) pay
to the Administrative Agent the accrued additional interest and the Letter of
Credit Fee Percentage owing as a result of such increased Applicable Margin for
such Applicable Period, which payment shall be promptly distributed to the
Appropriate Lenders. This provision shall not limit the rights of the
Administrative Agent and the Lenders with respect to Section 2.07(d) and
Article VI.

“Appropriate Lender” shall mean, at any time, with respect to (a) either the
Term Loan Facility or the Revolving Loan Facility, a Lender that has a
Commitment with respect to such Facility at such time, (b) the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any L/C Borrowings have been refinanced
as a Revolving Loan Borrowing that is outstanding at such time, each Revolving
Lender and (c) the Swing Line Sublimit, the Swing Line Lender.

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

“Asset Sale” shall mean the sale or disposition of any assets other than
(a) sales permitted under Section 5.02(c)(i), 5.02(c)(iii), 5.02(c)(v) or
5.02(c)(vi), (b) transfers, sales or leases between Borrower Entities,
(c) substantially equivalent exchanges of assets at Fair Market Value and upon
terms at least as favorable as an arm’s-length transaction with unaffiliated
Persons and (d) the sale or disposition of, or collection on, the Banacol Notes,
or any sale or other disposition of any Equity Securities and/or assets of
Landec, Atlanta AG or Meneu by any of the CBII Entities (the transactions
permitted by clauses (a) through (d) herein being referred to as “Permitted
Sales”).

“Assignee Lender” shall have the meaning given to that term in
Section 8.05(c)(i).

“Assignment” shall have the meaning given to that term in Section 8.05(c)(i).

“Assignment Agreement” shall have the meaning given to that term in
Section 8.05(c)(i).

“Assignment Effective Date” shall have, with respect to each Assignment
Agreement, the effective date of the Assignment as set forth therein.

“Assignor Lender” shall have the meaning given to that term in
Section 8.05(c)(i).

“Atlanta AG” shall mean Atlanta Aktiengesellschaft, a company organized under
the laws of Germany.

“Banacol Notes” shall mean the non-negotiable promissory notes from Invesmar
Limited, a British Virgin Islands company, to any of the Borrower Entities, as
any of the same may be amended, restated, renewed, replaced, supplemented or
modified from time to time.

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq.

“Base Rate” shall mean a fluctuating interest rate per annum in effect from time
to time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest per annum then most recently quoted by the
Administrative Agent to be its base rate for Dollars loaned in the US; and

(b) 1/2 of 1% per annum above the Federal Funds Rate.

The Base Rate is an index rate and is not necessarily intended to be the lowest
or best rate of interest charged to other customers in connection with
extensions of credit or to other banks. Any change in the rate of interest
resulting from a change in either of the above rates shall be effective as of
the opening of business of the Administrative Agent on the day of such change.

“Base Rate Loan” shall mean, at any time, a Loan which then bears interest as
provided in Section 2.01(d)(i).

“Blocked Person” shall have the meaning given to that term in Section 4.01(dd).

“Board of Directors” shall mean, with respect to any Person, the Board of
Directors, Board of Managers or similar governing body of such Person or any
duly authorized committee or delegated officers of such Board of Directors.

“Board Resolution” shall mean a copy of a resolution certified by the Secretary
or an Assistant Secretary of the Borrower to have been duly adopted by its
respective Board of Directors and to be in full force and effect on the date of
such certification, and delivered to the Administrative Agent.

“Borrower” shall have the meaning given to that term in the introductory
paragraph hereof.

“Borrower EBITDA” shall mean EBITDA in respect of the Borrower Entities on a
consolidated basis, and after deducting CBII Overhead Expenses.

“Borrower Entities” shall mean the Borrower and its Subsidiaries.

“Borrower Funded Debt” shall mean Funded Debt in respect of the Borrower
Entities, on a consolidated basis.

“Borrower Leverage Ratio” shall mean the ratio of (a) Borrower Funded Debt, as
of the end of any fiscal quarter, to (b) Borrower EBITDA for the four fiscal
quarter period ended as of the end of such fiscal quarter.

“Borrowing” shall mean a Term Loan Borrowing, a Revolving Loan Borrowing or a
Swing Line Borrowing, as the context may require.

“Business Day” shall mean any day on which (a) commercial banks are not
authorized or required by law to close in New York, New York and (b) if such
Business Day is related to a LIBOR Loan, dealings in Dollar deposits are carried
out in the London interbank market.

“Capex Carryover” shall have the meaning given to that term in Section 5.03(c).

“Capital Adequacy Requirement” shall have the meaning given to that term in
Section 2.11(d).

“Capital Asset” shall mean, with respect to any Person, any tangible, fixed or
capital asset owned or leased (in the case of a Capital Lease) by such Person.

“Capital Expenditures” shall mean, with respect to any Person and any period,
all amounts expended by such Person during such period to acquire or to
construct Capital Assets computed in accordance with GAAP.

“Capital Leases” shall mean any and all lease obligations that, in accordance
with GAAP, are required to be capitalized on the books of a lessee.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Revolving
Lenders, as Collateral for the L/C Obligations, cash or deposit account balances
in an amount equal to the L/C Obligations pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent and the L/C Issuer
(which documents are hereby consented to by the Lenders). Derivatives of such
term shall have a corresponding meaning.

“CBCBV” shall mean Chiquita Banana Company B.V., an entity organized under the
laws of The Netherlands.

“CBII” shall have the meaning given to that term in the introductory paragraph
hereof.

“CBII Entities” shall mean CBII and its Subsidiaries.

“CBII Overhead Expenses” shall mean the expenses of CBII, including for
employing and compensating officers and employees and in fulfilling its
obligations as a public company and administering its Subsidiaries’ activities,
entering into space leases and other agreements in connection with such business
activities, and having and maintaining various employee benefit plans for it,
its Subsidiaries and their employees; provided that any such expenses shall be
excluded to the extent such expenses are attributable to or incurred for any
Subsidiary of CBII that is not a Borrower Entity or Permitted Joint Venture and
which (a) is not dormant and has active business operations or (b) has more than
de minimis profits, earnings, and/or assets.

“Change of Control” shall mean an event or series of events by which any of the
following occurs:

(a) any Exchange Act Person is or becomes the beneficial owner, directly or
indirectly, of more than 50% of the total voting power of all outstanding
classes of voting capital stock of CBII;

(b) the adoption of a plan relating to the liquidation or dissolution of CBII or
the Borrower;

(c) on any date, a majority of CBII’s Board of Directors does not consist of
Persons (i) who were directors at the Effective Date (“Continuing Directors”) or
(ii) whose election or nomination as directors was approved by at least 2/3 of
the directors then in office who are Continuing Directors or whose election or
nomination was previously so approved;

(d) CBII fails to own directly or indirectly 100% of the Borrower; or

(e) except as a result of a transaction permitted by Section 5.02(c),
Section 5.02(d)(i) or Section 5.02(d)(ii), the Borrower fails to own, directly
or indirectly, 100% of each of the Subsidiary Guarantors and the other
Significant Subsidiaries (other than the Borrower).

“Change of Law” shall have the meaning given to that term in Section 2.11(b).

“Clayton County Lease” shall mean that certain Lease Agreement, dated as of
April 1, 2004, between the Development Authority of Clayton County, Georgia, and
Fresh-Cuts, LLC, as successor in interest to Fresh-Cuts Incorporated, as
amended, restated, supplemented or modified from time to time.

“Clayton County Leasehold Mortgage” shall mean that deed to secure debt, dated
as of the Effective Date, in substantially the form of Exhibit Q-2 covering the
leasehold interest and any and all other interests of the lessee (including any
residual interests of the lessee and any purchase option held by the lessee or
any other Loan Party) created under the Clayton County Lease (together with the
Assignments of (Sub)leases and Rents referred to therein, in each case as
amended, restated, supplemented or modified from time to time).

“Clayton County Property” shall mean that certain property located at
1361 Southern Road, Morrow, Clayton County, Georgia, subject to the Clayton
County Lease.

“Co-Documentation Agents” shall mean ING Capital LLC and Barclays Bank PLC,
acting together in their capacities as co-documentation agents.

“Co-Managing Agents” shall mean Royal Bank of Canada and The PrivateBank and
Trust Company, acting together in their capacities as co-managing agents.

“Collateral” shall have the meaning ascribed to the term “Collateral” or
“Pledged Collateral” under the respective Security Documents and shall include
any and all property and assets from time to time subject to or intended to be
subject to the Lien created pursuant to the Security Documents.

“Collateral Agent” shall have the meaning given to that term in Section 7.01(a).

“Commitment Fee Percentage” shall mean 0.50% per annum.

“Commitment Fees” shall have the meaning given to that term in Section 2.05(b).

“Commitment Letter” shall mean the Commitment Letter dated February 4, 2008, and
entered into by and among Rabobank, CBII and the Borrower.

“Commitments” shall mean the Revolving Loan Commitments and the Term Loan
Commitments and “Commitment” shall mean the Revolving Loan Commitment and the
Term Loan Commitment of any Lender.

“Communications” shall have the meaning given to that term in
Section 8.01(c)(i).

“Compliance Certificate” shall have the meaning given to that term in
Section 5.01(a)(iii).

“Computation Date” shall have the meaning given to that term in Section 2.02(k).

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender, and provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to this Agreement than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.

“Consolidated” shall mean, as the context may require, the consolidation of the
accounts of the Borrower Entities or the CBII Entities, in each case in
accordance with GAAP.

“Consolidated Adjusted Leverage Ratio” shall mean the ratio of (a) Consolidated
Funded Debt, as of the end of any fiscal quarter, to (b) Consolidated EBITDA for
the four fiscal quarter period ended as of the end of such fiscal quarter.

“Consolidated EBITDA” shall mean EBITDA in respect of the CBII Entities on a
consolidated basis.

“Consolidated Funded Debt” shall mean Funded Debt in respect of the CBII
Entities on a consolidated basis, minus the outstanding principal amount of the
Indebtedness incurred under the Convertible Notes Indenture.

“Container Assets” shall mean refrigerated and unrefrigerated containers,
chassis and generator assets used by any of the CBII Entities to transport
products.

“Contingent Obligation” shall mean, with respect to any Person, (a) any
Guarantee given by that Person and (b) any direct or indirect obligation or
liability, contingent or otherwise, of that Person (i) in respect of any Surety
Instrument issued for the account of that Person or as to which that Person is
otherwise liable for reimbursement of drawings or payments, (ii) as a general
partner or joint venturer with liability in any partnership or joint venture,
(iii) to purchase any materials, supplies or other property from, or to obtain
the services of, another Person if the relevant contract or other related
document or obligation requires that payment for such materials, supplies or
other property, or for such services, shall be made regardless of whether
delivery of such materials, supplies or other property is ever made or tendered,
or such services are ever performed or tendered or (iv) in respect of any Rate
Contract that is not entered into in connection with a bona fide hedging
operation that provides offsetting benefits to such Person or, in the case of a
Borrower Entity, to one or more of the Borrower Entities. The amount of any
Contingent Obligation (other than a Guarantee) shall be deemed equal to the
probable liability in respect thereof, and shall, with respect to clause (b)(iv)
above, be marked to market on a current basis.

“Contractual Obligation” of any Person shall mean any indenture, note, lease,
loan agreement, security, deed of trust, trust deed, deed to secure debt,
mortgage, security agreement, Guarantee, instrument, contract, agreement or
other form of contractual obligation or undertaking to which such Person is a
party or by which such Person or any of its property is bound.

“Convertible Notes” shall mean the 4.25% Convertible Senior Notes due 2016 of
CBII.

“Convertible Notes Documents” shall mean the Convertible Notes Indenture and all
other agreements, instruments and other documents pursuant to which any
Convertible Notes are issued, in each case as amended, restated, supplemented or
modified from time to time to the extent permitted under the Credit Documents.

“Convertible Notes Indenture” shall mean that certain Indenture dated as of
February 1, 2008, between CBII, as issuer, and LaSalle Bank National
Association, as trustee, and the First Supplemental Indenture thereto, dated as
of February 12, 2008, in respect of the Convertible Notes, as further amended,
restated, supplemented or modified from time to time to the extent permitted
under the Credit Documents.

“Copyright Security Agreements” shall mean the Copyright Security Agreements
executed and delivered by the Grantors party thereto from time to time, as the
same may be amended, restated, supplemented or modified from time to time, and
substantially in the form of Exhibit M.

“Credit Documents” shall mean this Agreement, the Notes, each Guarantee
Agreement, the Security Documents, each Letter of Credit Application, each
Notice of Borrowing, each Notice of Interest Period Selection, each Notice of
Conversion, the Fee Letter and the Post Effective Date Requirements Letter
Agreement, including any consents or waivers, as the same may be amended,
restated, supplemented or modified from time to time. For the avoidance of
doubt, Lender Rate Contracts shall not qualify as Credit Documents for the
purposes of this Agreement or any other Credit Document or any Obligations in
connection therewith; provided, however, that obligations owing to Secured
Parties under Lender Rate Contracts shall constitute Secured Obligations and
shall be secured to the extent provided in this Agreement.

“Credit Event” shall mean the making of any Loan (including a Swing Line Loan),
the making of an L/C Credit Extension or the increase of the Revolving Loan
Commitment in accordance with Section 2.16.

“Current Assets” of any Person shall mean all assets of such Person that would,
in accordance with GAAP, be classified as current assets of a company conducting
a business the same as or similar to that of such Person, after deducting
adequate reserves in each case in which a reserve is proper in accordance with
GAAP.

“Current Liabilities” of any Person shall mean (a) all Indebtedness of such
Person that by its terms is payable on demand or matures within one year after
the date of determination (excluding any Indebtedness renewable or extendible,
at the option of such Person, to a date more than one year from such date or
arising under a revolving credit or similar agreement that obligates the lender
or lenders to extend credit during a period of more than one year from such
date) and (b) all other items (including taxes accrued as estimated) that in
accordance with GAAP would be classified as current liabilities of such Person.

“De Minimis US Subsidiaries” shall mean all direct or indirect Subsidiaries of
the Borrower which are organized under the laws of the US or any state thereof
and which as of the end of the most recent fiscal year do not have annual
revenue or assets in excess of $5,000,000 individually and $50,000,000 in the
aggregate (excluding those Subsidiaries that have been designated by the
Borrower as a US Subsidiary pursuant to Section 5.01(i)(ii)).

“Debtor Relief Laws” shall mean the Bankruptcy Code, and all other applicable
liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Governmental
Rules from time to time in effect affecting the rights of creditors generally.

“Default” shall mean an Event of Default or any event or circumstance not yet
constituting an Event of Default which, with the giving of any notice or the
lapse of any period of time or both, would become an Event of Default.

“Default Rate” shall have the meaning given to that term in Section 2.07(d).

“Defaulting Lender” shall mean a Lender which has failed to fund its portion of
any Borrowing which it is required to fund under this Agreement and has
continued in such failure for three Business Days after written notice from the
Administrative Agent.

“Designated Non-US Currency Market” shall mean, with respect to any Non-US
Currency Letter of Credit, the Non-US Currency Market designated by the
Administrative Agent as appropriate for such Non-US Currency Letter of Credit.

“Distributions” shall mean dividends (in cash, property or obligations) on, or
other payments or distributions on account of, or the setting apart of money for
a sinking or other analogous fund for, any Equity Securities of any Person, or
the purchase, redemption, retirement or other acquisition of, any Equity
Securities of any CBII Entity (other than a Borrower Entity) by a Borrower
Entity or of any warrants, options or other rights to acquire the same, but
excluding dividends payable solely in shares of common stock of any Borrower
Entity to any other Borrower Entity or payable solely in shares of common stock
of CBII.

“DOJ Liability” shall mean the fine in an aggregate amount equal to $25,000,000
plus interest thereon to be paid by CBII in five annual installments to the US,
commencing September, 2007, resulting from the investigation by the U.S.
Department of Justice into certain payments made by a former Colombian
subsidiary of CBII and related matters.

“Dollars” and “$” shall mean the lawful currency of the US and, in relation to
any payment under this Agreement, same day or immediately available funds.

“Due Inquiry” shall mean any and all inquiry, investigation and analysis which a
prudent Person would undertake and complete with diligence with the intent of
coming to a reasonable understanding of facts or circumstances, and shall
include, where appropriate, a review of relevant records in such Person’s
possession and inquiry of appropriate employees, officers and directors, and
shall mean such inquiry, investigation, and analysis has occurred as of the
Effective Date and as of the date of each supplement provided pursuant to
Section 5.01(a) or 5.01(k).

“EBITDA” shall mean, for any period, Net Income for such period of a Person and
its Subsidiaries determined on a consolidated basis in accordance with GAAP
plus, without duplication, and to the extent deducted in determining such Net
Income for such period, the sum of the following for such period: (a) Interest
Expense, net of interest income, for such period; (b) income tax expense for
such period; (c) depreciation and amortization expense for such period; (d)
extraordinary items of non-cash loss for such period; (e) non-cash writedowns,
including any non-cash asset impairment charges under SFAS No. 142 or SFAS
No. 144; (f) for any period subsequent to September 30, 2006, but prior to
September 30, 2007, costs incurred related to restoring consumer confidence in
spinach and packaged salad products in an aggregate amount of $6,000,000; and
(g) non-cash stock based compensation expense, and minus, without duplication,
and to the extent added in determining such Net Income for such period, the
aggregate amount of extraordinary items of income. Pro forma credit shall be
given for any acquired Person’s EBITDA or the identifiable EBITDA of
identifiable business units or operations acquired during such period calculated
in a similar fashion (so long as such acquisition was permitted by this
Agreement) as if owned on the first day of the applicable period; and any Person
or identifiable business units or operations sold, transferred or otherwise
disposed of during such period will be treated as if not owned during the entire
applicable period. When calculating EBITDA for purposes of determining
compliance with the terms and covenants of this Agreement, EBITDA shall be
calculated without giving effect to (i) the amortization of any expenses
incurred by any of the CBII Entities in connection with the Existing Credit
Agreement (including the “Credit Documents” referred to therein), the Credit
Documents referred to herein and the offering of the Senior Notes (71/2%), the
Senior Notes (87/8%) and the Convertible Notes, and in each such case the
application of the proceeds therefrom, (ii) any costs or expenses incurred by
any of the CBII Entities in connection with the consent solicitation for the
Senior Notes (71/2%), (iii) any after-tax income or loss from discontinued
operations to the extent established on or before the Effective Date in
accordance with GAAP and (iv) any costs and expenses incurred by any of the
Borrower Entities in connection with any Permitted Acquisition, in an aggregate
amount for all Permitted Acquisitions not to exceed $10,000,000.

“Effective Amount” shall mean (a) with respect to Revolving Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to (i) any borrowings and prepayments or repayments of Revolving
Loans and Swing Line Loans and (ii) with respect to Swing Line Loans, any risk
participation amongst the Revolving Lenders, as the case may be, occurring on
such date and (b) with respect to any L/C Obligations on any date, the amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date (provided that in the case of any Non-US
Currency Letter of Credit or Non-US Currency Unreimbursed Amount, the
calculation shall be based on the US Currency Equivalent of the amount of such
Non-US Currency L/C Obligations on the Non-US Currency Business Day preceding
such date), including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit or any reductions in the maximum amount
available for drawing under Letters of Credit taking effect on such date.

“Effective Date” shall mean the earlier of (a) the time and Business Day on
which the consummation of all conditions precedent contemplated in Section 3.01
shall have been fulfilled and the Administrative Agent shall have notified the
Borrower and Lenders of the Administrative Agent’s satisfaction that such
conditions have been met and (b) the date on which (i) a Credit Event shall have
occurred and (ii) the Administrative Agent, CBII and the Borrower shall have
entered into a post-Effective Date requirements letter agreement (“Post
Effective Date Requirements Letter Agreement”) setting forth the terms and dates
for post-Effective Date compliance with unfulfilled conditions precedent
contemplated in Section 3.01 in respect of Collateral delivery (free from
adverse claims) and perfection matters relating to certain Non-US Subsidiaries
and Non-US jurisdictions and certain other matters as specified therein;
provided that the Administrative Agent may condition the occurrence of any one
or all subsequent Credit Events on satisfaction of the terms of the Post
Effective Date Requirements Letter Agreement.

“Eligible Assignee” shall mean a Person which is (a) a commercial bank organized
under the laws of the US, or any state thereof, and, to the extent such Person
is or pursuant to the contemplated Assignment shall become a Revolving Lender,
having a combined capital and surplus of at least $500,000,000, (b) a commercial
bank organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and, to the extent such Person is or
pursuant to the contemplated Assignment shall become a Revolving Lender, having
a combined capital and surplus of at least $500,000,000; provided that such bank
is acting through a branch or agency located in the country in which it is
organized or another country which is also a member of the OECD, (c) a Person
that is primarily engaged in the business of commercial banking and that is
(i) a Subsidiary of a Lender, (ii) a Subsidiary of a Person of which a Lender is
a Subsidiary or (iii) a Person of which a Lender is a Subsidiary, (d) any
(i) savings bank, savings and loan association, or financial institution or
(ii) insurance company engaged in the business of writing insurance, which bank,
association, institution or company, in any case (A) to the extent such Person
is or pursuant to the contemplated Assignment shall become a Revolving Lender,
has a combined capital and surplus of at least $500,000,000, (B) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (C) is
operationally and procedurally able to meet the obligations of a Lender
hereunder to the same degree as a commercial bank, (e) an Approved Fund or
(f) any other Person (other than an individual) approved by (A) the
Administrative Agent, (B) in the case of an assignment of a Revolving Loan
Commitment, the L/C Issuer and the Swing Line Lender and (C) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided, that no CBII Entity shall be an
Eligible Assignee.

“Employee Benefit Plan” shall mean any employee benefit plan within the meaning
of Section 3(3) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate, other than a Multiemployer Plan.

“Environmental Damages” shall mean all claims, judgments, damages, losses,
penalties, liabilities (including strict liability), costs and expenses,
including costs of investigation, remediation, defense, settlement and
attorneys’ fees and consultants’ fees, that are incurred at any time (a) as a
result of the existence of any Hazardous Material upon, about or beneath any
real property owned by the Significant Parties or migrating or threatening to
migrate to or from any such real property, (b) arising from any investigation,
proceeding or remediation of any location at which the Significant Parties or
any predecessors have directly or indirectly disposed of Hazardous Materials,
(c) arising in any manner whatsoever out of any violation of Environmental Laws
by the CBII Entities or with respect to any real property owned by the CBII
Entities or (d) arising from any exposure or alleged exposure of any Hazardous
Materials.

“Environmental Laws” shall mean the Clean Air Act, 42 U.S.C. Section 7401 et
seq.; the Federal Water Pollution Control Act, 33 U.S.C. Section 1251 et seq.;
the Resource Conservation and Recovery Act of 1976, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980 (including the Superfund Amendments and Reauthorization Act of 1986,
“CERCLA”), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, 15
U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act, 29 U.S.C.
Section 651 et seq.; the Emergency Planning and Community Right-to-Know Act of
1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and Health Act of 1977,
30 U.S.C. Section 801 et seq.; the Safe Drinking Water Act, 42 U.S.C.
Section 300f et seq.; and all other Governmental Rules relating to the
protection of human health and safety and the environment, including all
Governmental Rules pertaining to the reporting, licensing, permitting,
transportation, storage, disposal, investigation or remediation of emissions,
discharges, releases, or threatened releases of Hazardous Materials into the
air, surface water, groundwater, or land; or relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transportation or
handling of Hazardous Materials.

“Equity Securities” of any Person shall mean (a) all common stock, preferred
stock, participations, shares, partnership interests, limited liability company
interests or other equity or similar interests in and of such Person (regardless
of how designated and whether or not voting or non-voting) and (b) all warrants,
options and other rights to acquire any of the foregoing (but excluding in all
cases any debt security that is convertible into, or exchangeable for, such
Equity Securities).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” shall mean any Person which is treated as a single employer
with any Significant Party under Section 414 of the IRC.

“ERISA Event” shall mean (a) a Reportable Event with respect to a Pension Plan,
(b) a withdrawal by any Significant Party or any ERISA Affiliate from a Pension
Plan subject to Section 4063 of ERISA during a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA) or a
substantial cessation of operations at a facility that is treated as such a
withdrawal under Section 4062(e) of ERISA which could reasonably be expected to
give rise to any liability on account of such withdrawal, (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization (within the
meaning of Section 4241 of ERISA), (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan or Multiemployer Plan amendment as a
termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the Borrower or any ERISA Affiliate to terminate a Pension Plan
to completely or partially withdraw from a Multiemployer Plan, (e) the receipt
of notice of an application by the PBGC to institute proceedings under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan, or the receipt by the Borrower or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan or (f) the imposition of any
liability under Title IV of ERISA, other than PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

“Euro-Dollar Lending Office” shall mean, with respect to any Lender,
(a) initially, its office designated as such to the Administrative Agent (or, in
the case of any Lender which becomes a Lender by an assignment pursuant to
Section 8.05(c), its office designated as such in the applicable Assignment
Agreement) and (b) subsequently, such other office or offices as such Lender may
designate to the Administrative Agent as the office at which such Lender’s LIBOR
Loans will thereafter be maintained and for the account of which all payments of
principal of, and interest on, such Lender’s LIBOR Loans will thereafter be
made.

“Event of Default” shall have the meaning given to that term in Section 6.01.

“Evergreen Letter of Credit” shall have the meaning given to that term in
Section 2.02(b)(iii).

“Excess Cash Flow” shall mean, for any period,

(a) the sum of (without duplication):

(i) Consolidated net income (or loss) of the CBII Entities for such period
calculated in accordance with GAAP plus

(ii) the aggregate amount of all non-cash charges deducted in arriving at such
Consolidated net income (or loss), but excluding non-cash expenses to the extent
they represent an accrual or reserve for cash payments in any future period plus

(iii) if there was a net increase in Consolidated Current Liabilities of the
CBII Entities during such period, the amount of such net increase plus

(iv) if there was a net decrease in Consolidated Current Assets (excluding cash
and Temporary Cash Investments) of the CBII Entities during such period, the
amount of such net decrease plus

(v) any Capex Carryover from a prior period permitted to be used for Capital
Expenditures during such period to the extent not so used during such period
less

(b) the sum of (without duplication):

(i) the aggregate amount of all non-cash credits included in arriving at such
Consolidated net income (or loss) (other than non-cash credits that were accrued
in the ordinary course of business) plus

(ii) if there was a net decrease in Consolidated Current Liabilities of the CBII
Entities during such period, the amount of such net decrease plus

(iii) if there was a net increase in Consolidated Current Assets (excluding cash
and Temporary Cash Investments) of the CBII Entities during such period, the
amount of such net increase plus

(iv) the aggregate amount of Capital Expenditures of the CBII Entities paid in
cash during such period solely to the extent permitted by this Agreement plus

(v) the aggregate amount of all regularly scheduled principal payments of Funded
Debt of the CBII Entities made during such period plus

(vi) the aggregate principal amount of all optional prepayments of Funded Debt
of the CBII Entities (other than Funded Debt that is revolving in nature and
available to be reborrowed) made during such period plus

(vii) the aggregate principal amount of all commitment reductions in the
Revolving Loan Facility made during such period plus

(viii) the aggregate principal amount of all mandatory prepayments of the Term
Loan Facility made during such period pursuant to Section 2.06(c) plus

(ix) the Capex Carryover for such period plus

(x) the aggregate amount of Distributions made by the Borrower to CBII in
respect of the Borrower’s Equity Securities to the extent such Distributions are
permitted to be made pursuant to Section 5.02(f) but excluding Distributions
made to reimburse CBII for CBII Overhead Expenses already deducted in
calculating the Consolidated net income of the CBII Entities and Distributions
to CBII used by CBII to make payments in respect of Funded Debt included in
clauses (b)(v) and (b)(vi) above.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Exchange Act Person” shall have the meaning given to “Person” in Sections 13(d)
and 14(d) of the Exchange Act.

“Executive Order 13224” shall mean executive Order 13224 on Terrorist Financing,
effective September 24, 2001.

“Existing Credit Agreement” shall mean that certain amended and restated credit
agreement dated as of June 28, 2005, with the lenders party thereto, Wachovia
Bank, National Association, as administrative agent for such lenders, as swing
line lender and as letter of credit issuer, Wells Fargo, as a letter of credit
issuer, Wachovia Capital Markets, LLC, as a co-lead arranger, Morgan Stanley
Senior Funding, Inc., as syndication agent and a co-lead arranger, and Goldman
Sachs Credit Partners L.P., as documentation agent, as amended prior to the date
hereof.

“Existing Indebtedness” shall mean Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before the occurrence of the Effective
Date.

“Existing Swap Counterparties” shall mean those Lenders (as defined in the
Existing Credit Agreement) and Affiliates thereof that are parties to Lender
Rate Contracts (as defined in the Existing Credit Agreement) dated prior to the
Effective Date, in each case as more particularly described on Schedule V.

“Exportadora Chile” shall mean Exportadora Chiquita-Enza Chile Limitada, a
Chilean limitada.

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds received in connection with or as a result of any settlement or audit
that are in excess of $1,000,000 in any fiscal year, pension plan reversions,
proceeds of insurance (including any key man life insurance but excluding
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings), condemnation awards (and payments in
lieu thereof), indemnity payments and any purchase price adjustment received in
connection with any purchase agreement.

“Facility” shall mean the Term Loan Facility, the Revolving Loan Facility, the
Letter of Credit Sublimit or the Swing Line Sublimit.

“Fair Market Value” shall mean the price that would be paid in an arm’s-length
transaction between an informed and willing seller under no compulsion to sell
and an informed and willing buyer under no compulsion to buy.

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards to the nearest 1/100 of 1%) equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers on such day, as published by the
Federal Reserve Bank of New York on the Business Day next succeeding such day;
provided that (a) if such day is not a Business Day, the Federal Funds Rate for
such day shall be such rate on such transactions on the next preceding Business
Day as so published on the next succeeding Business Day and (b) if no such rate
is so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate charged to Rabobank on such day on such
transactions as determined by the Administrative Agent.

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System.

“Fee Letter” shall mean the Fee Letter dated the date hereof and entered into by
and between the Borrower and Rabobank.

“Financial Covenants” shall mean, collectively, the Borrower Leverage Ratio, the
Fixed Charge Coverage Ratio and the Maximum Capital Expenditures covenants set
forth in Sections 5.03(a), (b) and (c), respectively.

“Financial Statements” shall mean, with respect to any accounting period for any
Person, statements of income and cash flows of such Person for such period, and
a balance sheet of such Person as of the end of such period setting forth in
each case in comparative form figures for the corresponding period in the
preceding fiscal year, all prepared in reasonable detail in accordance with
GAAP, except that interim Financial Statements may omit footnotes, statement of
shareholders’ equity and year-end adjustments.

“Fixed Charge Coverage Ratio” shall mean, as at any date of determination,
(a) Borrower EBITDA for the four fiscal quarter period ended as of the close of
the most recently ended fiscal quarter, plus (i) net lease expense of the
Borrower Entities for such period and (ii) net rent expense of the Borrower
Entities for such period, divided by (b) Fixed Charges for the four fiscal
quarter period ended as of the close of the most recently ended fiscal quarter.
Anything contained herein to the contrary notwithstanding, the calculation of
“net lease expense”, “net rent expense” and “Fixed Charges” shall exclude that
portion of any lease or rent expense arising under any timecharter or spot
charter of ocean-going vessels to the extent reasonably determined by the
Borrower to be attributable to expenses related to the operation of such vessel
and not to the lease or rental of the vessel itself.

“Fixed Charges” shall mean, for any period, the sum, for the Borrower Entities
(determined on a consolidated basis without duplication in accordance with
GAAP), of the following items: (a) cash Interest Expense, net of cash interest
income, for such period (excluding the amortization of any expenses incurred by
any of the Borrower Entities in connection with the Existing Credit Agreement
(including the “Credit Documents” referred to therein), the Credit Documents
referred to herein and the offering of the Senior Notes (71/2%), the Senior
Notes (87/8%) and the Convertible Notes, and in each such case the application
of the proceeds therefrom); plus (b) net lease expense; plus (c) net rent
expense; plus (d) Distributions and dividends, or cash advances or any other
funds, however characterized, paid by any Borrower Entity to CBII pursuant to
Section 5.02(f)(ii), excluding any such payments made to CBII for the purpose of
discharging the DOJ Liability in an aggregate amount not to exceed $5,000,000
plus interest thereon in any fiscal year. Pro forma effect shall be given, in
respect of the acquisition of a Person or identifiable business units or
operations permitted by this Agreement, to any Indebtedness incurred to finance
such acquisition as if owed on the first day of the applicable period during
which such acquisition was made.

“Food-Related Businesses” shall mean businesses or operations involving food or
food products, including any business related, ancillary or complementary
thereto; provided that, if in the case of any business acquired or joint venture
entered into by any of the CBII Entities after the Effective Date, such business
or joint venture is primarily engaged in one or more Food-Related Businesses,
then such acquired business or joint venture shall be deemed to be engaged in
Food-Related Businesses.

“Fund” shall mean any Person (other than an individual) that is or will be
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” shall mean all of the following, without duplication, of any
Person and its Subsidiaries on a consolidated basis: (a) all indebtedness for
borrowed money (including that evidenced by senior or subordinated debts or
notes); (b) the unpaid principal balance of Capital Lease obligations as
presented on a balance sheet in accordance with GAAP; (c) the undrawn balance of
issued and outstanding letters of credit and the aggregate amount of
unreimbursed drawings under letters of credit; (d) the aggregate amount of
Synthetic Lease Principal Components or similar arrangements; (e) the principal
portion of obligations (i) in respect of the deferred purchase price of property
or services (other than trade accounts payable) or (ii) under conditional sale
or other title retention agreements relating to property purchased by such
Person (other than customary reservations or retentions of title under
agreements with suppliers, and in either case entered into in the ordinary
course of business and not exceeding 90 days (180 days for up to $12,000,000 in
the aggregate outstanding at any one time for seasonal arrangements));
(f) preferred stock or other Equity Securities providing for mandatory
redemptions, sinking fund or like payments prior to the Termination Date;
(g) Funded Debt of any partnership or joint venture (other than a partnership or
joint venture that is itself a corporation, limited liability company, or such
other entity providing equivalent protection from pass through liability, or
such Funded Debt is expressly made non-recourse to such Person); (h) obligations
owing in connection with any on or off balance sheet financing of receivables
(whether or not reflected on a balance sheet of such Person and its Subsidiaries
prepared in accordance with GAAP) involving any CBII Entity; and (i) Guarantees
by the specified Person or its Subsidiaries of the kind of Indebtedness
described in clauses (a) through (h) above, other than reimbursement obligations
with respect to Guarantees provided by financial institutions to Guarantee the
payment of Governmental Charges or other regulatory obligations in the normal
course of business. Additionally, the term “Funded Debt” includes all Funded
Debt of others secured by a Lien on any asset of the specified Person (whether
or not such Funded Debt is assumed by the specified Person) (the amount of such
Funded Debt as of any date being deemed to be the lesser of the value of such
property or assets as of such date or the principal amount of such Funded Debt
of such other Person) and, to the extent not otherwise included, the Guarantee
by such Person of any Funded Debt of any other Person; but the term “Funded
Debt” excludes bonds in respect of workers’ compensation, provided no Default
exists or is continuing.

“GAAP” shall mean generally accepted accounting principles in the US as in
effect from time to time (including those set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other entity as
approved by a significant segment of the accounting profession), consistently
applied.

“German Share Pledge Agreements” shall mean, collectively, (a) the Share Pledge
Agreement duly executed by “Hameico” Fruit Trade GmbH acting as pledgor with
respect to the pledge of shares in Atlanta AG in favor of the Secured Parties,
(b) the Share Pledge Agreement duly executed by “Hameico” Fruit Trade GmbH
acting as pledgor with respect to the pledge of shares in Chiquita Deutschland
GmbH in favor of the Secured Parties and (c) the Share Pledge Agreement duly
executed by CBCBV and American Produce Company acting as pledgors with respect
to the pledge of shares in “Hameico” Fruit Trade GmbH in favor of the Secured
Parties.

“Governmental Authority” shall mean any US or Non-US national, state or local
government, any political subdivision thereof, any department, agency, authority
or bureau of any of the foregoing, or any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the Federal Deposit Insurance Corporation, the Federal
Reserve Board, the Comptroller of the Currency, any central bank or any
comparable authority.

“Governmental Authorization” shall mean any permit, license, registration,
approval, finding of suitability, authorization, plan, directive, order,
consent, exemption, waiver, consent order or consent decree of or from, or
notice to, action by or filing with, any Governmental Authority.

“Governmental Charges” shall mean, with respect to any Person, all levies,
assessments, licenses, fees, duties, claims or other charges imposed by any
Governmental Authority upon such Person or any of its property or otherwise
payable by such Person.

“Governmental Rule” shall mean any law, rule, regulation, ordinance, order,
code, interpretation, judgment, decree, directive, guidelines, policy or similar
form of decision of any Governmental Authority.

“Grantors” shall mean (a) the Borrower, (b) CBII, (c) the entities listed on
Part I of Schedule I and (d) US Subsidiaries formed, acquired or becoming US
Subsidiaries after the Effective Date.

“Guarantee” shall mean any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing any Indebtedness of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness of
such other Person (whether arising by virtue of partnership arrangements, or by
agreements to keep-well, to purchase assets, goods, securities or services
(unless such purchase arrangements are on arm’s-length terms and are entered
into in the ordinary course of business), to take-or-pay, or to maintain
Financial Statement conditions or otherwise) or (b) entered into for purposes of
assuring in any other manner the obligee of such Indebtedness of the payment
thereof or to protect such obligee against loss in respect thereof (in whole or
in part); provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business. The amount of any
Guarantee shall be deemed equal to the lesser of the stated or determinable
amount of the primary obligation or the maximum liability of the guarantor
thereunder in respect thereof. The term “Guarantee” used as a verb has a
corresponding meaning.

“Guarantee Agreements” shall mean, collectively, the Parent Guarantee Agreement
and each Subsidiary Guarantee Agreement.

“Guarantors” shall mean, collectively, the Parent Guarantor and the Subsidiary
Guarantors.

“GWF” shall mean Great White Fleet, Ltd., a Bermuda company.

“Hazardous Materials” shall mean all pollutants, contaminants and other
materials, substances and wastes which are hazardous, toxic, caustic, harmful or
dangerous to human health or the environment, including petroleum and petroleum
products and byproducts, radioactive materials, asbestos, polychlorinated
biphenyls and all materials, substances and wastes which are classified or
regulated as “hazardous”, “toxic” or similar descriptions under any
Environmental Law.

“Hedging Obligations” shall mean, with respect to any Person, the obligations of
such Person under any Rate Contract.

“Honor Date” shall have the meaning given to that term in Section 2.02(c)(i).

“ICC” shall have the meaning given to that term in Section 2.02(h).

“Increased Revolving Loan Commitment” shall have the meaning given to that term
in Section 2.16(a)(ii).

“Indebtedness” shall mean, with respect to any specified Person, any
indebtedness of such Person, contingent or otherwise, in respect of Funded Debt.

“Indemnitees” shall have the meaning given to that term in Section 8.03.

“Initial Lenders” shall have the meaning given to that term in the introductory
paragraph hereof.

“Intellectual Property Security Agreements” shall mean, collectively, the
Copyright Security Agreements, the Patent Security Agreements, and the Trademark
Security Agreements.

“Interest Expense” shall mean, for any period, interest expense for a Person and
its Subsidiaries (determined on a consolidated basis without duplication in
accordance with GAAP).

“Interest Period” shall mean, with respect to any LIBOR Loan, the time periods
selected by the Borrower pursuant to Section 2.01(h) which commence on the first
day of such Loan or the effective date of any conversion and end on the last day
of such time period, and thereafter, each subsequent time period selected by the
Borrower pursuant to Section 2.01(g) which commences at the end of the last day
of the immediately preceding time period and ends on the last day of that time
period.

“Investment” shall mean, with respect to any Person, all investments by such
Person in other Persons in the form of direct or indirect loans (including
Guarantees of Indebtedness or other obligations), advances or capital
contributions and purchases or other acquisitions for consideration of
Indebtedness, Equity Securities or other securities (including Equity Securities
or other securities of CBII).

“IP” shall mean all property and assets of the nature covered by the
Intellectual Property Security Agreements.

“IRC” shall mean the Internal Revenue Code of 1986, as amended.

“Joinder Agreement” shall have the meaning given to that term in
Section 5.01(i)(ii).

“Key Assets” shall mean all or a material portion of the Principal Trademarks.

“Landec” shall mean Landec Corporation, a California corporation.

“Latin American Subsidiaries” shall mean all direct or indirect Subsidiaries of
CBII which are organized in any of the following jurisdictions: Bahamas, British
Virgin Islands, Cayman Islands, Chile, Colombia, Costa Rica, Cuba, Ecuador, El
Salvador, Guatemala, Honduras, Mexico, Nicaragua, Panama, and Venezuela.

“L/C Advance” shall mean, with respect to each Revolving Lender, such Revolving
Lender’s participation in any L/C Borrowing in accordance with its Revolving
Proportionate Share.

“L/C Borrowing” shall mean an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing.

“L/C Credit Extension” shall mean, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

“L/C Issuer” shall mean Rabobank in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” shall mean, as at any date of determination, the US Currency
Equivalent of the aggregate undrawn face amount of all outstanding Letters of
Credit at such date plus the aggregate of all Unreimbursed Amounts, including
all L/C Borrowings, at such date.

“Lender Addendum” shall mean, with respect to any Lender as of the Effective
Date, a Lender Addendum, substantially in the form of Exhibit R, executed and
delivered by such Lender on the Effective Date as provided in Section 8.17.

“Lead Arranger” shall mean Rabobank, acting in its capacity as lead arranger.

“Lender Rate Contract Obligations” shall mean all liabilities and obligations,
however arising, owed by a Borrower Entity to any Lender or any other Secured
Party of every kind and description, direct or indirect, absolute or contingent,
due or to become due, now existing or hereafter arising pursuant to the terms of
any Lender Rate Contracts.

“Lender Rate Contracts” shall mean one or more Rate Contracts (whether or not in
respect to the Indebtedness evidenced by this Agreement) between one or more of
the Borrower Entities and one or more of the Secured Parties on terms agreed to
between such Borrower Entity and any such Secured Party. Each Lender Rate
Contract shall be secured by the Liens created by the Security Documents to the
extent set forth in Section 2.14(b).

“Lenders” shall mean the Initial Lenders and each Person that shall become a
Lender hereunder pursuant to Section 8.05 for as long as such Initial Lender or
Person, as the case may be, shall be a party to this Agreement.

“Letter of Credit” shall mean any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a letter of credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” shall mean the day that is 30 days prior to
the Maturity Date (or, if such day is not a Business Day, the preceding Business
Day).

“Letter of Credit Fee Percentage” shall mean, with respect to any Letter of
Credit, the per annum percentage calculated as described in the definition of
Applicable Margin.

“Letter of Credit Sublimit” shall mean an amount equal to the lesser of the
Revolving Loan Facility and $100,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Loan Facility.

“LIBOR Loan” shall mean, at any time, a Loan which then bears interest as
provided in Section 2.01(d)(ii).

“LIBOR Rate” shall mean, with respect to any Interest Period for the LIBOR Loans
in any Borrowing consisting of LIBOR Loans, a rate per annum equal to the
quotient (rounded upward if necessary to the nearest 1/16 of 1%) of (a) the rate
per annum appearing on Bloomberg L.P. Page BBAM1/(Official BBA USD Dollar Libor
Fixings) (or such other display screen as may replace such page or any successor
publication) on the second Business Day prior to the first day of such Interest
Period at or about 11:00 a.m. (London time) (or as soon thereafter as
practicable) (for delivery on the first day of such Interest Period) for a term
equal to such Interest Period and in an amount approximately equal to the amount
of the Loan to be made or funded by the Administrative Agent, on behalf of the
Lenders, as part of such Borrowing, divided by (b) one minus the Reserve
Requirement for such Loans in effect from time to time. If for any reason rates
are not available as provided in clause (a) of the preceding sentence, the rate
to be used in clause (a) shall be (in each case, rounded upward if necessary to
the nearest 1/16 of 1%), (i) the rate per annum at which Dollar deposits are
offered to Rabobank in the London interbank eurodollar currency market or
(ii) the rate at which Dollar deposits are offered to Rabobank in, or by
Rabobank to major banks in, any offshore interbank eurodollar market selected by
Rabobank, in each case on the second Business Day prior to the commencement of
such Interest Period at or about 11:00 a.m. (for delivery on the first day of
such Interest Period) for a term equal to such Interest Period and in an amount
approximately equal to the amount of the Loan to be made or funded by the
Administrative Agent, on behalf of the Lenders, as part of such Borrowing. The
LIBOR Rate shall be adjusted automatically as to all LIBOR Loans then
outstanding as of the effective date of any change in the Reserve Requirement.

“Lien” shall mean (a) any mortgage, deed of trust, trust deed, deed to secure
debt, lien, pledge, security interest, conditional sale or other title retention
agreement, charge or other security interest or encumbrance of any kind, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement or any lease in the
nature thereof, (b) any option or other agreement to sell or give a security
interest therein, and (c) any authorized filing of, or agreement to file, any
effective financing statement under the Uniform Commercial Code (or equivalent
statutes of any jurisdiction).

“Loan” shall mean a Revolving Loan, a Swing Line Loan or a Term Loan.

“Loan Account” shall have the meaning given to that term in Section 2.08(a).

“Loan Parties” shall mean the CBII Entities that execute or are required to
execute this Agreement, a Security Agreement, a Pledge Agreement, any
Intellectual Property Security Agreement, a Guarantee Agreement, any Mortgage,
or any other Credit Document. For avoidance of doubt, the term “Loan Parties”
does not include Pledged Persons that execute acknowledgments to the Pledge
Agreements.

“Margin Stock” shall have the meaning given to that term in Regulation U issued
by the Federal Reserve Board.

“Material Adverse Change” shall mean (a) a change in the business, operations,
assets, liabilities or condition (financial or otherwise) of the CBII Entities,
taken as a whole, or the Collateral, which in either case would materially and
adversely affect the ability of the CBII Entities, taken as a whole, to perform
their obligations under the Credit Documents or (b) a material adverse change in
the rights and remedies of the Administrative Agent or any Lender thereunder.

“Material Adverse Effect” shall mean (a) an effect on the business, operations,
assets, liabilities or condition (financial or otherwise) of the CBII Entities,
taken as a whole, or the Collateral, which in either case would materially and
adversely affect the ability of the CBII Entities, taken as a whole, to perform
their obligations under the Credit Documents or (b) a material adverse effect on
the rights and remedies of the Administrative Agent or any Lender thereunder.

“Material Documents” shall mean the articles of incorporation, certificate of
incorporation, by-laws, limited liability company operating agreement, as
applicable, and other organizational documents of the Significant Parties.

“Maturity” or “maturity” shall mean, with respect to any Loan, interest, fee or
other amount payable by the Borrower under this Agreement or the other Credit
Documents, the date such Loan, interest, fee or other amount becomes due,
whether upon the stated maturity or due date, upon acceleration or otherwise.

“Maturity Date” shall mean March 31, 2014.

“Meneu” shall mean Meneu Distribucion S.A., a company organized under the laws
of Spain.

“Mortgage Policies” shall have the meaning given to that term in
Section 3.01(h)(ii).

“Mortgages” shall mean, collectively, (a) deeds of trust, trust deeds, deeds to
secure debt and mortgages, in substantially the form of Exhibit Q-1 (with such
changes as may be satisfactory to the Administrative Agent and its counsel to
account for local law matters) and covering the Properties (together with the
Assignments of Leases and Rents referred to therein, in each case as amended,
restated, supplemented or modified from time to time), and (b) the Clayton
County Leasehold Mortgage.

“Multiemployer Plan” shall mean any multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA maintained or contributed to by the Borrower or any
ERISA Affiliate.

“Net Cash Proceeds” shall mean:

(a) with respect to any asset sale, the aggregate cash proceeds, Temporary Cash
Investments and other cash equivalents received by or for the benefit of any of
the CBII Entities (including any cash, Temporary Cash Investments and other cash
equivalents received upon the sale or other disposition of any non-cash
consideration received in any asset sale), net of the direct costs relating to
such asset sale, including legal, accounting and investment banking fees,
severance and similar obligations, and sales commissions, and any relocation
expenses incurred as a result thereof, taxes paid or payable as a result
thereof, in each case after taking into account any available tax credits or
deductions, any tax sharing arrangements and any amounts used to repay
Indebtedness (other than Indebtedness under the Credit Documents) secured by a
Lien on the asset or assets that were the subject of such asset sale and
appropriate amounts to be provided by any CBII Entity as a reserve against any
liabilities associated with such asset sale, including pension and other
post-employment benefit liabilities, liabilities related to Environmental Laws
and liabilities under any indemnification obligations associated with such asset
sale, all as determined in conformity with GAAP;

(b) with respect to the incurrence or issuance of any Indebtedness, the excess
of (i) the sum of the cash, Temporary Cash Investments and other cash
equivalents received in connection with such incurrence or issuance over
(ii) the underwriting discounts and commissions or other similar payments, and
other out-of-pocket costs, fees, commissions, premiums and expenses incurred in
connection with such incurrence or issuance to the extent such amounts were not
deducted in determining the amount referred to in clause (i) above;

(c) with respect to any issuance or sale of Equity Securities, the proceeds of
such issuance or sale in the form of cash, Temporary Cash Investments and other
cash equivalents, including payments in respect of deferred payment obligations
(to the extent corresponding to the principal, but not interest, component
thereof) when received in the form of cash, Temporary Cash Investments or other
cash equivalents and proceeds from the conversion of other property received
when converted to cash, Temporary Cash Investments or other cash equivalents ,
net of attorneys’ fees, accountants’ fees, underwriters’ or placement agents’
fees, discounts or commissions and brokerage, consultant and other fees incurred
in connection with such issuance or sale and net of taxes paid or payable as a
result thereof; and

(d) with respect to any Extraordinary Receipts that are not otherwise included
in clause (a), (b) or (c) above, the sum of the cash, Temporary Cash Investments
and other cash equivalents received in connection therewith, net of any
Indebtedness (other than Indebtedness under the Credit Documents) secured by a
Lien on the affected asset that is required to be prepaid with such
Extraordinary Receipts and net of the direct costs relating to the event in
respect of which the Extraordinary Receipts are received.

“Net Income” shall mean with respect to any fiscal period, the net income of a
Person determined in accordance with GAAP.

“New York Non-US Currency Exchange Market” shall mean the interbank foreign
exchange market where foreign currencies are bought and sold in New York City by
financial institutions and brokers.

“Nonrenewal Notice Date” shall have the meaning given to that term in
Section 2.02(b)(iii).

“Non-US” shall mean a jurisdiction other than and outside the US.

“Non-US Currency” shall mean, with respect to a Non-US Currency Letter of Credit
or any reimbursement made or to be made with respect to such Non-US Currency
Letter of Credit, the currency applicable to that Non-US Currency Letter of
Credit.

“Non-US Currency Business Day” shall mean any Business Day on which dealings in
deposits in the applicable Non-US Currency are conducted by and among banks in
the Designated Non-US Currency Market.

“Non-US Currency Letter of Credit” shall mean a Letter of Credit issued or to be
issued in (a) British pounds sterling, (b) euros or (c) such other currency
(other than Dollars) as may be acceptable to all of the Revolving Lenders in
their sole and absolute discretion.

“Non-US Currency Letter of Credit Sublimit” shall mean an amount equal to
$50,000,000. The Non-US Currency Letter of Credit Sublimit is part of, and not
in addition to, the Letter of Credit Sublimit; and in Administrative Agent’s
sole and absolute discretion, such Non-US Currency Letter of Credit Sublimit can
be increased above the limit (but in no event above the Letter of Credit
Sublimit), or decreased back down to the limit set forth in the preceding
sentence.

“Non-US Currency Market” shall mean a regular established market located outside
the US by and among banks for the solicitation, offer and acceptance of Non-US
Currency deposits in such banks.

“Non-US Currency Unreimbursed Amount” shall have the meaning given in
Section 2.02(c)(i).

“Non-US Plan” shall mean any employee benefit plan maintained or contributed to
by any Significant Party which is mandated or governed by any Governmental Rule
of any Governmental Authority other than the US or any Governmental Authority or
political subdivision thereof.

“Non-US Subsidiaries” shall mean all direct or indirect Subsidiaries of CBII
which are organized in a jurisdiction other than the US or any state thereof.

“Note” shall mean a Term Loan Note, a Revolving Loan Note or a Swing Line Note.

“Notice of Borrowing” shall mean a Notice of Borrowing pursuant to and as
defined in Section 2.01(c) or a Notice of Swing Line Borrowing.

“Notice of Conversion” shall have the meaning given to that term in
Section 2.01(g).

“Notice of Interest Period Selection” shall have the meaning given to that term
in Section 2.01(h)(ii).

“Notice of Swing Line Borrowing” shall mean a notice of a Swing Line Borrowing
pursuant to Section 2.03(b), which, if in writing, shall be substantially in the
form of Exhibit D.

“Notification” shall have the meaning given to that term in Section 8.01(c)(ii).

“Obligations” shall mean all loans, advances, debts, liabilities and
obligations, howsoever arising, owed by the Borrower to any Secured Party of
every kind and description (whether or not evidenced by any note or instrument
and whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of this Agreement or any of the other Credit Documents, including all
interest (including interest that accrues after the commencement of any
bankruptcy or other insolvency proceeding by or against the Borrower), fees,
charges, expenses, attorneys’ fees and accountants’ fees chargeable to and
payable by the Borrower hereunder and thereunder, but excluding Lender Rate
Contract Obligations.

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Officer” shall mean, with respect to CBII or the Borrower, (a) the Chairman of
the Board of Directors, any Vice Chairman of the Board of Directors, the Chief
Executive Officer, the President, the Chief Financial Officer, any Vice
President, or the Treasurer or (b) any Assistant Treasurer, the Secretary or any
Assistant Secretary. Any document delivered hereunder that is signed by an
Officer of CBII or the Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, limited liability company, and/or other
action on the part of CBII or the Borrower and such Officer shall be
conclusively presumed to have acted on behalf of CBII or the Borrower, as the
case may be.

“Other Taxes” shall have the meaning given to that term in Section 2.12(b).

“Owned Properties” shall have the meaning given to that term in Section 4.01(z).

“PACA” shall mean the Perishable Agricultural Commodities Act, 7 U.S.C.
Section 499.

“Parallel Obligations” shall have the meaning given to the term in
Section 2.14(d)(i).

“Parallel Security” shall have the meaning given to the term in Section 2.14(d).

“Parent Guarantee Agreement” shall mean the Guarantee Agreement executed and
delivered by CBII pursuant to Section 3.01(a), substantially in the form of
Exhibit J.

“Parent Guarantor” shall mean CBII.

“Participants” shall have the meaning given to that term in Section 8.05(b).

“Participation Seller” shall have the meaning given to that term in
Section 8.15(a).

“Patent Security Agreements” shall mean the Patent Security Agreements executed
and delivered by the Grantors party thereto, as the same may be amended,
restated, supplemented or modified from time to time, and substantially in the
form of Exhibit N.

“PBGC” shall mean the Pension Benefit Guaranty Corporation.

“Pension Plan” shall mean any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Significant
Party or any ERISA Affiliate or to which any Significant Party or any ERISA
Affiliate contributes or has an obligation to contribute, or solely in the case
of a multiple employer plan (as described in Section 4064(a) of ERISA) has made
contributions at any time during the immediately preceding five plan years.

“Permitted Acquisition” shall have the meaning given to that term in Section
5.02(d)(iii).

“Permitted Asset Disposition” shall mean any asset disposition permitted under
Section 5.02(c).

“Permitted Indebtedness” shall mean all Indebtedness that is permitted to be
created, incurred, assumed, or to exist in accordance with Section 5.02(a).

“Permitted Joint Venture” shall mean the Persons listed on Schedule II as well
as any Person (a) 50% or less of whose Equity Securities are owned directly or
indirectly by a Borrower Entity, (b) that if allowed to make Distributions,
dividends, and loans to Equity Security holders, the Borrower Entity that holds
the Equity Securities in such Person is entitled to receive Distributions,
dividends, and loans at least equal to a pro rata proportion of such Borrower
Entity’s Equity Securities in such Person and (c) for which no Borrower Entity
has liability, primarily, secondarily, or otherwise, for the Funded Debt or
other obligations of such Person.

“Permitted Liens” shall mean Liens that fall within any one of the following
categories (whether or not such Liens could fall within one or more other
categories, and if a Lien could qualify for more than one of the following
categories, the Borrower may designate which category the Lien qualifies for
without such Lien counting against other categories):

(a) any Liens on assets existing on the Effective Date and listed in
Schedule 5.02(b), except that any unlisted immaterial Liens shall also
constitute Permitted Liens for purposes of this clause (a) but only to the
extent that (i) the aggregate amount of the obligations secured by such Liens
does not exceed $1,000,000 and (ii) the assets encumbered by such Liens are
owned solely by Non-US Subsidiaries and are not Collateral;

(b) Liens on assets acquired after the Effective Date that were existing at the
time of the acquisition of such asset by a Borrower Entity; provided that
(i) such Liens were in existence prior to the contemplation of such acquisition,
were not granted in anticipation of such acquisition and do not extend to any
other assets and (ii) the aggregate amount of all Indebtedness secured by Liens
on assets of the Borrower Entities pursuant to this clause (b) and clauses (c),
(d) and (u) of this definition shall not exceed $50,000,000 in any fiscal year
of the Borrower (it being understood that any such Indebtedness secured by Liens
not incurred in any fiscal year of the Borrower may be incurred in the
succeeding fiscal years of the Borrower);

(c) Liens on assets to secure the purchase price of such assets to be acquired,
which Liens cover only the assets acquired with such Indebtedness, and Liens on
assets to secure Capital Lease obligations which Liens cover only the assets so
acquired by Capital Lease (or any extensions, renewals or replacements of any
such Liens for the same or a lesser amount); provided that the aggregate amount
of all Indebtedness secured by Liens on assets of the Borrower Entities pursuant
to this clause (c) and clauses (b), (d) and (u) of this definition shall not
exceed $50,000,000 in any fiscal year of the Borrower (it being understood that
any such Indebtedness secured by Liens not incurred in any fiscal year of the
Borrower may be incurred in the succeeding fiscal years of the Borrower);

(d) Liens on an entity or its assets existing at the time the entity becomes a
Subsidiary or is merged with any Borrower Entity, or assumed in connection with
the acquisition of its assets; provided that (i) such Liens were in existence
prior to the contemplation of such acquisition or merger, were not granted in
anticipation of such acquisition or merger and do not extend to any assets other
than those of the Person that becomes a Subsidiary or is merged with any
Borrower Entity and (ii) the aggregate amount of all Indebtedness secured by
Liens on assets of the Borrower Entities pursuant to this clause (d) and clauses
(b), (c) and (u) of this definition shall not exceed $50,000,000 in any fiscal
year of the Borrower (it being understood that any such Indebtedness secured by
Liens not incurred in any fiscal year of the Borrower may be incurred in the
succeeding fiscal years of the Borrower);

(e) statutory Liens of landlords and carriers, warehousemen, mechanics,
materialmen, repairmen or other like Liens (i) arising in the ordinary course of
business, and (ii) for amounts not overdue for more than 90 days or being
contested in good faith by appropriate proceedings and as to which adequate
reserves (as required by GAAP) have been established therefor;

(f) judgment Liens and other similar Liens arising in the ordinary course of
business; provided that (i) the enforcement of the Liens is stayed, (ii) the
claims secured by the Liens are being actively contested, in good faith and by
appropriate proceedings and as to which adequate reserves (as required by GAAP)
have been established therefor, and (iii) the judgment would not otherwise
constitute a Default;

(g) Liens for taxes, assessments or Governmental Charges not yet due and payable
or being contested in good faith by appropriate proceedings and as to which
adequate reserves (as required by GAAP) have been established therefor;

(h) Liens on property of a Non-US Subsidiary to secure Indebtedness of such
Non-US Subsidiary that is otherwise permitted under Section 5.02;

(i) Liens on Non-US bank accounts in accordance with customary banking practice;

(j) easements, rights of way, restrictions and other similar encumbrances on
title to real property to the extent they are incurred in the ordinary course of
business of any Borrower Entity and do not materially detract from the value of
such property or materially interfere with the ordinary course of business of
any Borrower Entity;

(k) pledges or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation;

(l) deposits and other Liens to secure Surety Instruments and the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other similar
obligations incurred in the ordinary course of business;

(m) Liens granted on assets of any Borrower Entity created in favor of Lenders
or Administrative Agent pursuant to the Security Documents;

(n) judgment Liens not giving rise to an Event of Default so long as such Lien
is adequately bonded and any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been terminated or
the period within which such proceedings may be initiated shall not have
expired;

(o) Liens to secure Hedging Obligations incurred in the ordinary course of
business solely for the purpose of fixing or hedging interest rate risk, Non-US
currency risk or financial and other similar risks (including commodity risks);
provided that with respect to Hedging Obligations with respect to Indebtedness
such Liens do not extend to property or assets other than the property or assets
securing such Indebtedness and provided, further, that such Liens do not extend
to the Collateral (unless such Liens are granted under the Security Documents);

(p) Liens in favor of customs and revenue authorities arising as a matter of law
to serve as payment of custom duties in connection with the importation of
goods;

(q) leases, subleases or licenses and sublicenses granted to others that do not
materially detract from the value of such property or materially interfere with
the ordinary course of business of any CBII Entity;

(r) Liens arising from the filing of Uniform Commercial Code financing
statements regarding leases;

(s) Liens on receivables assets of any Non-US Subsidiary securing receivables
obligations of any Non-US Subsidiary;

(t) Liens securing Indebtedness which is incurred to refinance secured
Indebtedness outstanding on the Effective Date and refinancings thereof;
provided that the amount of such Indebtedness is not increased and such Liens do
not extend to or cover any property or assets of any Borrower Entity other than
the property or assets securing the Indebtedness being refinanced;

(u) additional Liens to secure Indebtedness provided that (i) the aggregate
amount of all Indebtedness secured by Liens on assets of the Borrower Entities
pursuant to this clause (u) and clauses (b), (c) and (d) of this definition
shall not exceed $50,000,000 in any fiscal year of the Borrower (it being
understood that any such Indebtedness secured by Liens not incurred in any
fiscal year of the Borrower may be incurred in the succeeding fiscal years of
the Borrower), (ii) the assets covered by any additional Liens permitted to be
incurred pursuant to this clause (u) shall not include any Equity Securities of
any Pledged Persons and (iii) to the extent any additional Liens permitted to be
incurred pursuant to this clause (u) shall cover any Collateral, such additional
Liens shall be expressly subject and subordinate to the Liens on such Collateral
granted for the benefit of the Secured Parties on terms reasonably satisfactory
to the Administrative Agent;

(v) statutory Liens of vendors of perishable agricultural commodities or the
like (i) arising pursuant to the provisions of PACA, (ii) arising in the
ordinary course of business and (iii) for amounts not overdue for more than
90 days or being contested in good faith by appropriate proceedings and as to
which adequate reserves (as required by GAAP) have been established therefor;

(w) Liens securing intercompany obligations (i) of any of the Borrower’s direct
or indirect Non-US Subsidiaries to the Borrower or CBII, (ii) between or among
any of the Borrower’s direct or indirect Non-US Subsidiaries that are not Loan
Parties, or (iii) between or among any of the Borrower’s direct or indirect US
Subsidiaries, if such Liens are expressly subordinate to the Liens granted under
the Security Documents, in form and substance reasonably satisfactory to the
Administrative Agent;

(x) Permitted Encumbrances (as defined in each Mortgage); and

(y) purchase money Liens upon Container Assets acquired by any of the CBII
Entities in the ordinary course of business to secure the purchase price of such
Container Assets or to secure Indebtedness incurred solely for the purpose of
financing the acquisition of any such Container Assets to be subject to such
Liens, or extensions, renewals or replacements of any of the foregoing;
provided, however, that no such Lien shall extend to or cover any property other
than the Container Assets being acquired, and no such extension, renewal or
replacement shall extend to or cover any property not theretofore subject to the
Lien being extended, renewed or replaced.

“Permitted Sales” shall have the meaning given to that term in the definition of
Asset Sales.

“Person” shall mean an individual, a corporation, a partnership, a limited
liability company, a joint venture, an association, a trust, an unincorporated
organization or any other entity or organization, including a Governmental
Authority or political subdivision or an agency or instrumentality thereof.

“Platform” shall have the meaning given to that term in Section 8.01(c)(i).

“Pledge Agreements” shall mean the Pledge Agreements executed and delivered by
the Pledgors pursuant to Section 2.14(c), 3.01(a) or 5.01(i), as the case may
be, as the same may be amended, restated, supplemented or modified from time to
time, substantially in the form attached as Exhibit I.

“Pledged Equity Securities” shall have the meaning given to that term in
Section 3.01(a)(v).

“Pledged Intercompany Notes” shall have the meaning given to that term in
Section 3.01(a)(iv).

“Pledged Persons” shall mean (a) the Borrower and the other Persons listed on
Schedule III, (b) US Subsidiaries formed, acquired, or becoming US Subsidiaries
after the Effective Date, (c) Significant Non-US Subsidiaries formed or acquired
after the Effective Date and (d) any Non-US Subsidiary which after the Effective
Date becomes a Significant Non-US Subsidiary (it being understood that, solely
in respect of this clause (d), there shall be excluded from the determination of
whether such a Non-US Subsidiary is a Significant Subsidiary any intercompany
sales and receivables from any CBII Entities); provided, however, that
notwithstanding anything to the contrary herein, (i) if by virtue of mandatory
provisions of the applicable law of the jurisdiction of organization of a
Significant Non-US Subsidiary a pledge of the Equity Securities of such
Significant Non-US Subsidiary shall be prohibited (and the Administrative Agent
shall be reasonably satisfied that there is no alternative manner to structure
such pledge) or (ii) if the Administrative Agent and CBII, using best efforts,
mutually agree, after taking into consideration the value of the assets of any
Significant Non-US Subsidiary, (A) that by virtue of pledging more than 65% of
the Voting Equity Securities of such Significant Non-US Subsidiary, a
Section 956 Issue will result with respect to such Significant Non-US
Subsidiary, then only 100% of the non-voting Equity Securities and 65% of the
voting Equity Securities of such Significant Non-US Subsidiary shall be pledged,
and (B) that by virtue of (x) pledging 100% of the non-voting Equity Securities
and 65% of the voting Equity Securities of any Significant Latin American
Subsidiary, such Significant Latin American Subsidiary shall be obligated to pay
material local fees, (y) pledging 65% of the voting Equity Securities of such
Significant Non-US Subsidiary, a Section 956 Issue will result with respect to
the Pledgor of such Significant Non-US Subsidiary or (z) a pledge of or by a
Significant Non-US Subsidiary, personal liability of the officers or directors
of such Significant Non-US Subsidiary under the laws of the jurisdiction in
which such Significant Non-US Subsidiary is organized will result, then none of
the non-voting Equity Securities and voting Equity Securities of such
Significant Non-US Subsidiary shall be pledged, such Significant Non-US
Subsidiary shall not be one of the Pledged Persons and no Pledge Agreement shall
be executed with respect to the Equity Securities of such Significant Non-US
Subsidiary unless and except to the extent that the Equity Securities thereof
may be so pledged without such Section 956 Issue, such prohibition, such
personal liability or resulting in an obligation of such Significant Latin
American Subsidiary to pay material local fees, as applicable; and provided,
further, that if some or all of the Equity Securities of a Borrower Entity that
directly or indirectly owns Equity Securities of such Significant Non-US
Subsidiary are not the subject of a Pledge Agreement and may be pledged to the
Administrative Agent without such prohibition or without resulting in an
obligation of such Significant Latin American Subsidiary to pay material local
fees, as applicable, such Borrower Entity shall become one of the Pledged
Persons.

“Pledgors” shall mean those Persons pledging their interests in a Pledged
Person.

“Post Effective Date Requirements Letter Agreement” shall have the meaning given
to that term in the definition of Effective Date.

“Pre-Commitment Information” shall mean all written information, including one
or more confidential information memoranda and other marketing materials to be
used in connection with the syndication of the Commitments that have been made
available to Rabobank by CBII, the Borrower or any representative thereof.

“Principal Trademarks” shall mean those trademarks described as “Principal
Trademarks” on Schedule 4.01(n), which may be updated hereafter upon the
agreement of the Borrower and the Administrative Agent, except that the deletion
of any material “Principal Trademarks” shall require the consent of the Required
Lenders.

“Pro Forma Compliance” shall mean:

(a) with respect to the Borrower Leverage Ratio, on any date of determination,
the Borrower would have been in compliance with the Borrower Leverage Ratio
covenant set forth in Section 5.03(a) as at the end of the four-quarter period
ending on the day that is the close of the most recent fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01(a) ending
prior to such determination date if the Borrower Funded Debt outstanding on such
date of determination (after giving effect to any Funded Debt and use of
proceeds from the Funded Debt to be incurred for the event requiring such
measurement or on such date of determination) were outstanding on the last day
of such most recent fiscal quarter; and

(b) with respect to the Fixed Charge Coverage Ratio, on any date of
determination, the Borrower would have been in compliance with the Fixed Charge
Coverage Ratio covenant set forth in Section 5.03(b) as at the end of the
four-quarter period ending on the day that is the close of the most recent
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01(a) ending prior to such determination date if all asset
dispositions, acquisitions, and Distributions in accordance with
Sections 5.02(c), 5.02(d) and 5.02(f) (after giving effect to any such asset
dispositions, acquisitions, and Distributions to occur for the event requiring
such measurement or on such date of determination) occurred on the first day of
such most recently completed four-quarter period.

“Properties” shall mean, collectively, the Owned Properties and the property
subject to the Clayton County Lease.

“Rate Contract” shall mean any agreement or document now existing or hereafter
entered into in respect of any swap, cap, collar, hedge, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions.

“Reduction Notice” shall have the meaning given to that term in Section 2.04(a).

“Refinancing Indebtedness” shall mean any refinancing of existing Indebtedness,
so long as such refinancing Indebtedness (a) is permitted to be incurred under
Section 5.02(a), (b) does not result in an increase in the aggregate principal
amount of the Indebtedness being refinanced and (c) any Liens securing such
refinancing Indebtedness do not extend to or cover any property or assets of any
CBII Entity other than the property or assets securing the Indebtedness being
refinanced.

“Register” shall have the meaning given to that term in Section 8.05(d).

“Relevant Event” shall have the meaning given to that term in
Section 2.06(c)(iii).

“Relevant Sale” shall have the meaning given to that term in
Section 2.06(c)(ii).

“Replacement Lender” shall have the meaning given to that term in Section 2.15.

“Reportable Event” shall have the meaning given to that term in Title IV of
ERISA and applicable regulations thereunder for which notice thereof has not
been waived pursuant to applicable regulations.

“Required Lenders” shall mean, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) so long as the Revolving Loan Commitments
have not been terminated, the aggregate Revolving Loan Commitments at such time
or, if the Revolving Loan Commitments have been terminated, the aggregate
Effective Amount (based on each such Lender’s Revolving Proportionate Share
thereof) of all Revolving Loans, L/C Obligations and Swing Line Loans
outstanding at such time and (b) the aggregate principal amount of the Term
Loans outstanding at such time, except that, at any time any Lender is a
Defaulting Lender, all such Defaulting Lenders shall be excluded in determining
“Required Lenders” and, in such case, “Required Lenders” shall mean Lenders that
are not Defaulting Lenders owed or holding at least a majority in interest of
the sum of (a) so long as the Revolving Loan Commitments have not been
terminated, the aggregate Revolving Loan Commitments of all Lenders that are not
Defaulting Lenders at such time or, if the Revolving Loan Commitments have been
terminated, the aggregate Effective Amount (based on each such Lender’s
Revolving Proportionate Share thereof) of all Revolving Loans, L/C Obligations
and Swing Line Loans of all Lenders that are not Defaulting Lenders outstanding
at such time and (b) the aggregate principal amount of the Term Loans of all
Lenders that are not Defaulting Lenders outstanding at such time.

“Required Revolving Lenders” shall mean, at any time, the Revolving Lenders
whose Revolving Proportionate Shares then exceed 50%, except that, at any time
any Revolving Lender is a Defaulting Lender, all Defaulting Lenders shall be
excluded in determining “Required Revolving Lenders”, and, in such case,
“Required Revolving Lenders” shall mean Lenders that are not Defaulting Lenders
having total Revolving Proportionate Shares exceeding 50% of the total Revolving
Proportionate Shares of all Lenders that are not Defaulting Lenders at such
time.

“Required Term Lenders” shall mean, at any time, Lenders owed or holding at
least a majority in interest of the aggregate principal amount of the Term Loans
outstanding at such time, except that, at any time any Term Lender is a
Defaulting Lender, all Defaulting Lenders shall be excluded in determining
“Required Term Lenders” and, in such case, “Required Term Lenders” shall mean
Lenders that are not Defaulting Lenders owed or holding at least a majority in
interest of the aggregate principal amount of the Term Loans of all Lenders that
are not Defaulting Lenders outstanding at such time.

“Requirement of Law” applicable to any Person shall mean (a) the articles or
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, (b) any Governmental Rule applicable to such Person,
(c) any license, permit, approval or other authorization granted by any
Governmental Authority to or for the benefit of such Person or (d) any judgment,
decision or determination of any Governmental Authority or arbitrator, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Reserve Requirement” shall mean, with respect to any day in an Interest Period
for a LIBOR Loan, the aggregate of the maximum of the reserve requirement rates
(expressed as a decimal) in effect on such day for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Federal Reserve Board) maintained by a member bank of the Federal Reserve
System. As used herein, the term “reserve requirement” shall include any basic,
supplemental or emergency reserve requirements imposed on any Lender by any
Governmental Authority.

“Revolving Lender” shall mean any Lender that has a Revolving Loan Commitment.

“Revolving Loan” shall have the meaning given to that term in Section 2.01(b).

“Revolving Loan Borrowing” shall mean a borrowing by the Borrower consisting of
the Revolving Loans made by each of the Revolving Lenders on the same date and
of the same Type pursuant to a single Notice of Borrowing.

“Revolving Loan Commitment” shall mean, with respect to any Revolving Lender at
any time, the amount set forth in the Lender Addendum delivered by such
Revolving Lender under the caption “Revolving Loan Commitment” or, if such
Lender has entered into one or more Assignment Agreements, set forth for such
Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.05(d) as such Lender’s “Revolving Loan Commitment”, as such amount may
be reduced pursuant to Section 2.04 or increased pursuant to Section 2.16. For
all purposes of this Agreement, the Revolving Loan Commitments shall be deemed
to have been “terminated” on the Maturity Date or if the Revolving Loan
Commitments are otherwise reduced to zero or terminated.

“Revolving Loan Facility” shall mean, at any time, the aggregate amount of the
Revolving Lenders’ Revolving Loan Commitments at such time. As of the Effective
Date, the amount of the Revolving Loan Facility is $150,000,000.

“Revolving Loan Note” shall mean a promissory note of the Borrower payable to
the order of any Revolving Lender, in substantially the form of Exhibit E-1,
evidencing the aggregate indebtedness of the Borrower to such Lender resulting
from the Revolving Loans and L/C Advances made by such Lender.

“Revolving Loan Pricing Grid” shall mean:

                     
Tier
  Consolidated Adjusted


--------------------------------------------------------------------------------


Leverage Ratio   Applicable Margin
for LIBOR Loans
(bps per annum)   Applicable Margin
for Base Rate Loans
(bps per annum)
 
                   
1
  = 5.50 to 1.00     375       275  
 
                   
2
  = 4.50 to 1.00 but < 5.50 to 1.00     350       250  
 
                   
3
  = 3.75 to 1.00 but < 4.50 to 1.00     325       225  
 
                   
4
  < 3.75 to 1.00     300       200  
 
                   

Any increase or decrease in the Applicable Margin for Revolving Loans or the
Letter of Credit Fee Percentage resulting from a change in the Consolidated
Adjusted Leverage Ratio shall become effective as of the fifth Business Day
following the date a Compliance Certificate is required to be delivered pursuant
to Sections 5.01(a)(iii) (other than the Compliance Certificate delivered
120 days after the close of each fiscal year in respect of yearly Financial
Statements of the Borrower Entities) or 5.02(d)(iii); provided, however, that if
no Compliance Certificate is delivered within three days of when due in
accordance with such Sections, then Tier 1 of the Revolving Loan Pricing Grid
shall apply as of the date of the failure to deliver such Compliance Certificate
until the fifth Business Day after the date on which the Borrower delivers a
Compliance Certificate in the form of Exhibit G-1 (in respect of Section
5.01(a)(iii)) or Exhibit G-2 (in respect of Section 5.02(d)(iii)) and thereafter
the Applicable Margin for Revolving Loans and the Letter of Credit Fee
Percentage shall be based on the Consolidated Adjusted Leverage Ratio indicated
on such Compliance Certificate until such time as the Applicable Margin for
Revolving Loans and the Letter of Credit Fee Percentage are further adjusted as
set forth in this definition.

“Revolving Proportionate Share” shall mean, with respect to any Revolving
Lender:

(a) if the Revolving Loan Commitments have not been terminated, the ratio
(expressed as a percentage rounded to the eighth digit to the right of the
decimal point) of (i) such Lender’s Revolving Loan Commitment at such time to
(ii) the Revolving Loan Facility at such time; and

(b) if the Revolving Loan Commitments have been terminated, the ratio (expressed
as a percentage rounded to the eighth digit to the right of the decimal point)
of (i) the sum of (A) the Effective Amount of such Lender’s Revolving Loans, and
(B) such Revolving Lender’s share (based on its Revolving Proportionate Share
immediately prior to such termination) of the Effective Amount of all L/C
Obligations and all Swing Line Loans to (ii) the sum of (A) the aggregate
Effective Amount of all Revolving Loans and Swing Line Loans and (B) the
aggregate Effective Amount of all L/C Obligations.

The initial Revolving Proportionate Share of each Revolving Lender is set forth
in the Lender Addendum delivered by such Revolving Lender under the caption
“Revolving Proportionate Share”.

“Sales Basket Amount” shall have the meaning given to that term in
Section 2.06(c)(ii).

“Section 956 Issue” shall mean that the granting of a pledge of Equity
Securities or the execution of a Guarantee Agreement by a Non-US Subsidiary
results in the pledged or pledging Non-US Subsidiary or the Non-US Subsidiary
guarantor being deemed to have made a dividend in a material amount to its first
tier US equity owner pursuant to IRC Section 956, and related sections of the
IRC and the regulations promulgated thereunder.

“Secured Obligations” shall mean any Obligations owing to the Secured Parties,
any Guarantees thereof by the Loan Parties, and any Lender Rate Contract
Obligations.

“Secured Parties” shall mean, collectively, the Administrative Agent, any
Supplemental Collateral Agent, the Revolving Lenders, the Swing Line Lender, the
L/C Issuer, the Term Lenders, the Existing Swap Counterparties and, whether or
not such Person has ceased to be a Lender or an Affiliate of a Lender under this
Agreement, any Lender or any Affiliate of a Lender as a counterparty to a Lender
Rate Contract.

“Security Agreements” shall mean the security agreements (including any amended
and restated security agreements) executed and delivered by (a) the Borrower,
(b) CBII or (c) the US Subsidiaries pursuant to Sections 2.14(c), 3.01(a) or
5.01(i), as the case may be, as the same may be amended, restated, supplemented
or modified from time to time, substantially in the form of Exhibit L.

“Security Documents” shall mean the Security Agreements, the Pledge Agreements,
the Intellectual Property Security Agreements, the Mortgages and all other
instruments, agreements and documents (including Uniform Commercial Code
financing statements) delivered to the Administrative Agent in connection with
any Collateral or to secure any Secured Obligation or any Guarantee of the
Secured Obligations, as the same may be amended, restated, supplemented or
modified from time to time to the extent permitted under the Credit Documents.

“Senior Notes (71/2%)” shall mean the 71/2% Senior Notes due 2014 of CBII.

“Senior Notes (71/2%) Indenture” shall mean that certain Indenture dated as of
September 28, 2004, between CBII, as issuer, and LaSalle Bank National
Association, as trustee, and the First Supplemental Indenture thereto, dated as
of February 4, 2008, in respect of the Senior Notes (71/2%), as amended,
restated, supplemented or modified from time to time to the extent permitted
under the Credit Documents.

“Senior Notes (87/8%)” shall mean the 87/8% Senior Notes due 2015 of CBII.

“Senior Notes (87/8%) Indenture” shall mean that certain Indenture dated as of
June 28, 2005, between CBII, as issuer, and LaSalle Bank National Association,
as trustee, in respect of the Senior Notes (87/8%), as further amended,
restated, supplemented or modified from time to time to the extent permitted
under the Credit Documents.

“Servicios Chile” shall mean Servicios Chiquita-Enza Chile Limitada, a Chilean
limitada.

“Significant Latin American Subsidiaries” shall mean the Significant
Subsidiaries that are Latin American Subsidiaries.

“Significant Non-US Subsidiaries” shall mean the Significant Latin American
Subsidiaries and Significant Other Non-US Subsidiaries.

“Significant Other Non-US Subsidiaries” shall mean the Significant Subsidiaries
that are not Significant US Subsidiaries or Significant Latin American
Subsidiaries.

“Significant Parties” or “Significant Party” shall mean CBII, the Borrower, and
Significant Subsidiaries.

“Significant Revenue” shall mean, with respect to any Subsidiary, annual gross
revenue exceeding the Dollar equivalent of $10,000,000 as at the end of the most
recent fiscal year.

“Significant Subsidiaries” shall mean each of the Borrower Entities described as
Significant Subsidiaries on Schedule 4.01(q), and each other direct or indirect
Subsidiary of CBII that, at any date of determination, meets any of the
following criteria:

(a) for the most recent fiscal year generated gross revenue (excluding
intercompany sales among the CBII Entities) exceeding the Dollar equivalent of
$40,000,000; or

(b) as at the end of the most recent fiscal year, owned assets (excluding
intercompany receivables from the CBII Entities) exceeding the Dollar equivalent
of $15,000,000.

“Significant US Subsidiaries” shall mean all direct or indirect Significant
Subsidiaries of CBII which are organized under the laws of the US, any state
thereof or the District of Columbia.

“Solvent” shall mean, with respect to any Person on any date, that on such date
(a) the fair value of the assets of such Person is greater than the fair value
of the probable liabilities (including contingent, subordinated, matured and
unliquidated liabilities but not intercompany payables and obligations) of such
Person, (b) the present fair saleable value of the assets of such Person is
greater than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature or (d) such Person is not engaged in or about to engage in business or
transactions for which such Person’s property would constitute an unreasonably
small capital.

“Stock and Warrant Repurchases” shall mean repurchases of CBII common stock and
warrants to subscribe for CBII common stock as may be approved by CBII’s Board
of Directors from time to time.

“Subsidiary” shall mean (a) any Person (including a corporation, partnership,
limited liability company or other entity) more than 50% of whose Equity
Securities having by the terms thereof, at that time, ordinary voting power to
elect a majority of the directors (or comparable positions) of such Person is at
the time owned directly or indirectly by any other Person, by such other Person
and one or more of its other Subsidiaries or by one or more of such other
Person’s other Subsidiaries or (b) any other Person included in the Financial
Statements of such Person on a consolidated basis. Unless otherwise indicated in
this Agreement, “Subsidiary” shall mean a Subsidiary of the Borrower.

“Subsidiary Guarantee Agreements” shall mean, collectively, each Guarantee
Agreement executed and delivered by each Subsidiary Guarantor pursuant to
Section 3.01(a) or 5.01(i), as the case may be, and substantially in the form
attached as Exhibit K (and, where appropriate, with such changes as the
Administrative Agent may reasonably require to give effect to local law
requirements in respect of any Non-US Subsidiary Guarantors).

“Subsidiary Guarantors” shall mean (a) entities listed on Part II of Schedule I,
(b)  US Subsidiaries formed, acquired or becoming US Subsidiaries after the
Effective Date and (c) Significant Non-US Subsidiaries formed, acquired or
becoming Significant Non-US Subsidiaries after the Effective Date; provided,
however, if the Administrative Agent and CBII, using best efforts, mutually
agree, after taking into consideration the value of the assets of such
Significant Non-US Subsidiary, that by virtue of entering into a Subsidiary
Guarantee Agreement or Guaranteeing the Secured Obligations (a) a Section 956
Issue will result with respect to a Significant Non-US Subsidiary, (b) personal
liability of the officers or directors of such Significant Non-US Subsidiary
under the laws of the jurisdiction in which such Significant Non-US Subsidiary
is organized will result or (c) if such Significant Non-US Subsidiary is a
Significant Latin American Subsidiary, such Significant Non-US Subsidiary will
be required to pay material local fees, such Significant Non-US Subsidiary shall
not be a Subsidiary Guarantor and shall not execute a Subsidiary Guarantee
Agreement (or Guarantee the Secured Obligations) until such time as such
Section 956 Issue, personal liability or material local fee liability, as
applicable, shall no longer exist.

“Supplemental Collateral Agent” shall have the meaning given to that term in
Section 7.09(a).

“Surety Instruments” shall mean all letters of credit (including standby and
commercial), banker’s acceptances, bank guarantees, shipside bonds, surety bonds
(other than bonds for workers’ compensation or other ordinary course
governmental obligations) and similar instruments.

“Surviving Indebtedness” shall mean Indebtedness of each Loan Party and its
Subsidiaries outstanding immediately before and after giving effect to the
initial Credit Extension on the Effective Date.

“Swing Line” shall mean the revolving credit facility made available by the
Swing Line Lender pursuant to Section 2.03.

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan.

“Swing Line Lender” shall mean Rabobank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” shall have the meaning given to that term in Section 2.03(a).

“Swing Line Note” shall have the meaning given to that term in Section 2.08(c).

“Swing Line Sublimit” shall mean an amount equal to the lesser of
(a) $10,000,000 and (b) the Revolving Loan Facility. The Swing Line Sublimit is
part of, and not in addition to, the Revolving Loan Facility.

“Syndication Agent” shall mean Wells Fargo, acting its capacity as syndication
agent.

“Synthetic Lease” shall mean each arrangement, however described, under which
the obligor accounts for its interest in the property covered thereby under GAAP
as lessee of a lease which is not a Capital Lease and accounts for its interest
in the property covered thereby for Federal income tax purposes as the owner.

“Synthetic Lease Interest Component” shall mean, with respect to any Person for
any period, the portion of rent paid or payable (without duplication) for such
period under Synthetic Leases of such Person that would be treated as interest
in accordance with Financial Accounting Standards Board Statement No. 13 if such
Synthetic Leases were treated as Capital Leases under GAAP.

“Synthetic Lease Principal Component” shall mean, with respect to any Person for
any period, the portion of rent (exclusive of the Synthetic Lease Interest
Component) paid or payable (without duplication) for such period under Synthetic
Leases of such Person that would be treated as principal in accordance with
Financial Accounting Standards Board Statement No. 13 if such Synthetic Leases
were treated as Capital Leases under GAAP.

“Taxes” shall have the meaning given to such term in Section 2.12(a).

“Temporary Cash Investments” shall mean:

(a) investments in marketable direct obligations issued or guaranteed by the US,
or of any Governmental Authority or political subdivision thereof, maturing
within 18 months of the date of purchase;

(b) investments in certificates of deposit issued by a bank organized under the
laws of the US or any state thereof or the District of Columbia, in each case
having capital and unimpaired surplus totaling more than $500,000,000 and rated
at least A-1 by Standard & Poor’s Ratings Group (“S&P”) and P-1 by Moody’s
Investors Service, Inc. (“Moody’s”) (or their equivalent) (any such bank, an
“Approved Bank”), maturing within 397 days of purchase;

(c) repurchase obligations with a term of not more than seven days for
underlying Equity Securities of the types described in clauses (a) and (b) above
entered into with any Approved Bank;

(d) commercial paper or finance company paper issued by any Person incorporated
under the laws of the US or any state thereof and rated at least A-1 by S&P and
P-1 by Moody’s (or their equivalent) maturing within 397 days of purchase;

(e) Investments not exceeding 397 days in maturity in money market funds that
invest primarily all of such funds’ assets in the Investments described in
clauses (a) through (d) above; and

(f) in the case of the Borrower’s Non-US Subsidiaries, similar short term
investments made in the ordinary course of business or with a commercial bank
organized under the laws of any Non-US jurisdiction which is a member of the
OECD, or a political subdivision of any such Non-US jurisdiction, and having a
combined capital and surplus of at least the equivalent of $100,000,000;
provided that such bank is acting through a branch or agency located in the
country in which it is organized or another country which is also a member of
the OECD.

“Term Lender” shall mean any Lender that has a Term Loan Commitment or that has
made or holds a Term Loan.

“Term Loan” shall have the meaning given to that term in Section 2.01(a).

“Term Loan Borrowing” shall mean a borrowing consisting of simultaneous Term
Loans of the same Type made by the Term Lenders.

“Term Loan Commitment” shall mean, with respect to any Term Lender at any time,
the amount set forth in the Lender Addendum delivered by such Term Lender under
the caption “Term Loan Commitment” or, if such Lender has entered into one or
more Assignment Agreements, set forth for such Lender in the Register maintained
by the Administrative Agent pursuant to Section 8.05(d) as such Lender’s “Term
Loan Commitment”.

“Term Loan Facility” shall mean, at any time, the Term Lenders’ Term Loan
Commitments and the Term Loans provided thereunder. As of the Effective Date,
the amount of the Term Loan Facility is $200,000,000.

“Term Loan Note” shall mean a promissory note of the Borrower payable to the
order of any Term Lender, in substantially the form of Exhibit E-2, evidencing
the indebtedness of the Borrower to such Lender resulting from the Term Loan
made by such Lender.

“Term Loan Pricing Grid” shall mean:

                     
Tier
  Consolidated Adjusted


--------------------------------------------------------------------------------


Leverage Ratio   Applicable Margin
for LIBOR Loans
(bps per annum)   Applicable Margin
for Base Rate Loans
(bps per annum)
 
                   
1
  = 5.50 to 1.00     450       350  
 
                   
2
  = 4.50 to 1.00 but < 5.50 to 1.00     425       325  
 
                   
3
  = 3.75 to 1.00 but < 4.50 to 1.00     400       300  
 
                   
4
  < 3.75 to 1.00     375       275  
 
                   

Any increase or decrease in the Applicable Margin for Term Loans resulting from
a change in the Consolidated Adjusted Leverage Ratio shall become effective as
of the fifth Business Day following the date a Compliance Certificate is
required to be delivered pursuant to Sections 5.01(a)(iii) (other than the
Compliance Certificate delivered 120 days after the close of each fiscal year in
respect of yearly Financial Statements of the Borrower Entities) or
5.02(d)(iii); provided, however, that if no Compliance Certificate is delivered
within three days of when due in accordance with such Sections, then Tier 1 of
the Term Loan Pricing Grid shall apply as of the date of the failure to deliver
such Compliance Certificate until the fifth Business Day after the date on which
the Borrower delivers a Compliance Certificate in the form of Exhibit G-1 (in
respect of Section 5.01(a)(iii)) or Exhibit G-2 (in respect of
Section 5.02(d)(iii)) and thereafter the Applicable Margin for Term Loans shall
be based on the Consolidated Adjusted Leverage Ratio indicated on such
Compliance Certificate until such time as the Applicable Margin for Term Loan
are further adjusted as set forth in this definition.

“Termination Date” shall mean (a) for purposes of the Revolving Loan Facility,
the earlier of (i) the date of termination in whole of the Revolving Loan
Facility pursuant to this Agreement and (ii) the Maturity Date and (b) for
purposes of the Term Loan Facility, the earlier of (i) the acceleration of all
amounts owing under the Term Loan Facility (pursuant to Section 6.02 or
otherwise) and (ii) the Maturity Date.

“Termination Value” shall mean, in respect of any one or more Lender Rate
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Lender Rate Contracts, (a) for any date on or
after the date such Lender Rate Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Lender Rate Contracts, as
determined by the Administrative Agent based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Lender Rate Contracts which may include any Lender.

“Trademark Security Agreements” shall mean the Trademark Security Agreements
executed and delivered by the Grantors party thereto, as the same may be
amended, restated, supplemented or modified from time to time, and substantially
in the form of Exhibit O.

“Trademarks” shall have the meaning given to that term in Section 4.01(n).

“Transaction” shall mean the transactions contemplated by the Credit Documents.

“Type” shall mean, with respect to any Loan or Borrowing at any time, the
classification of such Loan or Borrowing by the type of interest rate it then
bears, whether an interest rate based upon the Base Rate or the LIBOR Rate.

“Unaccrued Indemnity Claims” shall mean claims for indemnification that may be
asserted by the Administrative Agent, the L/C Issuer, the Swing Line Lender, any
Lender or any other Indemnitee under the Credit Documents that are unaccrued and
contingent and as to which no claim, notice or demand has been given to or made
on any Loan Party (with a copy to the Administrative Agent) within five Business
Days after the Borrower’s request therefor to the Administrative Agent (unless
the making or giving thereof is prohibited or enjoined by any Requirement of Law
or any order of any Governmental Authority).

“Uniform Commercial Code” shall mean the Uniform Commercial Code as the same may
be in effect, from time to time, in the State of New York; provided that, in the
event that, by reason of mandatory provisions of law, any or all of the
attachment, perfection or priority of the Administrative Agent’s or any Lender’s
security interest and Lien in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the term “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such attachment, perfection or priority and for purposes of definitions
related to such provisions.

“Unreimbursed Amount” shall have the meaning given to that term in
Section 2.02(c)(i).

“Unused Revolving Commitment” shall mean, at any time, the remainder of (a) the
Revolving Loan Facility at such time minus (b) the sum of the Effective Amount
of all Revolving Loans and the Effective Amount of all L/C Obligations
outstanding at such time. For the avoidance of doubt, Swing Line Loans shall not
be counted as Revolving Loans for purposes of determining the amount of Unused
Revolving Commitment.

“US” shall mean the United States of America.

“US Currency Equivalent” shall mean, with respect to any amount denominated in a
Non-US Currency, as of any date of determination, an equivalent amount in
Dollars of such amount using the currency exchange rate for such date for the
applicable currency in the New York Non-US Currency Exchange Market in trading
among banks in amounts of $50,000 or more, set at 11:00 A.M. London Time two
Non-US Currency Business Days prior to the date of determination, or, if not so
set for such date, as otherwise reasonably determined by the Administrative
Agent.

“US IP Collateral” shall have the meaning given to that term in
Section 4.01(i)(iii).

“US Lending Office” shall mean, with respect to any Lender, (a) initially, its
office designated as such to the Administrative Agent (or, in the case of any
Lender which becomes a Lender by an assignment pursuant to Section 8.05(c), its
office designated as such in the applicable Assignment Agreement) and
(b) subsequently, such other office or offices as such Lender may designate to
the Administrative Agent as the office at which such Lender’s Base Rate Loans
will thereafter be maintained and for the account of which all payments of
principal of, and interest on, such Lender’s Base Rate Loans will thereafter be
made.

“US Person” shall mean a Person which is organized under the laws of the US or
any state thereof.

“US Subsidiaries” shall mean all direct or indirect Subsidiaries of CBII which
are organized under the laws of the US or any state thereof, other than De
Minimis US Subsidiaries.

“Wells Fargo” shall mean Wells Fargo Bank, National Association.

SECTION 1.02. GAAP. Unless otherwise indicated in this Agreement or any other
Credit Document, all accounting terms used in this Agreement or any other Credit
Document shall be construed, and all accounting and financial computations
hereunder or thereunder shall be computed, in accordance with GAAP, applied in a
consistent manner with the principles used in the preparation of the Financial
Statements referred to in Section 4.01(h). If GAAP as in effect on December 31,
2007 (or such later GAAP agreed to by the parties) changes such that any
Financial Covenants would then be calculated in a different manner or with
different components, the parties will agree to negotiate in good faith to amend
this Agreement in such respects as are necessary to conform those Financial
Covenants based on criteria for evaluating any CBII Entity’s financial condition
and performance to substantially the same criteria as were in effect prior to
such change in GAAP; provided, however, that, until the parties so agree or if
the parties cannot agree, all such Financial Covenants shall be calculated in
accordance with GAAP as in effect on December 31, 2007 (or such later GAAP
agreed to by the parties).

SECTION 1.03. Headings. The table of contents, captions and section headings
appearing in this Agreement are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

SECTION 1.04. Plural Terms. All terms defined in this Agreement or any other
Credit Document in the singular form shall have comparable meanings when used in
the plural form and vice versa.

SECTION 1.05. Time. All references in this Agreement and each of the other
Credit Documents to a time of day shall mean New York, New York time, unless
otherwise indicated.

SECTION 1.06. Governing Law. Unless otherwise expressly provided in any Credit
Document, this Agreement and each of the other Credit Documents shall be
governed by and construed in accordance with the laws of the State of New York
without reference to conflicts of law rules (other than Sections 5-1401 and
5-1402 of the New York General Obligations Law). The scope of the foregoing
governing law provision is intended to be all-encompassing of any and all
disputes that may be brought in any court or any mediation or arbitration
proceeding and that relate to the subject matter of the Credit Documents,
including contract claims, tort claims, breach of duty claims and all other
common law and statutory claims.

SECTION 1.07. Construction. This Agreement is the result of negotiations among,
and has been reviewed by, the Borrower, the Lenders, the Administrative Agent
and their respective counsel. Accordingly, this Agreement shall be deemed to be
the product of all parties hereto, and no ambiguity shall be construed in favor
of or against the Borrower, any Lender or the Administrative Agent.

SECTION 1.08. Entire Agreement. This Agreement and each of the other Credit
Documents, taken together, constitute and contain the entire agreement of the
Borrower, the Lenders and the Administrative Agent and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications among the parties, whether written or oral, respecting the
subject matter hereof including, except for the Commitment Letter to the extent
of the provisions that are expressly set forth therein to continue and survive
after the Effective Date.

SECTION 1.09. Calculation of Interest and Fees. All calculations of interest and
fees under this Agreement and the other Credit Documents for any period
(a) shall include the first day of such period and exclude the last day of such
period and (b) shall be calculated on the basis of a year of 360 days for actual
days elapsed.

SECTION 1.10. References.

(a) References in this Agreement to “Articles”, “Recitals”, “Sections”,
“Paragraphs”, “Exhibits” and “Schedules” are to articles, recitals, sections,
paragraphs, exhibits and schedules herein and hereto unless otherwise indicated.

(b) References in this Agreement or any other Credit Document to any document,
instrument or agreement (i) shall include all exhibits, schedules and other
attachments thereto, (ii) shall include all documents, instruments or agreements
issued or executed in replacement thereof if such replacement is permitted
hereby and (iii) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, restated, supplemented or
modified from time to time and in effect at any given time if such amendment,
restatement, supplement or modification is permitted hereby.

(c) References in this Agreement or any other Credit Document to any
Governmental Rule (i) shall include any successor Governmental Rule, (ii) shall
include all rules and regulations promulgated under such Governmental Rule (or
any successor Governmental Rule) and (iii) shall mean such Governmental Rule (or
successor Governmental Rule) and such rules and regulations, as amended,
modified, codified or reenacted from time to time and in effect at any given
time.

(d) References in this Agreement or any other Credit Document to any Person in a
particular capacity (i) shall include any successors to and permitted assigns of
such Person in that capacity and (ii) shall exclude such Person individually or
in any other capacity.

SECTION 1.11. Other Interpretive Provisions. The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement or any other
Credit Document shall refer to this Agreement or such other Credit Document, as
the case may be, as a whole and not to any particular provision of this
Agreement or such other Credit Document, as the case may be. The words “include”
and “including” and words of similar import when used in this Agreement or any
other Credit Document shall not be construed to be limiting or exclusive. In the
event of any inconsistency between the terms of this Agreement and the terms of
any other Credit Document, the terms of this Agreement shall govern.

SECTION 1.12. Rounding. Any financial ratios required to be maintained by CBII
or the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed in this
Agreement and rounding the result up or down to the nearest number (with a
round-up if there is no nearest number) to the number of places by which such
ratio is expressed in this Agreement.

      ARTICLE II CREDIT FACILITIES
SECTION 2.01.
  The Credit Facilities.
 
   

(a) Term Loan Facility. Each Term Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a single advance in Dollars (a “Term
Loan”) to the Borrower on the Effective Date in an amount not to exceed such
Lender’s Term Loan Commitment at such time. The Term Loan Borrowing shall
consist of Term Loans made simultaneously by the Term Lenders ratably according
to their Term Loan Commitments. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed.

(b) Revolving Loan Facility. On the terms and subject to the conditions of this
Agreement, each Revolving Lender severally agrees to advance to the Borrower
from time to time during the period beginning on the Effective Date up to, but
not including the Termination Date, such loans in Dollars as the Borrower may
request under this Section 2.01(b) (individually, a “Revolving Loan”); provided,
however, that (i) the sum of (A) the Effective Amount of all Revolving Loans
made by such Lender at any time outstanding and (B) such Lender’s Revolving
Proportionate Share of the Effective Amount of all L/C Obligations and all Swing
Line Loans at any time outstanding shall not exceed such Lender’s Revolving Loan
Commitment at such time and (ii) the sum of (A) the Effective Amount of all
Revolving Loans made by all of the Revolving Lenders at any time outstanding and
(B) the Effective Amount of all L/C Obligations and Swing Line Loans at any time
outstanding shall not exceed the Revolving Loan Facility at such time. All
Revolving Loans shall be made on a pro rata basis by the Revolving Lenders in
accordance with their respective Revolving Proportionate Shares, with each
Revolving Loan Borrowing to be comprised of a Revolving Loan by each Revolving
Lender equal to such Lender’s Revolving Proportionate Share of such Revolving
Loan Borrowing. Except as otherwise provided herein, the Borrower may borrow,
repay and reborrow Revolving Loans until the Termination Date in respect of the
Revolving Loan Facility.

(c) Notice of Borrowing. The Borrower shall request each Borrowing (other than a
Swing Line Borrowing) by delivering to the Administrative Agent an irrevocable
written notice in the form of Exhibit A, duly executed by an Officer of the
Borrower and appropriately completed (a “Notice of Borrowing”), which specifies,
among other things:

(i) The Facility under which such Borrowing is to be made;

(ii) The principal amount of the requested Borrowing, which shall be in the
amount of (A) $1,000,000 or an integral multiple of $500,000 in excess thereof
in the case of a Borrowing consisting of Base Rate Loans or (B) $3,000,000 or an
integral multiple of $1,000,000 in excess thereof in the case of a Borrowing
consisting of LIBOR Loans;

(iii) Whether the requested Borrowing is to consist of Base Rate Loans or LIBOR
Loans;

(iv) If the requested Borrowing is to consist of LIBOR Loans, the initial
Interest Periods selected by the Borrower for such LIBOR Loans in accordance
with Section 2.01(h); and

(v) The date of the requested Borrowing, which shall be a Business Day.

The Borrower shall give each Notice of Borrowing to the Administrative Agent not
later than 11:00 a.m. at least three Business Days before the date of the
requested Borrowing in the case of a Borrowing consisting of LIBOR Loans and not
later than 11:00 a.m. at least one Business Day before the date of the requested
Borrowing in the case of a Borrowing consisting of Base Rate Loans. Each Notice
of Borrowing shall be delivered by first-class mail, or facsimile or e-mail
transmission to the Administrative Agent at the facsimile number, e-mail
address, and/or address specified on Schedule IV and during the hours specified
in Section 8.01; provided, however, that the Borrower shall, if requested by the
Administrative Agent, deliver to the Administrative Agent by first-class mail
the original of any Notice of Borrowing initially delivered by facsimile or
e-mail transmission. The Administrative Agent shall promptly notify each
Appropriate Lender of the contents of each Notice of Borrowing and of the amount
and Type of (and, if applicable, the Interest Period for) Loan to be made by
such Lender as part of the requested Borrowing.

(d) Interest Rates. The Borrower shall pay interest on the unpaid principal
amount of each Loan from the date of such Loan until paid in full, at one of the
following rates per annum:

(i) During such periods as such Loan is a Base Rate Loan, at a rate per annum
equal to the Base Rate plus the Applicable Margin therefor, such rate to change
from time to time as the Applicable Margin or Base Rate shall change; and

(ii) During such periods as such Loan is a LIBOR Loan, at a rate per annum equal
at all times during each Interest Period for such LIBOR Loan to the LIBOR Rate
for such Interest Period plus the Applicable Margin therefor, such rate to
change from time to time during such Interest Period as the Applicable Margin
shall change.

(e) Interest Payments. The Borrower shall pay accrued interest on the unpaid
principal amount of each Loan in arrears (A) in the case of a Base Rate Loan, on
the last Business Day of each quarter, (B) in the case of a LIBOR Loan, on the
last day of each Interest Period therefor (and, if any such Interest Period is
longer than three months, every three months after the first day of such
Interest Period) and (C) in the case of all Loans, upon prepayment (to the
extent thereof) and on the Termination Date.

(f) Number of Borrowings. The number of Revolving Loan Borrowings consisting of
LIBOR Loans shall not exceed 10 at any time, and the number of Term Loan
Borrowings consisting of LIBOR Loans shall not exceed two at any time.

(g) Conversion of Loans. Subject to Section 2.13, the Borrower may convert all
or part of the Loans comprising a Revolving Loan Borrowing or a Term Loan
Borrowing from one Type to the other Type; provided, however, that no Base Rate
Loan may be converted into a LIBOR Loan after the occurrence and during the
continuance of an Event of Default, and provided, further, that any conversion
of a LIBOR Loan on any day other than the last day of the Interest Period
therefor shall be subject to the payments required under Section 2.13. The
Borrower shall request such a conversion by delivering an irrevocable written
notice to the Administrative Agent in the form of Exhibit B, duly executed by an
Officer of the Borrower and appropriately completed (a “Notice of Conversion”),
specifying, among other things:

(i) The Borrowing which is to be converted;

(ii) The Type of Borrowing into which such Borrowing is to be converted;

(iii) If such Borrowing is to be converted into a Borrowing consisting of LIBOR
Loans, the initial Interest Period selected by the Borrower for such LIBOR Loans
in accordance with Section 2.01(h); and

(iv) The date of the requested conversion, which shall be a Business Day.

The Borrower shall give each Notice of Conversion to the Administrative Agent
not later than 11:00 a.m. at least three Business Days before the date of the
requested conversion. Each Notice of Conversion shall be delivered by
first-class mail or facsimile or e-mail transmission to the Administrative Agent
at the facsimile number, e-mail address, and/or address specified on Schedule IV
and during the hours specified in Section 8.01; provided, however, that the
Borrower shall, if requested by the Administrative Agent, promptly deliver to
the Administrative Agent by first-class mail the original of any Notice of
Conversion initially delivered by facsimile or e-mail transmission. The
Administrative Agent shall promptly notify each Appropriate Lender of the
contents of each Notice of Conversion.

(h) LIBOR Loan Interest Periods.

(i) The initial and each subsequent Interest Period selected by the Borrower for
the LIBOR Loans comprising all or part of a Borrowing shall be one, two, three
or six months (or, if all Appropriate Lenders agree, nine or 12 months);
provided, however, that (A) any Interest Period which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day unless such next Business Day falls in another calendar month, in
which case such Interest Period shall end on the immediately preceding Business
Day; (B) any Interest Period which begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and (C) no Interest Period for all or part of
the Loans comprising a Revolving Loan Borrowing or a Term Loan Borrowing, as
applicable, shall end after the Termination Date for the applicable Commitment.
Notwithstanding the foregoing, the Borrower shall not select any LIBOR Loans
until the syndication of the Facilities shall have been completed as separately
agreed by and between the Lead Arranger and the Borrower.

(ii) The Borrower shall notify the Administrative Agent by an irrevocable
written notice in the form of Exhibit C, duly executed by an Officer of the
Borrower and appropriately completed (a “Notice of Interest Period Selection”),
not later than 11:00 a.m. at least three Business Days prior to the last day of
each Interest Period for LIBOR Loans comprising all or part of a Borrowing, of
the Interest Period selected by the Borrower for the next succeeding Interest
Period for such LIBOR Loans; provided, however, that no LIBOR Loan shall be
continued for an additional Interest Period after the occurrence and during the
continuance of an Event of Default. Each Notice of Interest Period Selection
shall be given by first-class mail or facsimile or e-mail transmission to the
Administrative Agent at the facsimile number, e-mail address, and/or address and
during the hours specified in Schedule IV; provided, however, that the Borrower
shall, if requested by the Administrative Agent, promptly deliver to the
Administrative Agent by first-class mail the original of any Notice of Interest
Period Selection initially delivered by facsimile or e-mail transmission. If
(A) the Borrower fails to notify the Administrative Agent of the next Interest
Period for any LIBOR Loans comprising all or part of a Borrowing in accordance
with this Section 2.01(h) or (B) an Event of Default has occurred and is
continuing on the last date of an Interest Period for any LIBOR Loan, such LIBOR
Loan(s) shall automatically convert to Base Rate Loan(s) at the end of the last
day of the current Interest Period therefor. The Administrative Agent shall
promptly notify each Appropriate Lender of the contents of each Notice of
Interest Period Selection.

(i) Scheduled Revolving Loan Repayments. The Borrower shall repay the principal
amount of the Revolving Loans on the Termination Date in respect of the
Revolving Loan Facility.

(j) Scheduled Term Loan Repayments. The Borrower shall repay to the
Administrative Agent for the ratable account of the Term Lenders the aggregate
outstanding principal amount of the Term Loans on the following dates in the
amounts indicated (which amounts shall be reduced as a result of the application
of prepayments in accordance with Section 2.06):

          Date   Amount
June 30, 2008
  $ 2,500,000  
September 30, 2008
  $ 2,500,000  
December 31, 2008
  $ 2,500,000  
March 31, 2009
  $ 2,500,000  
June 30, 2009
  $ 2,500,000  
September 30, 2009
  $ 2,500,000  
December 31, 2009
  $ 2,500,000  
March 31, 2010
  $ 2,500,000  
June 30, 2010
  $ 5,000,000  
September 30, 2010
  $ 5,000,000  
December 31, 2010
  $ 5,000,000  
March 31, 2011
  $ 5,000,000  
June 30, 2011
  $ 5,000,000  
September 30, 2011
  $ 5,000,000  
December 31, 2011
  $ 5,000,000  
March 31, 2012
  $ 5,000,000  
June 30, 2012
  $ 5,000,000  
September 30, 2012
  $ 5,000,000  
December 31, 2012
  $ 5,000,000  
March 31, 2013
  $ 5,000,000  
June 30, 2013
  $ 5,000,000  
September 30, 2013
  $ 5,000,000  
December 31, 2013
  $ 5,000,000  
March 31, 2014
  $ 105,000,000  

provided, however, that the final principal installment shall be repaid on the
Termination Date in respect of the Term Loan Facility and in any event shall be
in an amount equal to the aggregate principal amount of the Term Loans
outstanding on such date.

(k) Purpose.

(i) The Borrower shall use the proceeds of the Revolving Loans, Swing Line Loans
and Letters of Credit to: (A) provide for the working capital, Capital
Expenditures and general purpose needs of any Borrower Entity; (B) pay fees and
expenses incurred in connection with the Transaction; (C) finance Permitted
Acquisitions and related expenses; (D) notwithstanding any continuing Event of
Default, finance, through Distributions, loans, or other transfers to CBII, CBII
Overhead Expenses; and (E) subject to compliance with Section 5.02(f), finance,
through Distributions, loans, or other transfers to CBII, any working capital
and general corporate needs of CBII.

(ii) The Borrower shall use the proceeds of the Term Loans to: (A) pay fees and
expenses related to the Transaction; and (B) refinance certain existing
Indebtedness of the Borrower, including all obligations under the Existing
Credit Agreement and the other Credit Documents (as defined in the Existing
Credit Agreement); (C) provide for the working capital, Capital Expenditures and
general purpose needs of any Borrower Entity; (D) finance Permitted Acquisitions
and related expenses; (E) notwithstanding any continuing Event of Default,
finance, through Distributions, loans, or other transfers to CBII, CBII Overhead
Expenses; and (F) subject to compliance with Section 5.02(f), finance, through
Distributions, loans, or other transfers to CBII, any working capital and
general corporate needs of CBII.

(l) The Other Obligations. In addition to the foregoing, the Borrower hereby
promises to pay all Obligations, including, without limitation, the principal
amount of the Loans, amounts drawn under Letters of Credit and interest and fees
on the foregoing, as the same become due and payable hereunder and, in any
event, on the applicable Termination Date.

SECTION 2.02. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) On the terms and subject to the conditions set forth herein, (A) the L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Lenders
set forth in this Section 2.02, (1) from time to time on any Business Day during
the period from the Effective Date until the Letter of Credit Expiration Date,
to issue Letters of Credit in Dollars (or in Non-US Currency) for the account of
the Borrower, (2) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to amend or renew
Letters of Credit previously issued by it, in accordance with
Section 2.02(b) and (3) to honor drafts under the Letters of Credit issued by it
and (B) the Revolving Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower; provided that the L/C Issuer
shall not be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Revolving Lender shall be obligated to participate in
any Letter of Credit, if as of the date of such L/C Credit Extension, (x) the
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
would exceed the Revolving Loan Facility at such time, (y) the aggregate
Effective Amount of the Revolving Loans of any Revolving Lender, plus such
Lender’s Revolving Proportionate Share of the Effective Amount of all L/C
Obligations, plus such Lender’s Revolving Proportionate Share of the Effective
Amount of all Swing Line Loans would exceed such Lender’s Revolving Loan
Commitment or (z) either (i) the Effective Amount of the L/C Obligations would
exceed the Letter of Credit Sublimit or (ii) the Effective Amount of the L/C
Obligations in respect of Non-US Currency Letters of Credit would exceed the
Non-US Currency Letter of Credit Sublimit. Within the foregoing limits, and on
the terms and subject to the conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Requirement of Law applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

(B) subject to Section 2.02(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
renewal, unless the Required Revolving Lenders have approved such expiry date;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all of the Revolving Lenders have
approved such expiry date;

(D) the issuance of such Letter of Credit would violate one or more policies of
general application of the L/C Issuer;

(E) only with respect to a request for a Non-US Currency Letter of Credit, the
L/C Issuer determines that current or reasonably expected market conditions for
the applicable Non-US Currency are unusually unstable or would make it unlawful,
impossible or impracticable for the L/C Issuer to fund or hedge its obligations
under the Non-US Currency Letter of Credit; or

(F) such Letter of Credit is: in a face amount less than $50,000 (or the US
Currency Equivalent thereof on the date of issuance).

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) the L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Evergreen
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by an Officer of the Borrower. Such Letter of
Credit Application must be received by the L/C Issuer and the Administrative
Agent not later than 11:00 a.m., at least two Business Days (or such later date
and time as the L/C Issuer may agree in a particular instance in its sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which date shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail satisfactory to the L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which date
shall be a Business Day); (3) the nature of the proposed amendment; and (4) such
other matters as the L/C Issuer may reasonably require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Upon receipt by the L/C Issuer of confirmation from
the Administrative Agent that the requested issuance or amendment is permitted
in accordance with the terms hereof, then, subject to the terms and conditions
hereof, the L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the Borrower or enter into the applicable amendment, as the
case may be, in each case in accordance with the L/C Issuer’s usual and
customary business practices. Immediately upon the issuance of each Letter of
Credit, each Revolving Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the L/C Issuer a participation in such
Letter of Credit in an amount equal to the product of such Lender’s then-current
Revolving Proportionate Share times the amount of such Letter of Credit. The
Administrative Agent shall promptly notify each Revolving Lender upon the
issuance of a Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, but shall not be obligated to, agree to issue a
Letter of Credit that has automatic renewal provisions (each, an “Evergreen
Letter of Credit”); provided that any such Evergreen Letter of Credit must
permit the L/C Issuer to prevent any such renewal at least once in each 12 month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Nonrenewal
Notice Date”) in each such 12 month period to be agreed upon at the time such
Letter of Credit is issued. Unless otherwise directed by an L/C Issuer, the
Borrower shall not be required to make a specific request to the L/C Issuer for
any such renewal. Once an Evergreen Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
L/C Issuer to permit the renewal of such Letter of Credit at any time to a date
not later than the Letter of Credit Expiration Date (and for avoidance of doubt,
any Evergreen Letter of Credit to be renewed, whether automatically or at the
request of the Borrower, to a date later than the Letter of Credit Expiration
Date shall require the approval of all Revolving Lenders); provided, however,
that the L/C Issuer shall not permit any such renewal if it has received notice
(which may be by telephone or in writing) on or before the Business Day
immediately preceding the Nonrenewal Notice Date (A) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
renewal or (B) from the Administrative Agent, any Revolving Lender or the
Borrower that one or more of the applicable conditions specified in Section 3.02
is not then satisfied, and provided, further, that the L/C Issuer shall not be
obligated to permit any such renewal if the L/C Issuer would have no obligation
at such time to issue such Letter of Credit in its renewed form under the terms
hereof. Notwithstanding anything to the contrary contained herein, the L/C
Issuer shall have no obligation to permit the renewal of any Evergreen Letter of
Credit at any time.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon any drawing under any Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent of the amount to be paid by the L/C Issuer
as a result of such drawing and the date on which payment is to be made by the
L/C Issuer to the beneficiary of such Letter of Credit in respect of such
drawing. Not later than 11:00 a.m., on the date of any payment by the L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), the Borrower shall
reimburse the L/C Issuer through the Administrative Agent in an amount equal to
the amount of such drawing (any reimbursement with respect to amounts drawn
under a Non-US Currency Letter of Credit shall be paid in the applicable Non-US
Currency, except that upon the occurrence and during the continuance of a
Default, the Administrative Agent may require that any reimbursement be paid in
the US Currency Equivalent of such amount). If the Borrower fails to so
reimburse the L/C Issuer by such time, the Administrative Agent shall promptly
notify each Revolving Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and such Revolving Lender’s Revolving
Proportionate Share thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Loan Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount (provided that in the
case of an Unreimbursed Amount in a Non-US Currency (a “Non-US Currency
Unreimbursed Amount”), such amount shall be the US Currency Equivalent of such
amount plus any related transaction costs, all of which are the Borrower’s
responsibility), without regard to the minimum and multiples specified in
Section 2.01 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Revolving Loan Facility and the
conditions set forth in Section 3.02 (other than the delivery of a Notice of
Borrowing). Any notice given by the L/C Issuer or the Administrative Agent
pursuant to this Section 2.02(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii) Each Revolving Lender (including the Revolving Lender acting as L/C
Issuer), on a several basis, shall upon any notice pursuant to
Section 2.02(c)(i) make funds available to the Administrative Agent for the
account of the L/C Issuer at the Administrative Agent’s office in an amount
equal to its Revolving Proportionate Share of the Unreimbursed Amount not later
than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon, subject to the provisions of
Section 2.02(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan Borrowing because the conditions set forth in Section 3.02 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
upon demand by the Administrative Agent (together with interest) and shall bear
interest at the Default Rate (provided that interest on any Non-US Currency
Unreimbursed Amount shall accrue based on the US Currency Equivalent as of any
date of determination of such Non-US Currency Unreimbursed Amount). In such
event, each Revolving Lender’s payment to the Administrative Agent for the
account of the L/C Issuer pursuant to Section 2.02(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.02 (provided that in the case of
any Non-US Currency Unreimbursed Amount, any such amount shall be such Revolving
Lender’s Revolving Proportionate Share of the US Currency Equivalent of such
amount plus any related transaction costs, all of which are the Borrower’s
responsibility).

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.02(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Revolving Proportionate Share of such amount shall be solely for the account of
the L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse the L/C Issuer for, or participate in, amounts drawn under Letters
of Credit, as contemplated by this Section 2.02(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
set-off, counterclaim, recoupment, defense or other right which such Revolving
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing (including any event described in Sections 2.02(e)(i) through
2.02(e)(vi)). Any such reimbursement shall not relieve or otherwise impair the
obligation of the Borrower to reimburse the L/C Issuer for the amount of any
payment made by the L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the L/C Issuer any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.02(c) by
the time specified in Section 2.02(c)(ii), the L/C Issuer shall be entitled to
recover from such Revolving Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a per annum rate equal to (A) the daily Federal Funds Rate
during the period from the date such payment is required through the third day
thereafter and (B) the rate applicable to Base Rate Loans thereafter. A
certificate of the L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.02(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Revolving Lender’s L/C
Advance in respect of such payment in accordance with Section 2.02(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment
related to such Letter of Credit (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), or any payment of interest thereon, the Administrative
Agent will distribute to such Revolving Lender its Revolving Proportionate Share
thereof in the same funds as those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.02(c)(i) is required to be returned, each
Revolving Lender shall pay to the Administrative Agent for the account of the
L/C Issuer its Revolving Proportionate Share thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Lender, at a per annum rate equal
to (A) the daily Federal Funds Rate during the period from the date of such
demand through the third day thereafter and (B) the rate applicable to Base Rate
Loans thereafter.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit, and to repay each L/C
Borrowing and each drawing under a Letter of Credit that is refinanced by a
Borrowing of Revolving Loans, shall be absolute, unconditional and irrevocable,
and shall be paid strictly in accordance with the terms of this Agreement and
the other Credit Documents under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, the Credit Documents, or any other agreement or instrument relating
thereto;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Borrower in respect of any Letter of
Credit or any other amendment or waiver of, or any consent to departure from,
all or any of the Credit Documents;

(iii) the existence of any claim, counterclaim, set-off, defense or other right
that the Borrower may have at any time against any beneficiary or any transferee
of such Letter of Credit (or any Person for whom any such beneficiary or any
such transferee may be acting), the L/C Issuer or any other Person, whether in
connection with this Agreement, the transactions contemplated hereby or by such
Letter of Credit or any agreement or instrument relating thereto, or any
unrelated transaction;

(iv) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(v) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly, and in any event prior to the L/C Issuer taking any
applicable action with respect to such Letter of Credit, notify the L/C Issuer.
The Borrower shall be conclusively deemed to have waived any such claim against
the L/C Issuer and its correspondents unless such notice is given before the
action giving rise to such claims has been taken.

(f) Role of L/C Issuer. Each of the Borrower and the Revolving Lenders agrees
that, in paying any drawing under a Letter of Credit, the L/C Issuer shall not
have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. Neither the
Administrative Agent nor the L/C Issuer nor any of their respective affiliates,
directors, officers, employees, agents or advisors nor any of the
correspondents, participants or assignees of the L/C Issuer shall be liable to
any Revolving Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Revolving Lenders or the Required
Revolving Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct, as determined by a final
non-appealable judgment of a court of competent jurisdiction, or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. Neither the Administrative Agent
nor the L/C Issuer nor any of their respective affiliates, directors, officers,
employees, agents or advisors nor any of the correspondents, participants or
assignees of the L/C Issuer shall be liable or responsible for any of the
matters described in Section 2.02(e)(i) through 2.02(e)(vi); provided, however,
that anything in such Sections to the contrary notwithstanding, the Borrower may
have a claim against the L/C Issuer, and the L/C Issuer may be liable to the
Borrower, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrower which the Borrower
proves were caused by the L/C Issuer’s willful misconduct or gross negligence
(as determined by a final non-appealable judgment of a court of competent
jurisdiction). In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing or (ii) if, as of the
Termination Date in respect of the Revolving Loan Facility, any Letter of Credit
may for any reason remain outstanding and partially or wholly undrawn, the
Borrower shall immediately Cash Collateralize the Obligations in respect of such
Letter of Credit in an amount equal to the then Effective Amount of the L/C
Obligations. The Borrower hereby grants the Administrative Agent, for the
benefit of the L/C Issuer and the Revolving Lenders, a Lien on all such cash and
deposit account balances described in the definition of “Cash Collateralize” as
security for such Obligations in respect of such Letter of Credit. Cash
collateral shall be maintained in blocked, interest bearing deposit accounts at
Rabobank, N.A. or another institution satisfactory to the Administrative Agent.
The Lien held by the Administrative Agent in such cash collateral to secure such
Obligations shall be released upon the satisfaction of each of the following
conditions: (a) no Letters of Credit shall be outstanding; (b) all L/C
Obligations shall have been repaid in full; and (c) no Default shall have
occurred and be continuing. To the extent that such cash collateral exceeds the
L/C Obligations as Letters of Credit expire or are replaced or L/C Obligations
decrease, such excess cash collateral shall be released to, or as directed by,
the Borrower; provided, however, that no Event of Default shall exist and be
continuing.

(h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed to by the
L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce (the “ICC”) at
the time of issuance shall apply to each commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent,
for the account of each Revolving Lender in accordance with such Revolving
Lender’s Revolving Proportionate Share, a Letter of Credit fee for each Letter
of Credit equal to the Letter of Credit Fee Percentage (plus an additional 2%
per annum, if an Event of Default has occurred and is continuing) on the undrawn
amount of such Letter of Credit (which amount shall be the US Currency
Equivalent in the case of Non-US Currency Letters of Credit), prorated, if
applicable, in the case of a renewal date or an expiry date of less than one
year. Such fee for each Letter of Credit shall be due and payable after the
issuance thereof, and any renewal or extension thereof (whether by amendment,
automatic or otherwise). The fee is due and payable quarterly in arrears with
each payment for the preceding quarter due on the first Business Day of the
calendar month immediately following such quarter, and is nonrefundable.

(j) Issuance Fee; Documentary, Presentation, Amendment, and Processing Charges
Payable to L/C Issuer. The Borrower shall pay directly to the L/C Issuer for its
own account (i) an issuance fee in an amount with respect to each Letter of
Credit (whether standby or commercial) equal to 0.125% of the amount of such
Letter of Credit (which amount shall be the US Currency Equivalent in the case
of Non-US Currency Letters of Credit), due and payable upon each L/C Credit
Extension with respect to such Letter of Credit and (ii) the customary,
documentary, presentation, amendment, and processing fees, and other standard
published costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect; provided, however, that any Letters of Credit
issued for the benefit of Wachovia Bank, National Association, in connection
with letters of credit existing under the Existing Credit Agreement, on the
Effective Date shall not be subject to new or additional issuance, customary,
documentary or processing fees on the Effective Date as a result of such
issuance. Any applicable fees and charges are due and payable on demand and are
non-refundable.

(k) Non-US Currency Letters of Credit Computation of US Currency Equivalent. The
Administrative Agent will determine the US Currency Equivalent with respect to
any Non-US Currency Letter of Credit (i) as of the date of issuance thereof,
(ii) at least one time each fiscal quarter and (iii) at such other times as
reasonably requested by the Borrower or any Lender (each, “Computation Date”).
The Administrative Agent will provide the Borrower with written notice of the
amount determined pursuant to this Section 2.02(k) from time to time, including
following the end of each fiscal quarter. Upon receipt of such notice and upon
the request of the Administrative Agent, if the Non-US Currency Letter of Credit
Sublimit shall be exceeded on any Computation Date, whether as a result of
market fluctuation of the applicable Non-US Currency or otherwise, the Borrower
shall (A) immediately prepay the Obligations in respect of the Revolving Loan
Facility in the manner set forth in Section 2.06(e) or (B) if requested by the
Administrative Agent, Cash Collateralize the Obligations in respect of any
outstanding Letter of Credit in the manner set forth in Section 2.02(g), in
either case, in an aggregate principal amount equal to such excess.

(l) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms hereof shall control.

SECTION 2.03. Swing Line.

(a) The Swing Line. On the terms and subject to the conditions set forth herein,
the Swing Line Lender agrees to make loans (each such loan, a “Swing Line Loan”)
in Dollars to the Borrower from time to time on any Business Day during the
period from the Effective Date to the Termination Date in respect of the
Revolving Loan Facility in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Effective Amount of Revolving
Loans of the Swing Line Lender in its capacity as a Lender of Revolving Loans,
may exceed the amount of such Lender’s Revolving Loan Commitment; provided,
however, that after giving effect to any Swing Line Loan, (i) the aggregate
Effective Amount of all Revolving Loans, Swing Line Loans and L/C Obligations
shall not exceed the Revolving Loan Facility at such time and (ii) the aggregate
Effective Amount of the Revolving Loans of any Revolving Lender (other than the
Swing Line Lender), plus such Revolving Lender’s Revolving Proportionate Share
of the Effective Amount of all L/C Obligations, plus such Revolving Lender’s
Revolving Proportionate Share of the Effective Amount of all Swing Line Loans
shall not exceed such Revolving Lender’s Revolving Loan Commitment, and
provided, further, that the Swing Line Lender shall not make any Swing Line Loan
to refinance an outstanding Swing Line Loan. Within the foregoing limits, and
subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.03, prepay under Section 2.06, and reborrow under this
Section 2.03. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Lender, on a several basis,
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Revolving Lender’s Revolving
Proportionate Share times the amount of such Swing Line Loan; provided, however,
that the Revolving Lenders shall not have an obligation to purchase risk
participations from the Swing Line Lender if the relevant Swing Line Loan was
made without consent of the Required Revolving Lenders during the existence of
an Event of Default with respect to which the Swing Line Lender has received a
written notice from a Lender or the Borrower, referring to this Agreement,
describing such Event of Default and stating that such notice is a “Notice of
Event of Default”. The Borrower shall pay all outstanding principal on Swing
Line Loans (which may be refinanced as provided in Section 2.03(c)) on the
fifteenth day of each month (or, if such date is not a Business Day, the next
Business Day) and the last Business Day of each month.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 9:00 a.m., on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
amount shall be a minimum amount of $250,000 or an integral multiple of $50,000
in excess thereof, and (ii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Swing Line Lender and the Administrative Agent of a written Notice of
Swing Line Borrowing, appropriately completed and signed by an Officer of the
Borrower. Promptly after receipt by the Swing Line Lender of any telephonic
Notice of Swing Line Borrowing, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Notice of Swing Line Borrowing and, if not, the Swing
Line Lender will notify the Administrative Agent (by telephone or in writing) of
the contents thereof. Unless the Swing Line Lender has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Lender) prior to 12:00 noon on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.03(a) or (B) that one or more of the applicable conditions
specified in Section 3.02 is not then satisfied, then, subject to the terms and
conditions hereof, the Swing Line Lender will, not later than 1:00 p.m. on the
borrowing date specified in such Notice of Swing Line Borrowing, make the amount
of its Swing Line Loan available to the Borrower at its office by crediting the
account of the Borrower on the books of the Swing Line Lender in immediately
available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes and
requests the Swing Line Lender to act on its behalf), that each Revolving Lender
make a Base Rate Loan in an amount equal to such Revolving Lender’s Revolving
Proportionate Share of the amount of Swing Line Loans then outstanding. Such
request shall be made to the Administrative Agent by not later than 12:00 noon
on the Business Day before the date of the requested refinancing and shall
specify the amount of Swing Line Loans then outstanding and the date on which
the Base Rate Loan is to be made and shall be subject to the unutilized portion
of the Revolving Loan Facility and the conditions set forth in Section 3.02
(other than delivery of a Notice of Borrowing). The Swing Line Lender shall
furnish the Borrower with a copy of the applicable request promptly after
delivering such notice to the Administrative Agent. The Administrative Agent
shall promptly notify each Appropriate Lender of the contents of the applicable
request. Each Revolving Lender shall make an amount equal to its Revolving
Proportionate Share of the amount specified in such request available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 12:00 noon, on
the day specified in such request, whereupon, subject to Section 2.03(c)(ii),
each Revolving Lender that so makes funds available shall be deemed to have made
a Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Revolving Loan Borrowing cannot be requested in
accordance with Section 2.03(c)(i) or any Swing Line Loan cannot be refinanced
by such a Revolving Loan Borrowing, the request submitted by the Swing Line
Lender shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Lenders fund its participation in the relevant Swing Line Loan and
each Revolving Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.03(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(i), the Swing Line
Lender (acting through the Administrative Agent) shall be entitled to recover
from such Revolving Lender, on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a per annum rate equal to
(A) the daily Federal Funds Rate during the period from the date such payment is
required through the third day thereafter and (B) the rate applicable to Base
Rate Loans thereafter. A certificate of the Swing Line Lender submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund participations in Swing Line Loans pursuant to this Section 2.03(c)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any set-off, counterclaim, recoupment, defense or
other right which such Revolving Lender may have against the Swing Line Lender,
the Borrower or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing. Any such purchase of
participations shall not relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Revolving Proportionate Share of such
payment (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s participation was
outstanding and funded) in the same funds as those received by the Swing Line
Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender, each Revolving Lender shall pay to the Swing Line Lender its Revolving
Proportionate Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Revolving Lender, at a per annum rate equal to (A) the daily Federal Funds Rate
during the period from the date of such demand through the third day thereafter
and (B) the rate applicable to Base Rate Loans thereafter. The Administrative
Agent will make such demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. Each Swing Line Loan shall bear
interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin for Base Rate Loans in respect of the Revolving Loan Facility. The Swing
Line Lender shall be responsible for invoicing the Borrower for interest on the
Swing Line Loans. Until each Revolving Lender funds its Base Rate Loan or
participation pursuant to this Section 2.03 to refinance such Revolving Lender’s
Revolving Proportionate Shares of any Swing Line Loan, interest in respect of
all such Revolving Proportionate Shares shall be solely for the account of the
Swing Line Lender. The Borrower shall pay accrued interest on the unpaid
principal amount of each Swing Line Loan upon payment (to the extent thereof),
on the last Business Day of each fiscal quarter and at maturity.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

SECTION 2.04. Amount Limitations, Commitment Reductions.

(a) Optional Reduction or Cancellation of Revolving Loan Commitments. The
Borrower may, upon five Business Days written notice to the Administrative Agent
(each a “Reduction Notice”), permanently reduce the Revolving Loan Facility by
the amount of $5,000,000 or an integral multiple of $5,000,000 in excess thereof
or cancel the Revolving Loan Facility in its entirety; provided, however, that:

(i) The Borrower may not reduce the Revolving Loan Facility prior to the
Maturity Date, if, after giving effect to such reduction, the Effective Amount
of all Revolving Loans, L/C Obligations and Swing Line Loans then outstanding
would exceed the Revolving Loan Facility as proposed to be reduced; and

(ii) The Borrower may not cancel the Revolving Loan Facility prior to the
Maturity Date, if, after giving effect to such cancellation, any Swing Line Loan
or Revolving Loan would then remain outstanding.

Any Reduction Notice shall be irrevocable; provided that any Reduction Notice
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date
previously provided in the applicable Reduction Notice) if such condition is not
satisfied.

(b) Mandatory Termination of Commitments.

(i) The Revolving Loan Facility shall be automatically and permanently reduced
to zero on the Maturity Date.

(ii) The Administrative Agent may, or upon instructions from the Required
Revolving Lenders shall, by written notice to the Borrower, reduce the Revolving
Loan Facility to zero if any CBII Entity shall fail to observe or perform the
covenant contained in Section 5.02(p)(ii).

(c) Effect of Commitment Reductions. From and after the effective date of any
reduction of the Revolving Loan Facility, the Commitment Fees payable pursuant
to Section 2.05(b) shall be computed on the basis of the Revolving Loan Facility
as so reduced. Any reduction of the Revolving Loan Facility pursuant to
Section 2.04(a) shall be applied ratably to reduce each Revolving Lender’s
Commitment in accordance with Section 2.10(a)(i).

SECTION 2.05. Fees.

(a) Fee Letter. The Borrower shall pay to Rabobank the fees and other
compensation in the amounts and at the times set forth in the Fee Letter.

(b) Commitment Fees. The Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders as provided in Section 2.10(a)(iv),
commitment fees (collectively, the “Commitment Fees”) equal to the Commitment
Fee Percentage of the daily Unused Revolving Commitment for the period beginning
on the date of this Agreement and ending on the Maturity Date. The Borrower
shall pay the Commitment Fees in arrears on the last day in each March, June,
September and December (commencing June 30, 2008) and on the Maturity Date (or
if the Revolving Loan Facility is cancelled on a date prior to the Maturity
Date, on such prior date). For purposes of the calculations under this
Section 2.05(b), the aggregate principal amount of the aggregate Effective
Amount of outstanding Letters of Credit or Non-US Currency Unreimbursed Amounts,
to the extent consisting of Non-US Currency Letters of Credit shall be based on
the US Currency Equivalents relating thereto as of the Business Day immediately
preceding the last day in each March, June, September and December, as
applicable.

SECTION 2.06. Prepayments.

(a) Terms of All Prepayments. Upon the prepayment of any Loan (whether such
prepayment is an optional prepayment under Section 2.06(b), a mandatory
prepayment required by Section 2.06(c) or a mandatory prepayment required by any
other provision of this Agreement or the other Credit Documents, including a
prepayment upon acceleration), the Borrower shall pay to the Lender that made
such Loan (i) all accrued interest and fees to the date of such prepayment on
the amount prepaid and (ii) if such prepayment is the prepayment of a LIBOR Loan
on a day other than the last day of an Interest Period for such LIBOR Loan, all
amounts payable to such Lender pursuant to Section 2.13. For avoidance of doubt,
all Lender Rate Contracts are independent agreements governed by the written
provisions of such Lender Rate Contracts, which will remain in full force and
effect, unaffected by any repayment, prepayment, acceleration, reduction,
increase or change in the terms of the Credit Documents, except as otherwise
expressly provided in such written Lender Rate Contracts; provided, however,
that any payoff statement from the Administrative Agent relating to this
Agreement shall apply to such Lender Rate Contracts, except as otherwise
expressly provided in such payoff statement.

(b) Optional Prepayments.

(i) At its option, the Borrower may, upon notice of at least one Business Day to
the Administrative Agent in the case of Base Rate Loans or notice of at least
three Business Days to the Administrative Agent in the case of LIBOR Loans,
prepay without premium or penalty (except as expressly set forth in
Section 2.13) the Loans in any Borrowing under any Facility selected by the
Borrower and all accrued but unpaid interest thereon in part, in a minimum
principal amount of, except as otherwise provided in Section 2.06(b)(ii),
$5,000,000 or an integral multiple of $1,000,000 in excess thereof, or in whole.
Each such notice shall specify the date and amount of such prepayment and the
Facility in respect of which such prepayment shall be made; provided that if
such prepayment is to be made on any day other than on the last day of the
Interest Period applicable to such LIBOR Loan, the Borrower shall be subject to
the payments required by Section 2.13. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. If no Event of
Default has occurred and is continuing, all prepayments under this
Section 2.06(b) which are applied to reduce the principal amount of the
Revolving Loans and Swing Line Loans shall be applied to the Revolving Loans and
Swing Line Loans as directed by the Borrower. If the Borrower fails to direct
the application of any such prepayments, such prepayments shall be applied first
to the accrued but unpaid interest on and then any principal of the Swing Line
Loans until paid in full, second to the accrued but unpaid interest on and then
any principal of the Revolving Loans until paid in full, and shall, in each
case, to the extent possible, be first applied to prepay Base Rate Loans and
then if any funds remain, to prepay LIBOR Loans; provided that if an Event of
Default has occurred and is continuing at the time any such prepayment is made,
the Revolving Lenders shall apply such prepayments to such Obligations as the
Administrative Agent may determine in its discretion which determination shall
be effective as to all Revolving Lenders (but for regulatory purposes, the
Revolving Lenders may apply such payments internally as they shall determine).
Each prepayment pursuant to this Section 2.06(b) of Term Loans shall be applied
to the installments of such Facility on a pro rata basis.

(ii) At its option, the Borrower may, upon notice to the Swing Line Lender (with
a copy to the Administrative Agent), at any time or from time to time,
voluntarily prepay Swing Line Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Swing Line Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment and (B) any such prepayment shall be in a minimum principal amount of
the lesser of (1) $250,000 or an integral multiple of $50,000 in excess thereof
and (2) the outstanding balance of the Swing Line Loans. Each such notice shall
specify the date and amount of such prepayment. If such notice is given by the
Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(c) Mandatory Prepayments. Without reducing the Revolving Loan Facility or any
of the Revolving Loan Commitments, the Borrower shall prepay the Loans as
follows:

(i) If, at any time, the Effective Amount of all Revolving Loans, Swing Line
Loans and L/C Obligations then outstanding exceeds the Revolving Loan Facility
at such time, the Borrower shall immediately (A) prepay the Swing Line Loans to
the extent Swing Line Loans in a sufficient amount are then outstanding,
(B) then prepay the Revolving Loans to the extent Revolving Loans in a
sufficient amount are then outstanding, in an aggregate principal amount equal
to such excess and (C) Cash Collateralize the Obligations in respect of the
outstanding Letters of Credit in an amount equal to the then Effective Amount of
the L/C Obligations.

(ii) If, during any fiscal year (including fiscal year 2008), any CBII Entity
consummates any Asset Sale and the Net Cash Proceeds of such Asset Sale, when
added to the Net Cash Proceeds of all such Asset Sales by all CBII Entities
during such fiscal year, in the aggregate, exceed $15,000,000 for such fiscal
year (the “Sales Basket Amount”), the Borrower shall, immediately after the
completion of each Asset Sale which results in such an excess or an increase in
such an excess, prepay (or cause to be prepaid) the outstanding Loans and the
other Obligations in the manner set forth in Section 2.06(e), in each case, in
an aggregate principal amount equal to 100% of such excess or such increase in
such excess; provided, however, that:

(A) no such prepayment shall be required in connection with any Asset Sale (or
related Asset Sales, in a series or otherwise) otherwise permitted under
Section 5.02(c) to the extent the aggregate consideration received by the CBII
Entities for such Asset Sale (or related Asset Sales, in a series or otherwise)
does not exceed $1,000,000 (and such sale proceeds shall not be counted towards
the Sales Basket Amount);

(B) so long as no Event of Default has occurred and is continuing or would
result therefrom, no such prepayment shall be required in connection with any
Asset Sale (or related Asset Sale, in a series or otherwise) (each, a “Relevant
Sale”) otherwise permitted under Section 5.02(c) to the extent (1) if the Net
Cash Proceeds from all Relevant Sales in any fiscal year exceed $5,000,000, the
Borrower advises the Administrative Agent in writing at the time the Net Cash
Proceeds from such Relevant Sale are received that the Borrower intends to cause
a Borrower Entity to reinvest all or any portion of such Net Cash Proceeds in
property, plant, equipment, other fixed or capital assets, and/or investments
(including joint ventures) in Food Related Businesses and (2) such Net Cash
Proceeds are in fact so reinvested in the acquisition of such assets or
investments within 180 days from the date on which such Net Cash Proceeds from
such Relevant Sale are received; and

(C) anything contained in this Section 2.06(c)(ii) to the contrary
notwithstanding, so long as no Event of Default has occurred and is continuing
or would result from any sale or disposition of assets otherwise giving rise to
a required prepayment under this Section 2.06(c)(ii), in the event the Borrower
Leverage Ratio is, on a pro forma basis, (1) less than 2.50 to 1.00 both before
and after giving effect to such sale or disposition of assets, no such
prepayment shall be required, or (2) equal to or in excess of 2.50 to 1.00 both
before or after giving effect to such disposition, such prepayment shall be
required in an amount equal to the lesser of (i) the amount of such Net Cash
Proceeds and (ii) the amount necessary to decrease the Borrower Leverage Ratio
to, on a pro forma basis, less than 2.5 to 1.0 both before and after giving
effect to such disposition and the use of such Net Cash Proceeds.

If, at any time after the occurrence of a Relevant Sale and prior to the
acquisition of such assets or investments, the 180-day period provided in clause
(B) above in the preceding sentence shall elapse without the occurrence of the
related acquisition or investment or an Event of Default shall occur and is
continuing, then the Borrower shall immediately prepay the Loans in the amount
and in the manner described in the first sentence of this Section 2.06(c)(ii).

(iii) If, during any fiscal year (including fiscal year 2008), any CBII Entity
receives Extraordinary Receipts and the Net Cash Proceeds of such Extraordinary
Receipts that, when added to the Net Cash Proceeds of all such Extraordinary
Receipts obtained by all CBII Entities during such fiscal year, in the
aggregate, exceed $20,000,000 for such fiscal year, the Borrower shall, after
receipt thereof by the CBII Entities of the Net Cash Proceeds from such
Extraordinary Receipts which results in such an excess or an increase in such an
excess (but subject to the reinvestment exceptions below), immediately prepay
(or cause to be prepaid) the outstanding Loans and the other Obligations in the
manner set forth in Section 2.06(e), in each case, in an aggregate principal
amount equal to 100% of such excess or such increase in such excess.
Notwithstanding the foregoing, the Borrower shall not be required to make a
prepayment pursuant to this Section 2.06(c)(iii) with respect to any event
resulting in the receipt of Extraordinary Receipts (a “Relevant Event”) if the
Borrower advises the Administrative Agent in writing promptly after the time the
excess Net Cash Proceeds from such Relevant Event are received that the Borrower
intends to cause a Borrower Entity to reinvest all or any portion of such excess
Net Cash Proceeds in property, plant, equipment, other replacement assets,
and/or investments (including joint ventures) in Food-Related Businesses to the
extent (A) such excess Net Cash Proceeds are in fact committed to be reinvested
by such Person pursuant to a purchase contract providing for the acquisition of
such replacement assets that is executed by such Person and the related seller
within one year from the date of such Relevant Event and (B) the acquisition of
such replacement assets or investments occurs within two years from the date on
which the Net Cash Proceeds from the Relevant Event are received; provided,
however, that the Borrower’s requirement to advise the Administrative Agent as
provided above shall not apply to any Relevant Event until the Net Cash Proceeds
in respect of such Relevant Events during such fiscal year exceed $20,000,000.
If, at any time after the occurrence of a Relevant Event and prior to the
acquisition of the related replacement assets or investments, the one-year or
two-year period provided in clause (A) or (B), respectively, of the preceding
sentence shall elapse without execution of the related purchase contract (in the
case of clause (A)), the occurrence of the related acquisition or investment (in
the case of clause (B)) or an Event of Default shall occur and only so long as
continuing, then, upon request of the Administrative Agent or the Required
Lenders, the Borrower shall immediately prepay the Loans in the amount and in
the manner described in the first sentence of this Section 2.06(c)(iii). At any
time after the occurrence of a Relevant Event and prior to the acquisition of
the related replacement assets or investments, upon request of the
Administrative Agent or the Required Lenders, the Borrower shall deposit the Net
Cash Proceeds from such Relevant Event which result in an excess over the
$20,000,000 per fiscal year amount described above or an increase in such an
excess into an interest-bearing account with Rabobank, N.A. or another
institution reasonably satisfactory to the Administrative Agent (which
interest-bearing account shall be subject to a security interest in favor of the
Collateral Agent for the benefit of the Secured Parties that is perfected by the
Borrower entering into a control agreement and other documentation reasonably
requested by the Administrative Agent) until such Net Cash Proceeds are
reinvested or paid toward the Loans as directed by the Borrower.

(iv) If, at any time after the Effective Date, any CBII Entity issues or incurs
any Indebtedness for borrowed money, including Indebtedness evidenced by notes,
bonds, debentures or other similar instruments that, when added to all such
Indebtedness for borrowed money issued or incurred by all CBII Entities after
the Effective Date, in the aggregate, exceeds $50,000,000 (provided that
(A) Permitted Indebtedness (1) secured solely by a Lien of the type described in
clause (c) of the definition of Permitted Liens or (2) owed by a CBII Entity to
another CBII Entity and (B) Refinancing Indebtedness shall not be counted and
non-cash assets received upon issuance of debt in connection with asset
acquisitions shall be excluded, except to the extent any such Permitted
Indebtedness is issued or incurred to finance, directly or indirectly, the
payment in cash or otherwise, of any Distributions by any of the CBII Entities),
the Borrower shall, after such issuance or incurrence which results in such an
excess or an increase in such an excess, immediately prepay (or cause to be
prepaid) the outstanding Loans and the other Obligations in the manner set forth
in Section 2.06(e), in each case, in an aggregate principal amount equal to 100%
of the Net Cash Proceeds of such of such excess or such increase in such excess.

(v) On or prior to the 120th day following the end of each fiscal year of CBII
(commencing with the fiscal year of CBII ending December 31, 2008), the Borrower
shall prepay (or cause to be prepaid) the outstanding Loans and the other
Obligations in the manner set forth in Section 2.06(e) in an aggregate amount
equal to 50% of Excess Cash Flow for such most recently ended fiscal year,
provided that such amount shall be reduced to 0% of Excess Cash Flow if the
Borrower Leverage Ratio as of the most recently ended fiscal year of CBII shall
be less than 2.50:1.00.

(vi) If, at any time after the Effective Date, any CBII Entity issues any Equity
Securities (other than (v) issuances thereof the proceeds of which are used to
make a Permitted Acquisition; provided that such Permitted Acquisition occurs
within 90 days after such issuance, (w) any issuances thereof to CBII or any
Borrower Entity, (x) sales or issuances to any management or employees under any
employee stock option or stock purchase plans in existence from time to time,
(y) issuances of director’s qualifying shares and (z) any issuances in
connection with the exercise of warrants), the Borrower shall, after such
issuance or incurrence, immediately prepay (or cause to be prepaid) the
outstanding Loans and the other Obligations in the manner set forth in
Section 2.06(e), in each case, in an aggregate principal amount equal to 50% of
the Net Cash Proceeds from such Equity Securities.

(vii) If, at any time, any CBII Entity shall fail to observe or perform the
covenant contained in Section 5.02(p)(ii), the Administrative Agent may or, upon
instructions from the Required Term Lenders, shall, by written notice to the
Borrower, require the Borrower to prepay the outstanding Term Loans and the
other Obligations with respect thereto, and the Borrower shall so prepay the
outstanding Term Loans and the other Obligations with respect thereto,
immediately (and in any event within 10 Business Days) following receipt of such
notice.

(d) Notice of Prepayment. The Borrower shall deliver to the Administrative
Agent, at the time of each prepayment required under Section 2.06(c), (i) a
certificate signed by the Chief Financial Officer, Chief Accounting Officer or
Treasurer of the Borrower setting forth in reasonable detail the calculation of
the amount of such prepayment and (ii) to the extent practicable, at least three
days prior written notice of such prepayment. Each notice of prepayment shall
specify the prepayment date and the Type and principal amount of each Loan (or
portion thereof) to be prepaid. In the event that the Borrower shall
subsequently determine that the actual amount required to be prepaid was greater
than the amount set forth in such certificate, the Borrower shall promptly make
an additional prepayment of the Loans (and/or, if applicable, the Commitments
shall be permanently reduced) in an amount equal to the amount of such excess,
and the Borrower shall concurrently therewith deliver to the Administrative
Agent a certificate signed by the Chief Financial Officer, Chief Accounting
Officer or Treasurer of the Borrower demonstrating the derivation of the
additional amount resulting in such excess.

(e) Application of Prepayments.

(i) All prepayments pursuant to Section 2.06(c) (excluding Section 2.06(c)(i))
shall be applied as follows: first, to prepay the Term Loans and to the
installments thereof on a pro rata basis, second, to prepay any Unreimbursed
Amounts then outstanding, third, to prepay the Swing Line Loans to the extent
Swing Line Loans are then outstanding, fourth, to prepay the Revolving Loans to
the extent Revolving Loans are then outstanding and fifth, to Cash Collateralize
the Obligations in respect of the outstanding Letters of Credit in an amount
equal to the then Effective Amount of the L/C Obligations.

(ii) Without modifying the order of application of prepayments set forth in
Section 2.06(e)(i), all such prepayments shall, to the extent possible, be first
applied to prepay Base Rate Loans and then if any funds remain, to prepay LIBOR
Loans. All prepayments which are applied to reduce the principal amount of the
Revolving Loans shall not reduce the Revolving Loan Commitments.

(iii) Any amounts available after the application thereof in accordance with
this Section 2.06(e) shall be, to the extent no Event of Default shall have
occurred and be continuing, returned to the Borrower.

SECTION 2.07. Other Payment Terms.

(a) Place and Manner. All payments to be made by the Borrower under this
Agreement or any other Credit Document shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make all payments due to each Lender or the Administrative Agent under
this Agreement or any other Credit Document by payments to the Administrative
Agent at the Administrative Agent’s office located at the address specified on
Schedule IV, with each payment due to a Lender to be for the account of such
Lender and such Lender’s Applicable Lending Office. The Borrower shall make all
payments under this Agreement or any other Credit Document in lawful money of
the US (except with respect to any Non-US Currency Letter of Credit or Non-US
Currency Unreimbursed Amount, which shall be paid in the Non-US Currency
applicable to such Non-US Currency Letter of Credit or Non-US Currency
Unreimbursed Amount to the extent not repaid with the proceeds of a Base Rate
Loan that was used to purchase the applicable Non-US Currency as set forth in
Section 2.02(c)) and in same day or immediately available funds not later than
11:00 a.m. on the date due. The Administrative Agent shall promptly disburse to
each Lender each payment received by the Administrative Agent for the account of
such Lender.

(b) Non-US Currency Payments. The specification of payment of Non-US Currency
Letters of Credit or Non-US Currency Unreimbursed Amount in the related Non-US
Currency at a specific place pursuant to this Agreement is of the essence. Such
Non-US Currency shall, subject to Section 2.02(c), be the currency of account
and payment of such Letters of Credit under this Agreement. The obligation of
the Borrower in respect of such Letters of Credit shall not be discharged by an
amount paid in any other currency or at another place, whether pursuant to a
judgment or otherwise, to the extent the amount so paid, on prompt conversion
into the applicable Non-US Currency and transfer to such Lender under normal
banking procedures, does not yield the amount of such Non-US Currency due under
this Agreement. In the event that any payment, whether pursuant to a judgment or
otherwise, upon conversion and transfer, does not result in payment of the
amount of such Non-US Currency due under this Agreement, such Lender shall have
an independent cause of action against the Borrower and the applicable
Guarantors for the currency deficit.

(c) Date. Whenever any payment due hereunder shall fall due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be included in the computation of interest or
fees, as the case may be.

(d) Default Rate. (i) Automatically upon the occurrence and during the
continuance of any Event of Default under Section 6.01(a), 6.01(f) or 6.01(g)
and (ii) at the election of the Required Lenders upon the occurrence and during
the continuance of any other Event of Default, until the time when such Event of
Default shall have been cured or waived by the Required Lenders or all the
Lenders (as required by this Agreement), the Borrower shall pay interest on the
aggregate outstanding principal amount of all Obligations owing hereunder at a
per annum rate equal to the interest rate that would otherwise apply pursuant to
Section 2.01(d), plus 2.00% (the “Default Rate”) payable on demand. Overdue
interest shall itself bear interest at the Default Rate applicable to Base Rate
Loans, and shall be compounded with the principal Obligations daily, to the
fullest extent permitted by applicable laws.

(e) Application of Payments. Except as otherwise expressly provided herein, all
payments hereunder shall be applied first to unpaid fees, costs and expenses
then due and payable under this Agreement or the other Credit Documents, second
to accrued interest then due and payable under this Agreement or the other
Credit Documents, and finally to reduce the principal amount of outstanding
Loans and L/C Borrowings.

(f) Failure to Pay the Administrative Agent. Unless the Administrative Agent
shall have received notice from the Borrower at least one Business Day prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Administrative Agent shall be entitled
to assume that the Borrower has made or will make such payment in full to the
Administrative Agent on such date and the Administrative Agent may, in reliance
upon such assumption, cause to be paid to the Lenders on such due date an amount
equal to the amount then due such Lenders. If and to the extent the Borrower
shall not have so made such payment in full to the Administrative Agent, each
such Lender shall repay to the Administrative Agent forthwith on demand such
amount distributed to such Lender, together with interest thereon, for each day
from the date such amount is distributed to such Lender until the date such
Lender repays such amount to the Administrative Agent, at a per annum rate equal
to (i) the daily Federal Funds Rate during the period from the date such amount
is distributed through the third day thereafter and (ii) the rate applicable to
Base Rate Loans thereafter. A certificate of the Administrative Agent submitted
to any Lender with respect to any amount owing by such Lender under this
Section 2.07(f) shall be conclusive absent manifest error.

SECTION 2.08. Loan Accounts; Notes.

(a) Loan Accounts. The obligation of the Borrower to repay the Loans made to it
by each Lender and to pay interest thereon at the rates provided herein shall be
evidenced by an account or accounts maintained by such Lender on its books
(individually, a “Loan Account”), except that any Lender may request that its
Loans be evidenced by a note or notes pursuant to Sections 2.08(b) and 2.08(c).
Each Lender shall record in its Loan Accounts (i) the date and amount of each
Loan made by such Lender, (ii) the interest rates applicable to each such Loan
and the effective dates of all changes thereto, (iii) the Interest Period for
each LIBOR Loan, (iv) the date and amount of each principal and interest payment
on each Loan and (v) such other information as such Lender may determine is
necessary for the computation of principal and interest payable to it by the
Borrower hereunder; provided, however, that any failure by a Lender to make, or
any error by any Lender in making, any such notation shall not affect the
Borrower’s Obligations. The Loan Accounts shall be conclusive absent manifest
error as to the matters noted therein. In addition to the Loan Accounts, each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control.

(b) Revolving Loan Notes and Term Loan Notes. If any Lender so requests, such
Lender’s Revolving Loans or Term Loans, as the case may be, shall be evidenced
by a Revolving Loan Note or a Term Loan Note, as applicable, in the respective
forms of Exhibit E-1 and Exhibit E-2. Each such Note shall be (i) payable to the
order of such Lender, (ii) in the amount of such Lender’s Revolving Loan
Commitment or Term Loan Commitment, as applicable, (iii) dated the Effective
Date or such later date upon which such Person becomes a Lender hereunder and
(iv) otherwise appropriately completed. The Borrower authorizes each Lender to
record on the schedule annexed to such Lender’s Revolving Loan Note or Term Loan
Note, as applicable, the date and amount of each Revolving Loan or Term Loan, as
the case may be, made by such Lender and of each payment or prepayment of
principal thereon made by the Borrower, and agrees that all such notations shall
be conclusive absent manifest error with respect to the matters noted; provided,
however, that any failure by a Lender to make, or any error by any Lender in
making, any such notation shall not affect the Borrower’s Obligations. The
Borrower further authorizes each Lender to attach to and make a part of such
Lender’s Revolving Loan Note or Term Loan Note, as applicable, continuations of
the schedule attached thereto as necessary.

(c) Swing Line Notes. The Swing Line Lender’s Swing Line Loans shall be
evidenced, at the request of the Swing Line Lender, by a promissory note in the
form of Exhibit F (individually, a “Swing Line Note”) which note shall be
(i) payable to the order of the Swing Line Lender, (ii) in the amount of the
Swing Line Lender’s Swing Line Loans, (iii) dated the Effective Date and
(iv) otherwise appropriately completed.

SECTION 2.09. Loan Fundings.

(a) Lender Funding and Disbursement to the Borrower. Each Revolving Lender
shall, (i) before 11:00 a.m. on the date of the initial Revolving Loan Borrowing
(if the initial Revolving Loan Borrowing occurs on the Effective Date) and
(ii) before 1:00 p.m. on the date of each other Revolving Loan Borrowing, make
available to the Administrative Agent at the Administrative Agent’s office
specified in Schedule IV, in same day or immediately available funds, such
Lender’s Revolving Proportionate Share of such Borrowing. Each Term Lender
shall, before 11:00 a.m. on the date of the Term Loan Borrowing, make available
to the Administrative Agent at the Administrative Agent’s office specified in
Schedule IV, in same day or immediately available funds, such Lender’s ratable
share of such Borrowing based on such Lender’s Term Loan Commitment. After the
Administrative Agent’s receipt of such funds and upon satisfaction of the
applicable conditions set forth in Section 3.02 (and, if such Borrowing is the
initial Credit Extension, Section 3.01), the Administrative Agent shall promptly
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Rabobank with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to the
Administrative Agent by the Borrower; provided, however, that if, on the date of
a Revolving Loan Borrowing there are Swing Line Loans and/or L/C Borrowings
outstanding, then the proceeds of such Borrowing shall be applied first, to the
payment in full of any such L/C Borrowings, second, to the payment in full of
any such Swing Line Loans, and third, to the Borrower as provided above.

(b) Lender Failure to Fund. Unless the Administrative Agent shall have received
notice from a Lender prior to the date of any Borrowing that such Lender will
not make available to the Administrative Agent the amount of such Lender’s Loan
to be made as part of such Borrowing, the Administrative Agent shall be entitled
to assume that such Lender has made or will make such amount available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.09(a), and the Administrative Agent may on such date, in reliance upon such
assumption, disburse or otherwise credit to the Borrower a corresponding amount.
If any Lender does not make the amount of such Lender’s Loan to be made as part
of any Borrowing available to the Administrative Agent on or prior to the date
of such Borrowing, such Lender shall pay to the Administrative Agent, on demand,
interest which shall accrue on such amount from the date of such Borrowing until
such amount is paid to the Administrative Agent at rates equal to (i) the daily
Federal Funds Rate during the period from such date through the third day
thereafter and (ii) the rate applicable to Base Rate Loans thereafter. A
certificate of the Administrative Agent submitted to any Lender with respect to
any amount owing by such Lender under this Section 2.09(b) shall be conclusive
absent manifest error with respect to such amount. If the amount of any Lender’s
Loan to be made as part of any Borrowing is not paid to the Administrative Agent
by such Lender within three Business Days after the date of such Borrowing, the
Borrower shall repay such amount to the Administrative Agent, on demand,
together with interest thereon, for each day from the date such amount was
disbursed to the Borrower until the date such amount is repaid to the
Administrative Agent, at the interest rate applicable at the time to the Loans
comprising such Borrowing.

(c) Lenders’ Obligations Several. The failure of any Lender to make the Loan to
be made by it as part of any Borrowing or to fund participations in Letters of
Credit and Swing Line Loans shall not relieve any other Lender of its obligation
hereunder to make its Loan as part of such Borrowing or fund its participations
in Letters of Credit and Swing Line Loans, but no Lender shall be obligated in
any way to make any Loan or fund any participation in Letters of Credit or Swing
Line Loans which another Lender has failed or refused to make or otherwise be in
any way responsible for the failure or refusal of any other Lender to make any
Loan required to be made by such other Lender on the date of any Borrowing or to
fund any participation required to be funded by such other Lender.

SECTION 2.10. Pro Rata Treatment.

(a) Borrowings, Commitment Reductions. Except as otherwise provided herein:

(i) Each Revolving Loan Borrowing and reduction of the Revolving Loan Facility
shall be made or shared among the Revolving Lenders pro rata according to their
respective Revolving Proportionate Shares;

(ii) Each payment of principal of Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to the respective unpaid principal amounts of such Loans then owed to such
Lenders;

(iii) Each payment of interest on Loans in any Borrowing shall be shared among
the Lenders which made or funded the Loans in such Borrowing pro rata according
to (A) the respective unpaid principal amounts of such Loans so made or funded
by such Lenders and (B) the dates on which such Lenders so made or funded such
Loans;

(iv) Each payment of Letter of Credit fees and Commitment Fees payable under
Sections 2.02(i) and 2.05(b) shall be shared among the Revolving Lenders with
Revolving Loan Commitments (except for Defaulting Lenders) pro rata according to
(A) their respective Revolving Proportionate Shares and (B) in the case of each
Revolving Lender which becomes a Revolving Lender hereunder after the date
hereof, the date upon which such Lender so became a Revolving Lender;

(v) Each payment of interest (other than interest on Loans) shall be shared
among the Lenders and the Administrative Agent owed the amount upon which such
interest accrues pro rata according to (A) the respective amounts so owed such
Lenders and the Administrative Agent and (B) the dates on which such amounts
became owing to such Lenders and the Administrative Agent; and

(vi) All other payments under this Agreement and the other Credit Documents
(including fees paid in connection with any amendment, consent, waiver or the
like) shall be for the benefit of the Person or Persons specified.

(b) Sharing of Payments. If any Lender, other than as elsewhere provided in this
Agreement or any other Credit Document, shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it, in excess of its ratable share of
payments on account of the Loans and the L/C Obligations obtained by all Lenders
entitled to such payments, such Lender shall forthwith purchase from the other
Lenders such participations in the Loans and/or participations in L/C
Obligations or in Swing Line Loans as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase shall be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such other Lender’s ratable share (according to the proportion of (i) the amount
of such other Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.10(b) may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of setoff) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

SECTION 2.11. Change of Circumstances.

(a) Inability to Determine Rates. If, on or before the first day of any Interest
Period for any LIBOR Loan, (i) the LIBOR Rate for such Interest Period cannot be
adequately and reasonably determined for any Appropriate Lender due to the
unavailability of funds in or other circumstances affecting the London interbank
market (and such Lender shall so advise the Administrative Agent) or (ii) the
rate of interest for such Loan does not adequately and fairly reflect the cost
to any Appropriate Lender of making or maintaining such LIBOR Loan (and such
Lender shall so advise the Administrative Agent), the Administrative Agent shall
immediately give notice of such condition to the Borrower and the other
Appropriate Lenders. After the giving of any such notice and until the
circumstances giving rise to such condition no longer exist, the Borrower’s
right to request the making of, or conversion to a new Interest Period for,
LIBOR Loans shall be suspended. Any LIBOR Loans outstanding at the commencement
of any such suspension shall be converted at the end of the then-current
Interest Period for such LIBOR Loans into Base Rate Loans, as the case may be,
unless such suspension has then ended.

(b) Illegality. If, after the date of this Agreement, the adoption of any
Governmental Rule, any change in any Governmental Rule or the application or
requirements thereof (whether such change occurs in accordance with the terms of
such Governmental Rule as enacted, as a result of amendment or otherwise), any
change in the interpretation or administration of any Governmental Rule by any
Governmental Authority, or compliance by any Lender with any request or
directive (whether or not having the force of law) of any Governmental Authority
(a “Change of Law”) shall make it unlawful or impossible for any Lender to make
or maintain any LIBOR Loan, such Lender shall immediately notify the
Administrative Agent and the Borrower of such Change of Law. Upon receipt of
such notice, (i) the Borrower’s right to request the making of, or conversion to
a new Interest Period for, LIBOR Loans shall be terminated and (ii) the Borrower
shall, at the request of such Lender, either (A) pursuant to Section 2.01(g),
convert any such then-outstanding LIBOR Loans into Base Rate Loans at the end of
the current Interest Period for such LIBOR Loans or (B) immediately repay or
convert any such LIBOR Loans if such Lender shall notify the Borrower that such
Lender may not lawfully continue to fund and maintain such LIBOR Loans. Any
conversion or prepayment of LIBOR Loans made pursuant to the preceding sentence
prior to the last day of an Interest Period for such LIBOR Loans shall be deemed
a prepayment thereof for purposes of Section 2.13. After any Lender notifies the
Administrative Agent and the Borrower of such a Change of Law and until it is no
longer unlawful or impossible for such Lender to make or maintain a LIBOR Loan,
all Revolving Loans of such Lender shall be Base Rate Loans.

(c) Increased Costs. If, after the date of this Agreement, any Change of Law:

(i) Shall subject any Lender to any tax, duty or other charge with respect to
any LIBOR Loan, or shall change the basis of taxation of payments by the
Borrower to any Lender on such a LIBOR Loan or in respect to such a LIBOR Loan
under this Agreement (except for changes in the rate of taxation on the overall
net income of any Lender imposed by a jurisdiction as a result of a present or
former connection (other than a connection arising solely as a result of the
Transaction) between the Lender and the jurisdiction imposing such tax levy); or

(ii) Shall impose, modify or hold applicable any reserve (excluding any Reserve
Requirement or other reserve to the extent included in the calculation of the
LIBOR Rate for any Loans), special deposit or similar requirement against assets
held by, deposits or other liabilities in or for the account of, advances or
loans by, or any other acquisition of funds by any Lender for any LIBOR Loan; or

(iii) Shall impose on any Lender any other condition related to any LIBOR Loan
or any of such Lender’s Commitments,

and the effect of any of the foregoing is to increase the cost to such Lender of
making, renewing, or maintaining any such LIBOR Loan or any of its Commitments
or to reduce any amount receivable by such Lender hereunder, then the Borrower
shall from time to time, within five Business Days after demand by such Lender,
pay to such Lender additional amounts sufficient to reimburse such Lender for
such increased costs or to compensate such Lender for such reduced amounts. A
certificate setting forth in reasonable detail the amount of such increased
costs or reduced amounts, submitted by such Lender to the Borrower shall be
conclusive absent manifest error. The obligations of the Borrower under this
Section 2.11(c) shall survive the payment and performance of the Secured
Obligations and the termination of this Agreement. No Lender may establish or
change its Euro-Dollar Lending Office with the result that the Borrower has
greater payment obligations to such Lender than if such Lender chose another of
its euro-dollar lending offices unless such Lender waives the Borrower’s
liability to the extent of such greater payment obligations.

(d) Capital Requirements. If, after the date of this Agreement (i) any Change of
Law affects the amount of capital required or expected to be maintained by any
Lender or any Person controlling such Lender (a “Capital Adequacy Requirement”)
and (ii) the amount of capital maintained by such Lender or such Person which is
attributable to or based upon the Loans, the Letters of Credit, the Commitments
or this Agreement must be increased as a result of such Capital Adequacy
Requirement (taking into account such Lender’s or such Person’s policies with
respect to capital adequacy), the Borrower shall pay to such Lender or such
Person, within five Business Days after demand of such Lender, such amounts as
such Lender or such Person shall determine are necessary to compensate such
Lender or such Person for the increased costs to such Lender or such Person of
such increased capital. A certificate setting forth in reasonable detail the
amount of such increased costs submitted by any Lender to the Borrower shall be
conclusive absent manifest error. The obligations of the Borrower under this
Section 2.11(d) shall survive the payment and performance of the Secured
Obligations and the termination of this Agreement.

SECTION 2.12. Taxes on Payments.

(a) Payments Free of Taxes. Any and all payments by or for the account of the
Borrower hereunder, or in respect of this Agreement or any other Credit
Document, shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding net income taxes (and
franchise taxes imposed in lieu thereof) imposed on the Administrative Agent or
any Lender as a result of a present or former connection (other than a
connection arising solely as a result of the Transaction) between the
Administrative Agent or such Lender and the jurisdiction imposing such tax levy,
impost or withholding or any Governmental Authority, political subdivision or
taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under this Agreement being hereinafter referred to as
“Taxes”). If the Borrower shall be required by law to deduct or withhold any
Taxes from or in respect of any sum payable hereunder or under this Agreement or
other Credit Documents to any Lender, (i) the Borrower shall make all such
deductions or withholdings, (ii) the Borrower shall pay the full amount deducted
or withheld to the relevant Governmental Authority, taxation authority or other
authority in accordance with applicable law and (iii) the sum payable by the
Borrower shall be increased as may be necessary so that after the Borrower, the
Administrative Agent and such Lender, as the case may be, have made all required
deductions and withholdings (including deductions and withholdings applicable to
additional sums payable under this Section 2.12) the Administrative Agent or
such Lender receives an amount equal to the sum it would have received had no
such deductions or withholdings been made, provided that the Borrower shall not
be required to pay any additional amounts in respect of any Taxes pursuant to
this Section 2.12(a) to the extent that (i) such Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Lender
hereunder or under the other Credit Documents to a Lender which is not organized
under the laws of the US or a state thereof (including the District of Columbia)
at the time such Lender becomes a party to the Credit Documents (or designates a
new lending office outside the US or after becoming a party to the Credit
Documents becomes organized under laws outside the US or a state thereof) or is
attributable to such Lender’s failure or inability (other than as a result of a
Change in Law) to comply with delivery of appropriate documentation in
accordance with Section 2.12(e), except to the extent that (x) such Lender (or
its Assignee Lender, if any) was entitled, at the time of designation of a new
lending office outside the US or a state thereof (or at the time of assignment
to the Assignee Lender), to receive additional amounts from the Borrower with
respect to such Taxes or (y) such Lender is an Assignee Lender and/or
Replacement Lender, as the case may be, becoming a party to the Credit Documents
at the Borrower’s request. Subject to no continuing Event of Default, the
Borrower shall be permitted to replace any Lender whose withholding obligations
change such that a Lender is entitled to receive additional amounts from the
Borrower with respect to such Taxes as a result of a Change in Law after the
Effective Date in accordance with Section 2.15 (unless such Lender confirms to
the Borrower that it will not seek any such additional amounts) or (ii) the
obligation to pay such indemnity payment or additional amounts would not have
arisen but for a failure by such Lender to comply with the provisions of Section
2.12(e) when applicable.

(b) Other Taxes. In addition, the Borrower shall pay to the relevant
Governmental Authority or taxing authority in accordance with applicable law,
and indemnify and hold the Administrative Agent and Lenders harmless from any
present or future stamp, documentary, excise, intangible, property, mortgage
recording or similar taxes, charges or levies that arise from the delivery or
registration of, performance under, or otherwise with respect to, this Agreement
or any other Credit Document (hereinafter referred to as “Other Taxes”).

(c) Indemnity. The Borrower shall indemnify each Lender and the Administrative
Agent for and hold them harmless against the full amount of Taxes and Other
Taxes, and for the full amount of taxes of any kind imposed by any jurisdiction
on amounts payable under this Section 2.12, imposed on or paid by such Lender or
the Administrative Agent, as the case may be, and any liability (including
Governmental Charges, penalties, additions to tax, interest and expenses, other
than to the extent arising as a result of the Lender’s or Administrative Agent’s
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction) arising therefrom or with respect
thereto. This indemnification shall be made within 30 days from the date such
Lender or the Administrative Agent (as the case may be) makes written demand
therefor.

(d) Tax Receipt. Within 30 days after the date of any payment of Taxes, the
Borrower shall furnish to the Administrative Agent the original or a certified
copy of a receipt evidencing such payment.

(e) Withholding Exemption Certificates. Within 30 days after becoming a party
hereto and on or before the date, if any, such Lender (or participant, as
applicable) changes its applicable lending office by designating a different
lending office, and from time to time thereafter as reasonably requested in
writing by Administrative Agent or the Borrower (but only so long thereafter as
such Lender remains lawfully able to do so): (i) each Lender that is a US Person
that is not a “domestic” corporation (as defined in IRC Section 7701) shall
provide each of the Administrative Agent and the Borrower with one original US
Internal Revenue Service Form W-9, or any successor or other form prescribed by
the US Internal Revenue Service, properly completed and duly executed by an
officer, and satisfactory to the Administrative Agent and the Borrower and
(ii) each Lender that is organized under the laws of a jurisdiction outside the
US shall provide each of the Administrative Agent and the Borrower with either:
(A) two original US Internal Revenue Service Forms W-8ECI, W-8BEN or W-8IMY, as
appropriate, or any successor or other form prescribed by the US Internal
Revenue Service, properly completed and duly executed by an officer, and
reasonably satisfactory to the Administrative Agent and the Borrower or (B) a
certificate that it is not (i) a “bank” (as defined in IRC
Section 881(c)(3)(A)), (ii) a 10% shareholder (within the meaning of IRC
Section 871(h)(3)(B)) of the Borrower or (iii) a controlled foreign corporation
related to the Borrower (within the meaning of IRC Section 864(d)(4)), and two
original US Internal Revenue Service Form W-8BEN or Form W-8IMY, as appropriate,
or any successor or other form prescribed by the US Internal Revenue Service,
properly completed and duly executed by an officer, reasonably satisfactory to
the Administrative Agent and the Borrower. Each Lender shall deliver such new
forms and documents prescribed by the US Internal Revenue Service upon the
expiration or obsolescence of any previously delivered forms or other documents
referred to in this Section 2.12, or after the occurrence of any event requiring
a change in the most recent forms or other documents delivered by such Lender.
Such Lender shall promptly provide written notice to each of the Administrative
Agent and the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered form or other document (or any
other form of certification adopted by the US Internal Revenue Service for such
purpose). Each Lender providing one or more forms or certificates pursuant to
this Section 2.12(e) hereby represents, covenants and warrants the accuracy of
the information provided therein.

(f) Tax Returns. Nothing contained in this Section 2.12 shall require any Lender
or the Administrative Agent to make available any of its tax returns or any
other information that it deems to be confidential or proprietary. Nothing
herein contained shall interfere with the rights of each Lender to arrange its
tax affairs in whatever manner it thinks fit and, in particular, each Lender
shall be under no obligation to claim credit, relief, remission or repayment
from or against its corporate profits or similar tax liability in respect of the
amount of such deduction or withholding in priority to any other claims,
reliefs, credits or deductions available to it or to disclose any information
relating to its tax affairs.

(g) Treatment of Certain Refunds. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any Taxes
or Other Taxes (or a credit therefor) as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.12, it shall pay to the Borrower an amount equal to
such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.12 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or any such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Administrative Agent or any such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
any such Lender in the event the Administrative Agent or any such Lender is
required to repay such refund to such Governmental Authority. This
Section 2.12(g) shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(h) Mitigation Obligation. If any Lender requests compensation under this
Section 2.12, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section 2.12 in the future and (ii) in each case, would not subject such Lender
to any material unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender in an economic, legal or regulatory way. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

SECTION 2.13. Funding Loss Indemnification. If the Borrower shall (a) repay,
prepay or convert any LIBOR Loan on any day other than the last day of an
Interest Period therefor (whether a scheduled payment, an optional prepayment or
conversion, a mandatory prepayment or conversion, a payment upon acceleration or
otherwise), (b) fail to borrow any LIBOR Loan for which a Notice of Borrowing
has been delivered to the Administrative Agent (whether as a result of the
failure to satisfy any applicable conditions or otherwise) or (c) fail to
convert any Loans into LIBOR Loans in accordance with a Notice of Conversion
delivered to the Administrative Agent (whether as a result of the failure to
satisfy any applicable conditions or otherwise), the Borrower shall, within five
Business Days after demand by any Lender, reimburse such Lender for and hold
such Lender harmless from all costs and losses incurred by such Lender as a
result of such repayment, prepayment, conversion or failure. The Borrower
understands that such costs and losses may include losses incurred by a Lender
as a result of funding and other contracts entered into by such Lender to fund a
LIBOR Loan. Each Lender demanding payment under this Section 2.13 shall deliver
to the Borrower, with a copy to the Administrative Agent, a certificate setting
forth the amount of costs and losses for which demand is made, which certificate
shall set forth in reasonable detail the calculation of the amount demanded.
Such a certificate so delivered to the Borrower shall be conclusive absent
manifest error. The obligations of the Borrower under this Section 2.13 shall
survive the payment and performance of the Secured Obligations and the
termination of this Agreement.

SECTION 2.14. Security.

(a) Security Documents. The Secured Obligations, together with the Guarantees
thereof by the Parent Guarantor and the Subsidiary Guarantors, shall be secured
by the Liens created by and as specified in the Security Documents; provided
that no subsidiary of CBII shall guarantee, or grant any Lien to secure, any
Secured Obligations of CBII; and provided, further, that each document or
instrument required to be filed, registered, or recorded to register or perfect
security interests in Non-US jurisdictions shall be limited to those
jurisdictions in which any CBII Entity generates Significant Revenue; and
provided, further, that (A) no filings, registrations, or recordings shall be
undertaken in those Non-US jurisdictions where in the Administrative Agent’s
reasonable discretion the value of the Collateral pledged as security for the
Secured Obligations is not materially significant in relation to the costs of
the filings, registrations, or recordings, (B)  the Equity Securities of Landec
and/or the Equity Securities and assets of Meneu shall not be required to be
pledged as security for the Secured Obligations and (C) as long as no Event of
Default has occurred and is continuing, no lock box, blocked account, dominion
of funds arrangements, and/or control agreements shall be required in respect of
the Collateral pledged as security for the Secured Obligations (except as
otherwise expressly provided in Section 2.06(c)(iii)).

(b) Lender Rate Contracts. So long as the terms thereof are in compliance with
this Agreement, each Lender Rate Contract shall be secured (but on a silent
basis, so that notwithstanding any other provision, if any, in this Agreement or
any other Credit Document, no Lender Rate Contract counterparty shall be able to
take any action in respect of the Collateral nor instruct the Required Lenders
to take any action in respect of the Collateral) by the Lien of the Security
Documents, unless (i) arrangements have been made for the Lender Rate Contract
Obligations under such Lender Rate Contract to be secured by a secured credit
facility refinancing the Facilities or (ii) other replacement collateral
equivalent in nature and value (as reasonably determined by the Borrower and the
applicable Lender Rate Contract counterparty) supporting the Lender Rate
Contract Obligations is provided.

(c) Further Assurances. Each of CBII and the Borrower shall deliver, and shall
cause each other Loan Party and each Pledged Person to deliver, to the
Administrative Agent, and, if applicable, to execute, acknowledge, deliver,
record, re-record, file, re-file, register or re-register such additional
security agreements, mortgages, trust deeds, deeds of trust, deeds to secure
debt, pledge agreements, guarantee agreements, and other instruments,
agreements, certificates, opinions and documents (including Uniform Commercial
Code financing statements and, as applicable, fixture filings) as the
Administrative Agent may request to effectuate the terms under and in accordance
with the Security Documents and thereby to:

(i) (A) grant, maintain, protect and evidence security interests and Liens in
favor of the Administrative Agent, (B) perfect security interests in favor of
the Administrative Agent that may be perfected by filing Uniform Commercial Code
financing statements or, as applicable, fixture filings (but no crop, timber,
mineral, or other similar filings) in the appropriate jurisdictions, and
(C) perfect security interests in favor of the Administrative Agent that may be
perfected by filing the applicable Intellectual Property Security Agreement (or
the short form security documents attached thereto) in the appropriate indexes
of the United States Patent and Trademark Office or the United States Copyright
Office, in each case for the benefit of the Administrative Agent and the other
Secured Parties, in any or all present and future property of the Borrower and
the other Loan Parties which would constitute Collateral under and in accordance
with the terms of the Security Documents, prior to the Liens or other interests
of any Person, except to the extent Permitted Liens have priority as expressly
permitted hereunder; and

(ii) otherwise establish, maintain, protect and evidence the rights provided to
the Administrative Agent, for the benefit of the Administrative Agent and the
other Secured Parties, under and in accordance with the terms of the Security
Documents;

provided, however, that with respect to the Collateral, notwithstanding anything
to the contrary in this Agreement or in any of the Security Documents (and
recognizing the supremacy of this proviso over any conflicting provision of this
Agreement in respect of the Collateral or any Security Document), the parties to
this Agreement covenant and agree that: (A) no filings, registrations, or
recordings shall be undertaken in those Non-US jurisdictions where the
Administrative Agent determines in its reasonable discretion that the value of
the Collateral pledged as security for the Secured Obligations is not materially
significant in relation to the costs of the filings, registrations, or
recordings, (B)  the Equity Securities of Landec and/or the Equity Securities
and assets of Meneu shall not be required to be pledged as security for the
Secured Obligations, (C) as long as no Event of Default has occurred and is
continuing, no lock box, blocked account, dominion of funds arrangements, and/or
control agreements shall be required in respect of the Collateral pledged as
security for the Secured Obligations (except as otherwise expressly provided in
Section 2.06(c)(iii)), (D) regardless of whether this Agreement or any other
Credit Document requires the Lenders to deliver one or more Security Documents
to perfect a Lien, the only Security Documents that are in fact required to be
delivered are those that the Administrative Agent reasonably determines are
necessary or desirable in order to perfect a Lien on that portion of the
Collateral on which this Agreement obligates the Loan Parties to provide a
perfected first priority Lien (subject to Permitted Liens having priority as
expressly permitted hereunder), which is and shall be limited to (v) all now
owned and hereafter acquired tangible and intangible personal property assets of
CBII, the Borrower, and the US Subsidiaries in which a security interest (1) may
be perfected by filing financing statements or, as applicable, fixture filings
(but no crop, timber, mineral, or other similar filings) in the applicable
filing offices, (2) may be perfected by filing the applicable Intellectual
Property Security Agreement (or the short form security documents attached
thereto) in the appropriate indexes of the United States Patent and Trademark
Office or the United States Copyright Office or (3) upon the occurrence and
during the continuance of an Event of Default or as otherwise expressly provided
in Section 2.06(c)(iii), may be perfected by lock box, blocked account dominion
of funds arrangement, and/or control agreements as the Administrative Agent
shall deem advisable in the best interest of the Lenders, (w) the Trademarks
owned by the Borrower or any other US Subsidiary in the US (which Trademarks
owned by the Borrower constitute all material Trademarks consisting of
trademarks), (x) those Trademarks described on Schedule 4.01(n) in the
jurisdictions listed on such schedule, (y) the Pledged Equity Securities of the
Pledged Persons pledged pursuant to the Pledge Agreements and (z) the Pledged
Intercompany Notes pledged pursuant to the Security Agreements and (E) on the
terms of and subject to clauses (C) and (D) above, the representations,
warranties, covenants, and other provisions of this Agreement and other Credit
Documents shall, as applicable, be interpreted to recognize that the Liens are
to be perfected in only the above-described portion of the Collateral. If an
Event of Default occurs and is continuing, the Administrative Agent, for the
benefit of the Administrative Agent and the other Secured Parties, may take
additional steps to perfect (and to require the Borrower to assist in
perfecting) Liens on the Collateral.

(d) German, Polish and Dutch Parallel Security and Parallel Obligations. For the
purposes of taking and ensuring the continuing validity of security under those
Security Documents subject to the laws of (or to the extent affecting assets
situated in) Germany, Poland or The Netherlands (the “Parallel Security”), the
parties hereto agree that notwithstanding any contrary provision in any of the
Credit Documents:

(i) the Borrower undertakes (such undertakings are referred to hereinafter as
the “Parallel Obligations”) to pay to the Administrative Agent, without
duplication and when due, amounts equal to all present and future amounts owing
by the Borrower to any Secured Party;

(ii) the Administrative Agent shall have its own independent right, subject to
the terms and conditions of this Agreement, to demand payment of the Parallel
Obligations when due;

(iii) the Parallel Obligations shall not limit or affect the existence of the
Secured Obligations to a Secured Party, for which such Secured Party shall have
an independent right, subject to the terms and conditions of this Agreement, to
demand payment when due;

(iv) notwithstanding Sections 2.14(d)(ii) and 2.14(d)(iii), payment by the
Borrower of its Parallel Obligations to the Administrative Agent shall to the
same extent decrease and be a good discharge of the corresponding Secured
Obligations owing to the relevant Secured Party and payment by the Borrower of
its Secured Obligations to the relevant Secured Party shall to the same extent
decrease and be a good discharge of the corresponding Parallel Obligations owing
by the Borrower to the Administrative Agent;

(v) the Parallel Obligations are owed to the Administrative Agent in its own
name and not as agent or representative of any other Person nor as trustee and
the Parallel Security shall secure the Parallel Obligations so owing; and

(vi) without limiting or affecting the Administrative Agent’s right to protect,
preserve or enforce its rights under any Security Document, the Administrative
Agent undertakes to each Secured Party not to exercise its rights in respect of
the Parallel Obligations without the consent of the relevant Secured Party, to
the extent required under this Credit Agreement.

(e) Release of Collateral. Upon termination of the Revolving Loan Commitments,
the Term Loan Commitments, the other Facilities, the Guarantees in respect
thereof and all other Credit Documents and the payment in full of the Secured
Obligations (other than any Unaccrued Indemnity Claims), as long as no Event of
Default has occurred and is continuing and such Secured Obligations have not
been accelerated, the Liens granted to or held by the Administrative Agent upon
any Collateral shall be released.

SECTION 2.15. Replacement of the Lenders. If (a) any Lender shall become a
Defaulting Lender more than one time in a period of 12 consecutive months,
(b) any Lender shall continue as a Defaulting Lender for more than five Business
Days at any time, (c) any Lender shall suspend its obligation to make or
maintain LIBOR Loans pursuant to Section 2.11(a) or 2.11(b), (d) any Lender
shall demand any payment under Sections 2.11(c), 2.11(d) or 2.12, (e) any
Lender’s right to payment under Section 2.12 changes as a result of a Change in
Law (unless such Lender confirms to the Borrower that it will not seek any
additional amounts as a consequence of such Change in Law), (f) any Lender that
is not the Administrative Agent or an Affiliate of the Administrative Agent does
not consent to any amendment, waiver or consent to any Credit Document for which
the consent of the Required Lenders is obtained but that requires the consent of
all Lenders, (g) any Revolving Lender that is not the Administrative Agent or an
Affiliate of the Administrative Agent does not consent to any amendment, waiver
or consent to any Credit Document for which the consent of the Required
Revolving Lenders is obtained but that requires the consent of all Revolving
Lenders or (h) any Term Lender that is not the Administrative Agent or an
Affiliate of the Administrative Agent does not consent to any amendment, waiver
or consent to any Credit Document for which the consent of the Required Term
Lenders is obtained but that requires the consent of all Term Lenders, then the
Administrative Agent (i) may replace such Lender (the “Affected Lender”), or
cause such Affected Lender to be replaced, or (ii) upon the written request of
the Borrower, the Administrative Agent shall replace such Affected Lender with
an Eligible Assignee identified by the Borrower (the “Replacement Lender”)
satisfying the requirements of an Assignee Lender under Section 8.05(c)
(provided that at the time of the assignment, such Assignee Lender shall not be
subject to the circumstances described in Section 2.15(a) through 2.15(h)), by
having such Affected Lender sell and assign all of its rights and obligations
under this Agreement and the other Credit Documents (including for purposes of
this Section 2.15, participations in L/C Obligations and in Swing Line Loans) to
the Replacement Lender pursuant to Section 8.05(c); provided, however, that if
the Borrower seeks to exercise such right as a result of a Lender request for
payment under Section 2.12, it must do so within 120 days (180 days in respect
to Borrower’s invoking any replacement right as a result of the occurrence of
any event or events giving rise to a Lender’s right to payment under
Section 2.12) after the Borrower first receives notice of the occurrence of the
event or events giving rise to such right, and neither the Administrative Agent
nor any Lender shall have any obligation to identify or locate a Replacement
Lender for the Borrower (it being expressly agreed that in such circumstances it
is the Borrower’s obligation to identify or locate a Replacement Lender). Upon
receipt by any Affected Lender of a written notice from the Administrative Agent
stating that the Administrative Agent or the Borrower is exercising the
replacement right set forth in this Section 2.15, such Affected Lender shall
sell and assign all of its rights and obligations under this Agreement and the
other Credit Documents (including for purposes of this Section 2.15,
participations in L/C Obligations and in Swing Line Loans) to the Replacement
Lender pursuant to an Assignment Agreement and Section 8.05(c) for a purchase
price equal to the sum of the principal amount of such Affected Lender’s Loans
so sold and assigned, all accrued and unpaid interest thereon and its ratable
share of all fees to which it is entitled through the Assignment Date.

SECTION 2.16. Increases of the Revolving Loan Commitments; Adjustments to
Revolving Loan Commitments.

(a) Increases of Revolving Loan Commitments.

(i) Following the Effective Date, the Borrower may from time to time through the
Revolving Loan Maturity Date, propose to increase the aggregate amount of the
Revolving Loan Commitments in accordance with this Section 2.16; provided that
(A) no Event of Default has occurred and is continuing (or shall occur as a
result of the requested Increased Revolving Loan Commitment), and (B) the
Borrower shall be in pro forma compliance with all covenants set forth in
Sections 5.02(a) and 5.02(b), and in Pro Forma Compliance with the Financial
Covenants.

(ii) The aggregate principal amount of the increases to the Revolving Loan
Commitments made pursuant to this Section 2.16 (the amount of any such increase,
each, an “Increased Revolving Loan Commitment”), shall not exceed $50,000,000;
provided that each Increased Revolving Loan Commitment must be at least
$10,000,000 and in integral multiples of $5,000,000 in excess thereof. The
Borrower shall provide at least 30 days notice to the Administrative Agent
(which shall promptly provide a copy of such notice to the Revolving Lenders) of
any requested Increased Revolving Loan Commitment. Each such notice delivered by
the Borrower shall be irrevocable.

(b) Adjustment to Revolving Loan Commitment.

(i) Each Revolving Lender shall have the right (but not the obligation), for a
period of 10 days following receipt of the notice referred to in
Section 2.16(a), to elect by written notice to the Borrower and the
Administrative Agent to participate in the requested Increased Revolving Loan
Commitment pro rata according to its then respective Revolving Proportionate
Share. No Revolving Lender which fails to respond shall be deemed to have
elected to increase its Revolving Loan Commitment in response to a notice by the
Borrower under this Section 2.16.

(ii) If any Revolving Lender party to this Agreement (whether at the Effective
Date or by assignment thereafter) elects not to increase its Revolving Loan
Commitment pro rata according to its Revolving Proportionate Share pursuant to
clause (i), the Borrower may designate one or more other lenders which qualify
as Eligible Assignees (which may be, but need not be, existing Revolving
Lenders) which at the time agrees to (A) in the case of any such designated
Revolving Lender that is an existing Revolving Lender, increase its Revolving
Proportionate Share of the Revolving Loan Commitment and (B) in the case of any
other such lender (an “Additional Revolving Lender”), become a party to this
Agreement as a Revolving Lender. The sum of the increases in the Revolving
Proportionate Share of the existing Revolving Lenders pursuant to this clause
(ii) plus the new commitments of the Additional Revolving Lenders, if any, shall
not in the aggregate exceed the unsubscribed amount of the requested Increased
Revolving Loan Commitment, nor shall the requested Increased Revolving Loan
Commitment exceed the sum of the increases in the Revolving Proportionate Share
of the existing Revolving Lenders pursuant to clause (i) and this clause (ii)
plus the new commitments of the Additional Revolving Lenders.

(iii) An increase in the aggregate amount of the Revolving Loan Commitments
pursuant to this Section 2.16 shall become effective upon the receipt by the
Administrative Agent of an agreement in form and substance reasonably
satisfactory to the Administrative Agent and the Borrower signed by the
Borrower, by each Additional Revolving Lender and by each existing Lender whose
Revolving Proportionate Share of the Revolving Loan Commitments is to be
increased, setting forth the new Revolving Proportionate Share of the Revolving
Loan Commitments of such Lenders and setting forth the agreement of each
Additional Revolving Lender to become a party to this Agreement as a Revolving
Lender and to be bound by all the terms and provisions hereof, together with
such evidence of appropriate corporate authorization on the part of the Borrower
with respect to the requested Increased Revolving Loan Commitment, amendments to
any Credit Documents reasonably requested by the Administrative Agent in
relation to the requested Increased Revolving Loan Commitment solely to reflect
such Increased Revolving Loan Commitment (which amendments the Administrative
Agent is hereby authorized to execute on behalf of the Lenders) and such
opinions of counsel for the Borrower with respect to the requested Increased
Revolving Loan Commitment and other assurances as the Administrative Agent may
reasonably request.

ARTICLE III CONDITIONS PRECEDENT

SECTION 3.01. Initial Conditions Precedent. The effectiveness of this Agreement
and the obligations of the Lenders to make the Loans comprising the initial
Borrowing on or after the Effective Date and of the L/C Issuer to issue Letters
of Credit on or after the Effective Date are subject to receipt by the
Administrative Agent, on or prior to the Effective Date, of each item listed
below, each in form and substance satisfactory to the Administrative Agent, and
with sufficient copies for the Administrative Agent and each Lender (or, in the
case of Section 3.01(g), fulfillment of the conditions specified therein);
provided that the Administrative Agent in its sole and absolute discretion may
authorize the first Credit Event to occur and condition the occurrence of any
one or all subsequent Credit Events on the Administrative Agent and the Borrower
entering into the Post Effective Date Requirements Letter Agreement setting
forth the terms and dates for post Effective Date compliance with unfulfilled
conditions precedent contemplated in this Section 3.01 in respect of Collateral
delivery (free from adverse claims) and perfection matters relating to certain
of Borrower’s Non-US Subsidiaries and Non-US jurisdictions and the other matters
specified therein:

(a) Principal Credit Documents.

(i) This Agreement, duly executed by the Borrower, CBII and the Administrative
Agent, and delivery of a Lender Addendum by each Lender;

(ii) The Notes payable to each Lender requesting a Note in accordance with
Section 2.08(b), each duly executed by the Borrower;

(iii) The Guarantee Agreements in form and substance satisfactory to the
Administrative Agent, duly executed by the parties thereto;

(iv) A Security Agreement in form and substance satisfactory to the
Administrative Agent, duly executed by the parties thereto, together with
(A) Uniform Commercial Code financing statements naming the Loan Parties party
thereto, and (B) original promissory notes existing on the Effective Date from
CBII to the Borrower evidencing intercompany advances (together with any further
original promissory notes from time to time evidencing intercompany advances
from CBII to the Borrower, collectively, the “Pledged Intercompany Notes”) and
duly endorsed in blank;

(v) A Pledge Agreement in form and substance satisfactory to the Administrative
Agent, duly executed by the parties thereto, together with original stock
certificates or other satisfactory evidence of pledge if and to the extent
applicable under local law, representing Equity Securities pledged
(collectively, the “Pledged Equity Securities”), as applicable, of each Pledged
Person and, as applicable, signed and undated stock powers; and

(vi) The Intellectual Property Security Agreements, in form and substance
satisfactory to the Administrative Agent, duly executed by the parties thereto.

(b) Borrower Organizational Documents.

(i) The certificate of formation of the Borrower, certified as of a recent date
prior to the Effective Date by the Secretary of State of Delaware;

(ii) A certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Effective Date, certifying that (A) attached thereto is a true and
correct copy of the certificate of formation, the operating agreement and bylaws
of the Borrower as in effect on the Effective Date; (B) attached thereto is a
true and correct copy of a Board Resolution of the Borrower, which authorizes
the execution, delivery and performance by the Borrower of this Agreement and
the other Credit Documents executed or to be executed by the Borrower and the
consummation of the transactions contemplated hereby and thereby and (C) there
are no proceedings for the dissolution or liquidation of the Borrower;

(iii) A certificate of the Secretary or an Assistant Secretary of the Borrower,
dated the Effective Date, certifying the incumbency, signatures and title of the
officers of the Borrower authorized to, and who have acted to, execute, deliver
and perform this Agreement, the other Credit Documents and all other documents,
instruments or agreements related thereto executed or to be executed by the
Borrower; and

(iv) Certificates of good standing for the Borrower, certified as of a recent
date prior to the Effective Date by the Secretary of State (or comparable
official) of Delaware and each state or jurisdiction in which the Borrower is
qualified to do business.

(c) Guarantors, Pledged Persons and Pledgors.

(i) The certificate of incorporation, articles of incorporation, certificate of
limited partnership, articles of organization or comparable document or
available organizational document of each Guarantor, Pledged Person and Pledgor,
certified (to the extent available) as of a recent date prior to the Effective
Date by the Secretary of State (or comparable public official) of its state or
jurisdiction of incorporation or formation;

(ii) A certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Guarantor, Pledged Person and Pledgor, dated the Effective
Date, certifying that (A) attached thereto is a true and correct copy of the
certificate of incorporation, articles of incorporation, certificate of limited
partnership, articles of organization or comparable document or available
organizational document of such Guarantor, Pledged Person or Pledgor, as the
case may be, as in effect on the Effective Date, (B) attached thereto is a true
and correct copy of the bylaws, partnership agreement, limited liability company
agreement or comparable document (if any) of such Guarantor, Pledged Person or
Pledgor, as the case may be, as in effect on the Effective Date; (C) in the case
of each Guarantor or Pledgor, attached thereto are true and correct copies of
resolutions duly adopted by the Board of Directors or other governing body of
such Guarantor or Pledgor, as the case may be (or other comparable enabling
action) if applicable and continuing in effect, which authorize the execution,
delivery and performance by such Guarantor or Pledgor of the Credit Documents to
be executed by such Guarantor or Pledgor and the consummation of the
transactions contemplated thereby and (D) there are no proceedings for the
dissolution or liquidation of such Guarantor, Pledged Person or Pledgor, as the
case may be;

(iii) A certificate of the Secretary or an Assistant Secretary (or comparable
officer) of each Guarantor, Pledgor and Pledged Person (except those Persons
organized in Bermuda, Germany and Costa Rica as to which available incumbency
certifications will be provided), dated the Effective Date, certifying the
incumbency, signatures and title of the Persons signing on behalf of such
Guarantor, Pledged Person or Pledgor, as the case may be, authorized to execute,
deliver and perform the Credit Documents to be executed by such Guarantor,
Pledged Person or Pledgor, as the case may be; and

(iv) A certificate of good standing (or comparable certificate), if available,
for each Guarantor, Pledged Person, and Pledgor, certified as of a recent date
prior to the Effective Date by the Secretary of State (or comparable public
official) of its state or jurisdiction of incorporation or formation.

(d) Financial Statements; Financial Condition.

(i) A copy of the draft unaudited Financial Statements of the Borrower Entities
for the fiscal year ended December 31, 2007 (prepared on a consolidated basis),
prepared to present fairly the financial condition, results of operations and
other information reflected therein as of the date thereof and to have been
prepared in accordance with GAAP (subject to normal year end audit adjustments
and omission of footnotes and statement of shareholder’s equity);

(ii) A copy of the audited consolidated Financial Statements of the CBII
Entities for the fiscal year ended December 31, 2007 reported on by Ernst &
Young LLP or other independent public accountants of recognized national
standing and registered with the Public Company Accounting Oversight Board
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit in connection with such
Financial Statements);

(iii) A copy of the most recently completed annual report (Form 5500 Series)
filed with the Employee Benefits Security Administration with respect to each
Pension Plan of any applicable Loan Parties;

(iv) A copy of (and the Administrative Agent’s and Required Lenders’
satisfactory review of) the budget and projected Financial Statements of the
CBII Entities by fiscal year for each of the fiscal years from the Effective
Date through December 31, 2012, together with narrative assumptions, including,
in each case, projected balance sheets, statements of income and retained
earnings and statements of cash flow of the CBII Entities, all in reasonable
detail and in any event to include (A) projected Capital Expenditures and
(B) annual projections of the Borrower’s compliance with the Financial
Covenants;

(v) A certificate executed by the Chief Accounting Officer, Chief Financial
Officer or Treasurer of the Borrower which certifies that, as of the Effective
Date before and after giving pro forma effect to the Transaction, no Default has
occurred and is continuing; and

(vi) Such other financial, business and other information regarding the CBII
Entities as the Administrative Agent, the L/C Issuer, the Swing Line Lender or
any Lender reasonably may request, including information as to possible
contingent liabilities, tax matters, environmental matters and obligations for
employee benefits and compensation.

(e) Collateral Documents.

(i) Such Uniform Commercial Code financing statements (including, where
applicable, Uniform Commercial Code fixture filings with respect to each of the
Properties) shall have been filed (or delivered to the Administrative Agent for
filing) in such jurisdictions as the Administrative Agent may request to perfect
the Liens granted to the Administrative Agent in this Agreement, the Security
Documents and the other Credit Documents;

(ii) Such Uniform Commercial Code termination statements (appropriately
completed and executed) shall have been filed (or delivered to the
Administrative Agent for filing) in such jurisdictions as the Administrative
Agent may request to terminate any financing statement evidencing Liens of other
Persons in the Collateral which have priority over the Liens granted to the
Administrative Agent in this Agreement, the Security Documents and the other
Credit Documents, except for any such prior Liens which are expressly permitted
by this Agreement to have such priority;

(iii) Uniform Commercial Code searches from the jurisdictions in which Uniform
Commercial Code financing statements are to be filed pursuant to
Section 3.01(e)(i) reflecting no other financing statements or filings which
evidence Liens of other Persons in the Collateral which have priority over the
Liens granted to the Administrative Agent in this Agreement, the Security
Documents and the other Credit Documents, except for any such prior Liens
(A) which are expressly permitted by this Agreement to have such priority or
(B) for which the Administrative Agent has received a termination statement
pursuant to Section 3.01(e)(ii);

(iv) The stock certificates, if applicable, representing (A) the Equity
Interests of each of the Pledged Persons listed on Schedule III, in the
percentage(s) of each such Pledged Person pledged as indicated on Schedule III,
together with, as applicable, undated stock powers or other instruments of
transfer duly executed by any applicable Loan Party, in blank and attached
thereto (it being understood that CBII shall cause each Person required to
deliver such stock certificates or other documentation to take such other steps
as may be requested by the Administrative Agent to perfect the Administrative
Agent’s Lien in such Collateral in compliance with any applicable law);

(v) Appropriate documents for filing with the United States Patent and Trademark
Office and the United States Copyright Office necessary to perfect the security
interests granted in the IP, in each case to the Administrative Agent by the
Security Documents, all appropriately completed and duly executed by any
applicable CBII Entity and, where appropriate, notarized or legalized, as
applicable;

(vi) A certificate of CBII certifying that the Significant Parties possess all
material environmental permits necessary for the conduct of their respective
businesses;

(vii) Such other documents, instruments and agreements as the Administrative
Agent may reasonably request to establish and perfect the Liens granted to the
Administrative Agent in the Collateral pursuant to this Agreement, the Security
Documents and the other Credit Documents; and

(viii) Such other evidence as the Administrative Agent may reasonably request to
establish that the Liens granted to the Administrative Agent in the Collateral
pursuant to this Agreement, the Security Documents and the other Credit
Documents are perfected (to the extent that the Credit Documents obligate the
Loan Parties to provide such a perfected Lien) and have priority over the Liens
of other Persons in the Collateral, except for any such Liens which are
expressly permitted by this Agreement to be prior.

(f) Opinions. Favorable written opinions (i) from Taft, Stettinius & Hollister
LLP, Skadden, Arps, Slate, Meagher & Flom LLP and counsel (which may be in-house
counsel of the CBII Entities) in Bermuda, Costa Rica, Germany, Guatemala, The
Netherlands, Italy, Poland and the United Kingdom and certain States of the US,
for applicable Borrower Entities, each dated the Effective Date, addressed to
the Administrative Agent for the benefit of the Administrative Agent and the
Lenders and covering such customary legal matters as the Administrative Agent
may request and otherwise in form and substance satisfactory to the
Administrative Agent, (ii) from local counsel in each State of the US where any
of the Properties is located (with respect to the enforceability and perfection
of the Mortgages and any related fixture filings), in form and substance
satisfactory to the Administrative Agent, each dated as of the Effective Date
and delivered to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders, with such changes as may be satisfactory to the
Administrative Agent and its counsel to account for local law matters, and
(iii) from applicable counsel (which may be in-house counsel), with respect to
certain corporate matters relating to each mortgagor with respect to the
Properties, in form and substance satisfactory to the Administrative Agent, to
be delivered to the Administrative Agent for the benefit of the Administrative
Agent and the Lenders contemporaneously with the delivery of the opinions
referenced in clause (ii) above.

(g) Other Items.

(i) Evidence of insurance endorsements or certificates naming the Administrative
Agent as lenders’ loss payee, mortgagee and additional insured, as required by
Section 5.01(d);

(ii) The pay-off letter in respect of the Indebtedness under the Existing Credit
Agreement, executed and delivered by the parties thereto, and evidence that all
existing Liens on any assets of the CBII Entities other than Permitted Liens
have been or concurrently with the Effective Date are being released;

(iii) A hierarchy report for the CBII Entities, setting forth the relationship
among such Persons, certified by the Secretary or an Assistant Secretary of CBII
confirming the capital structure and ownership structure of the CBII Entities as
previously disclosed to the Administrative Agent with any changes thereto
satisfactory to the Administrative Agent;

(iv) A certificate of the President, Chief Financial Officer, Chief Accounting
Officer or Treasurer of CBII, addressed to the Administrative Agent and dated
the Effective Date, certifying that each of the Significant Subsidiaries is and,
after the execution and delivery of the Credit Documents and the consummation of
the transactions contemplated thereby, will be Solvent;

(v) The Lead Arranger shall be satisfied that all Existing Indebtedness, other
than the Surviving Indebtedness, has been prepaid, redeemed or defeased in full
or otherwise satisfied and extinguished and all commitments related thereto
terminated;

(vi) All Governmental Authorizations necessary in connection with the
Transaction and the Facilities (except for (A) the filing of the UCC financing
statements to be filed on the Effective Date, (B) the filing of the Intellectual
Property Security Agreements to be filed in the appropriate indexes of the
United States Patent and Trademark Office relative to patents and trademarks,
and the United States Copyright Office relative to copyrights on the Effective
Date or (C) as otherwise permitted under the Post Effective Date Requirements
Letter Agreement) shall have been obtained and shall remain in effect and all
applicable waiting periods shall have expired without any action being taken by
any competent Governmental Authority that could reasonably be expected to have a
material adverse effect on the ability of the Borrower and the Guarantors to
perform their obligations under the Credit Documents;

(vii) All Pre-Commitment Information shall be true, correct and complete in all
material respects. No additional information that pertains to the period prior
to the execution of the Commitment Letter shall have come to the attention of
the Administrative Agent, any of the Lead Arranger or the Lenders that is
inconsistent with the Pre-Commitment Information and could reasonably be
expected to have a Material Adverse Effect;

(viii) All fees and expenses payable to the Administrative Agent and the Lenders
on or prior to the Effective Date (including all fees payable to Rabobank
pursuant to the Fee Letter) shall have been paid;

(ix) Payment of all fees and expenses of counsel to the Administrative Agent
through the Effective Date to the extent the Borrower or CBII has received an
invoice therefor; and

(x) Such other evidence as the Administrative Agent or any Lender may reasonably
request to establish (A) the accuracy and completeness of the representations
and warranties in all material respects (unless any such representation or
warranty is qualified as to materiality, in which case such representation and
warranty shall be true and correct in all respects) both immediately before and
after giving effect to the Transaction and (B) the compliance with the terms and
conditions contained in this Agreement and the other Credit Documents.

(h) Mortgages. Mortgages duly executed by the appropriate Loan Party with
respect to each of the Properties, together with:

(i) evidence that counterparts of the Mortgages have been either (A) duly
recorded on or before the Effective Date or (B) duly executed, acknowledged and
delivered in form suitable for filing or recording, in all filing or recording
offices that the Administrative Agent may deem necessary or desirable in order
to create a valid first and subsisting Lien, subject to any Liens which are
expressly permitted by this Agreement to be prior, on the property described
therein in favor of the Administrative Agent pursuant to this Agreement or any
other Credit Document and that all filing and recording taxes and fees have been
paid;

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”) with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers acceptable to the Administrative Agent, insuring the Mortgages to be
valid first and subsisting Liens on the property described therein, free and
clear of all defects (including mechanics’ and materialmen’s Liens) and
encumbrances, excepting only any Liens which are expressly permitted by this
Agreement to be prior, and providing for such other affirmative insurance
(including endorsements for future advances under the Credit Documents and for
mechanics’ and materialmen’s Liens) and such coinsurance and direct access
reinsurance as the Administrative Agent may deem necessary or desirable;

(iii) such affidavits, certificates, information (including financial data) and
instruments of indemnification (including a so-called “gap” indemnification) as
shall be required to induce the title company to issue the Mortgage Policies
referred to in clause (ii) above;

(iv) estoppel certificates executed by all tenants of the Properties; provided,
however, that the Borrower shall only be required to use commercially reasonable
efforts to obtain such executed estoppel certificates;

(v) evidence of the insurance required by the terms of the Mortgages;

(vi) with respect to the Clayton County Property, a duly executed landlord
estoppel and consent agreement, in form and substance satisfactory to the
Administrative Agent, along with (A) a memorandum of lease and purchase option
in recordable form with respect to the leasehold interest and purchase option
created under the Clayton County Lease, executed and acknowledged by the owner
of the affected real property, as lessor, or (B) evidence that the Clayton
County Lease with respect to such leasehold interest or a memorandum thereof has
been recorded in all places necessary, in the Administrative Agent’s reasonable
judgment, to give constructive notice to third-party purchasers of such
leasehold interest; and

(vii) such other consents, agreements and confirmations of lessors and third
parties as the Administrative Agent may deem necessary or desirable and evidence
that all other actions that the Administrative Agent may deem necessary or
desirable.

SECTION 3.02. Conditions Precedent to each Credit Event. The occurrence of each
Credit Event is subject to the further conditions that:

(a) The Borrower shall have delivered to the Administrative Agent and, if
applicable, the L/C Issuer or the Swing Line Lender, the Notice of Borrowing,
Letter of Credit Application, Notice of Conversion or Notice of Interest Period
Selection, as the case may be, for such Credit Event in accordance with this
Agreement; and

(b) On the date such Credit Event is to occur and after giving effect to such
Credit Event, the following shall be true and correct:

(i) The representations and warranties of the Significant Parties set forth in
Article IV and in the other Credit Documents are true and correct in all
material respects (unless any such representation or warranty is qualified as to
materiality, in which case such representation and warranty shall be true and
correct in all respects) as if made on such date (except for representations and
warranties expressly made as of a specified date, which shall be true in all
respects or all material respects, as applicable, as of such date),

(ii) No Default has occurred and is continuing or will result from such Credit
Event,

(iii) No Material Adverse Change shall have occurred and be continuing,

(iv) Subject to the qualifications set forth in Section 4.01(c), all of the
Credit Documents are in full force and effect except any which by their terms
were to have expired or have been superseded and any which have been voluntarily
terminated, and

(v) The occurrence of such Credit Event shall not violate any provision of, or
result in the breach of any contractual obligation under, the Senior Notes
(71/2%) Indenture, the Senior Notes (87/8%) Indenture and the Convertible Notes
Indenture and the Administrative Agent, on behalf of the Lenders, shall have
received a certificate executed by an Officer of the Borrower to such effect.

The submission by the Borrower to the Administrative Agent of each Notice of
Borrowing, each Letter of Credit Application, each Notice of Conversion (other
than a notice for a conversion to a Base Rate Loan) and each Notice of Interest
Period Selection shall be deemed to be a representation and warranty by the
Borrower that each of the statements set forth above in this Section 3.02(b) is
true and correct as of the date of such notice.

ARTICLE IV REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this Agreement, each of CBII
and the Borrower hereby represents and warrants to the Administrative Agent and
the Lenders for itself and each of the other Significant Parties as follows and
each of CBII and the Borrower hereby agrees that each of such representations
and warranties shall survive until full, complete and indefeasible payment and
performance of the Secured Obligations and termination of the Commitments
(except that representations or warranties as to information included in
Schedules 4.01(n), (q), (w), (z) and (aa) shall apply as of the date provided or
the date of the most recent supplement):

(a) Due Incorporation, Qualification. Each of the Significant Parties (i) is a
corporation, partnership or limited liability company or similar entity duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or formation; (ii) has the requisite power and
authority to own, lease and operate its properties and carry on its business as
now conducted and (iii) is duly qualified, licensed to do business and in good
standing as a corporation, partnership, limited liability company or other
entity, as applicable, in each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
or license and where the failure to be so qualified or licensed, individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

(b) Authority. The execution, delivery and performance by each Loan Party of
each Credit Document executed, or to be executed, by such Loan Party and the
consummation of the transactions contemplated thereby (i) are within the
corporate, limited liability company or partnership or similar power of such
Loan Party and (ii) have been duly authorized by all necessary actions on the
part of such Loan Party.

(c) Enforceability. Each Credit Document executed, or to be executed, by each
Loan Party has been, or will be, duly executed and delivered by such Loan Party
and constitutes, or will constitute, a legal, valid and binding obligation of
such Loan Party, enforceable against such Loan Party in accordance with its
terms, except (i) as limited by Debtor Relief Laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity and
(ii) as to the effect of Non-US laws which may limit the enforcement of certain
provisions of the Credit Documents executed by a Person that is not a US Person
provided that the effect thereof does not have a material adverse effect on the
rights and remedies of the Administrative Agent and the Lenders under such
Credit Documents.

(d) Non-Contravention. The execution and delivery by each Loan Party of the
Credit Documents executed by such Loan Party and the performance and
consummation of the transactions (including the use of Loan proceeds)
contemplated thereby do not (i) violate any Requirement of Law applicable to
such Loan Party, (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other Person to accelerate (whether after the
giving of notice or lapse of time or both), any Contractual Obligation of such
Loan Party, (iii) result in the creation or imposition of any Lien (or the
obligation to create or impose any Lien) upon any property, asset or revenue of
such Loan Party (except such Liens as may be created in favor of the
Administrative Agent for the benefit of itself and the other Secured Parties
pursuant to this Agreement or the other Credit Documents) or (iv) violate any
provision of any existing law, rule, regulation, order, writ, injunction or
decree of any court or Governmental Authority to which it is subject, except in
each case in each of clauses (i), (ii), (iii) and (iv) above where such breach
or violation could not reasonably be expected to have a Material Adverse Effect.

(e) Approvals.

(i) Other than any such matters that may be required of a Lender that is not a
US Person in connection with its involvement in the transactions contemplated by
this Agreement, no consent, approval, order or authorization of, or
registration, declaration or filing with, any Governmental Authority or other
Person (including the shareholders of any Person) is required in connection with
the execution and delivery of the Credit Documents executed by any Loan Party or
the performance or consummation of the transactions contemplated thereby, except
for those which have been made or obtained and are in full force and effect and
except with respect to that portion of the Collateral the perfection of which is
not required pursuant to the terms of this Agreement or any Security Document.

(ii) All Governmental Authorizations for the due execution, delivery,
recordation, filing or performance by any Loan Party of any Credit Document to
which it is or it is to be a party, or further consummation of the Transaction
(except for (A) the filing of the UCC financing statements to be filed on the
Effective Date, (B) the filing of the Intellectual Property Security Agreements
to be filed in the appropriate indexes of the United States Patent and Trademark
Office relative to patents and trademarks, and the United States Copyright
Office relative to copyrights on the Effective Date or (C) as otherwise
permitted under the Post Effective Date Requirements Letter Agreement), have
been duly obtained and are in full force and effect without any known conflict
with the rights of others and free from any unduly burdensome restrictions,
except where any such failure to obtain such Governmental Authorizations or any
such conflict or restriction could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No Significant
Party has received any written notice or other written communications from any
Governmental Authority regarding (i) any revocation, withdrawal, suspension,
termination or modification of, or the imposition of any material conditions
with respect to, any such Governmental Authorization or (ii) any other
limitations on the conduct of business by any Significant Party, except where
any such revocation, withdrawal, suspension, termination, modification,
imposition or limitation could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

(iii) No Governmental Authorization is required for either (A) for the pledge or
grant by any Loan Party as applicable of the Liens against the Collateral in
which the Administrative Agent is to have a perfected Lien in favor of the
Administrative Agent pursuant to this Agreement or any other Credit Document or
(B) the exercise by the Administrative Agent of any rights or remedies in
respect of any such Collateral in which the Administrative Agent is to have a
perfected Lien in favor of the Administrative Agent pursuant to this Agreement
or any other Credit Document (whether specifically granted or created pursuant
to any of the Security Documents or created or provided for by any Governmental
Rule), except for (1) such Governmental Authorizations that have been obtained
and are in full force and effect and fully disclosed to the Administrative Agent
in writing and (2) filings or recordings contemplated in connection with this
Agreement or any Security Document.

(f) No Violation or Default. No Significant Party is in violation of or in
default with respect to (i) any Requirement of Law applicable to such Person or
(ii) any Contractual Obligation of such Person (nor is there any waiver in
effect which, if not in effect, could result in such a violation or default),
except where, in each case, such violation or default could not reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing.

(g) Litigation. No action (including a derivative action), suit, proceeding or
investigation is pending or, to the knowledge of any of CBII’s or the Borrower’s
officers or directors, threatened against any Significant Party at law or in
equity in any court, arbitration proceeding or before any other Governmental
Authority which (i) could (alone or in the aggregate) reasonably be expected to
have a Material Adverse Effect or (ii) seeks to enjoin, either directly or
indirectly, the execution, delivery or performance by any Loan Party of the
Credit Documents or the transactions contemplated thereby.

(h) Financial Statements. The Financial Statements of the CBII Entities and the
Borrower Entities (other than the draft financial statements delivered pursuant
to Section 3.01(d)(i)) which have been delivered to the Administrative Agent
(i) are in accordance with the books and records of the CBII Entities or the
Borrower Entities, as the case may be, which have been maintained in accordance
with good business practice, (ii) have been prepared in conformity with GAAP
(subject to absence of footnotes and normal year-end adjustments for interim
financials) and (iii) present fairly in all material respects the financial
conditions, results of operations, and cash flows of the CBII Entities or the
Borrower Entities, as the case may be, as of the respective dates thereof and
for the periods covered thereby. Since December 31, 2007, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect. No Loan Party has any Contingent Obligations, liability
for taxes or other outstanding obligations which, in any such case, could
reasonably be expected to have a Material Adverse Effect.

(i) Creation, Perfection and Priority of Liens.

(i) The Security Agreements are effective to create in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties, a
legal, valid, binding and enforceable Lien, and (to the extent that this
Agreement obligates the Loan Parties to provide such a perfected first priority
Lien, and except to the extent Permitted Liens are expressly permitted herein to
have priority) a first priority Lien, in the Collateral described therein as
security for the Secured Obligations or the Guarantees of the Secured
Obligations, as the case may be, to the extent that a legal, valid, binding and
enforceable Lien in such Collateral may be created under applicable law of the
US and any states thereof, including the Uniform Commercial Code. In the case of
any Pledged Intercompany Notes, when any such Pledged Intercompany Notes duly
endorsed in blank (and any other actions, filings, registrations, or recordings
that may be necessary under any applicable Non-US jurisdiction) are delivered to
the Administrative Agent, the Lien created by the Security Agreements on such
Pledged Intercompany Notes shall constitute a fully perfected first priority
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such Collateral as security for the Secured Obligations or the
Guarantees of the Secured Obligations, as the case may be. In the case of the
Collateral described in the Security Agreements a security interest in which may
be perfected by the filing of a financing statement under the Uniform Commercial
Code, when Uniform Commercial Code financing statements in appropriate form are
filed in the applicable filing offices, the Security Agreements shall constitute
a fully perfected Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral set forth in the filings, as
security for the Secured Obligations or the Guarantees of the Secured
Obligations, as the case may be, prior and superior to the Lien of any other
Person (except to the extent Permitted Liens are expressly permitted herein to
have priority).

(ii) The Pledge Agreements are effective to create in favor of the
Administrative Agent, for the benefit of itself and the other Secured Parties, a
legal, valid, binding and enforceable Lien, and, if applicable (and to the
extent that this Agreement obligates the Loan Parties to provide such a
perfected first priority Lien, and except to the extent Permitted Liens are
expressly permitted herein to have priority), a first priority Lien, in the
Collateral described therein as security for the Secured Obligations or the
Guarantees of the Secured Obligations, as the case may be, to the extent that a
legal, valid, binding and enforceable Lien in such Collateral may be created
under applicable law of the US and any states thereof, including the Uniform
Commercial Code, or in any other applicable Non-US jurisdiction. In the case of
any Pledged Equity Securities, when any stock certificates representing such
Pledged Equity Securities, together with signed and undated stock powers (and
any other actions, filings, registrations, or recordings that may be necessary
under any applicable Non-US jurisdiction) are delivered to the Administrative
Agent, the Lien created by the Pledge Agreements shall constitute a fully
perfected first priority Lien on, and security interest in, all right, title and
interest of the Loan Parties in such Collateral, as security for the Secured
Obligations or the Guarantees of the Secured Obligations, as the case may be. In
the case of the Collateral described in the Pledge Agreements a security
interest in which may be perfected by the filing of a financing statement under
the Uniform Commercial Code, when Uniform Commercial Code financing statements
in appropriate form are filed in the applicable filing offices, the Lien created
by the Pledge Agreements shall constitute a fully perfected first priority Lien
on, and security interest in, all right, title and interest of the Pledgors in
such Collateral, as security for the Secured Obligations or the Guarantees of
the Secured Obligations, as the case may be.

(iii) The Intellectual Property Security Agreements are effective to create in
favor of the Administrative Agent, for the benefit of itself and the other
Secured Parties, a legal, valid, binding and enforceable first priority Lien (to
the extent that this Agreement obligates the Loan Parties to provide such a
perfected first priority Lien, and except to the extent Permitted Liens are
expressly permitted herein to have priority) in the Collateral described therein
as security for the Secured Obligations or the Guarantees of the Secured
Obligations, as the case may be, to the extent that a legal, valid, binding and
enforceable security interest in such Collateral may be created (i) with regard
to such Collateral registered in the US under applicable law of the US and any
states thereof, including the Uniform Commercial Code and the United States
Trademark Act of 1946, the United States Patent Act of 1972 and the United
States Copyright Act of 1976, as applicable (the “US IP Collateral”) or
(ii) with regard to such Collateral registered in Non-US jurisdictions under the
law of such applicable Non-US jurisdiction. Upon the proper and timely filing of
(i) the Intellectual Property Security Agreements (or the short form security
documents attached thereto) in the appropriate indexes of the United States
Patent and Trademark Office relative to patents and trademarks, and the United
States Copyright Office relative to copyrights, together with provisions for
payment of all requisite fees, (ii) Uniform Commercial Code financing statements
in appropriate form for filing in the applicable filing offices, and/or
(iii) any other actions, filings, registrations, or recordings that may be
necessary under the laws of any applicable Non-US jurisdiction, together with
the proper fees, the Lien created by the Intellectual Property Security
Agreements shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in the US IP Collateral
described therein, as security for the Secured Obligations or the Guarantees of
the Secured Obligations, as the case may be, prior and superior to the Lien of
any other Person (except to the extent Permitted Liens are expressly permitted
herein to have priority).

(iv) Each Mortgage is effective to create, as security for the obligations
purported to be secured thereby, a valid and enforceable first mortgage Lien on
the respective property described therein in favor of the Administrative Agent
(or such other trustee as may be required or desired under local law) for the
benefit of the Secured Parties, superior and prior to the rights of all third
Persons, subject to Permitted Liens that are expressly permitted herein to have
priority.

(j) Equity Securities. All outstanding Equity Securities of the Pledged Persons
have been duly authorized, validly issued and to the extent applicable, are
fully paid and non-assessable; there are no outstanding subscriptions, options,
conversion rights, warrants or other agreements or commitments of any nature
whatsoever (firm or conditional) obligating the Pledged Persons to issue,
deliver or sell, or cause to be issued, delivered or sold, any additional Equity
Securities of the Pledged Persons, or obligating the Borrower or the other
Pledged Persons to grant, extend or enter into any such agreement or commitment;
and all Equity Securities of the Pledged Persons have been offered and sold in
compliance with all applicable US state securities laws and all other
Requirements of Law, except where any failure to comply could not reasonably be
expected to have a Material Adverse Effect.

(k) No Agreements to Sell Assets. Except as set forth on Schedule 4.01(k), no
Significant Party has any legal obligation, absolute or contingent, to any
Person to sell the assets of any Significant Party (except any Permitted Asset
Disposition as permitted by Section 5.02(c)), or to effect any merger or
consolidation of any Significant Party (except any Permitted Acquisition as
permitted by Section 5.02(d)) or to enter into any agreement with respect
thereto.

(l) Employee Benefit Plans. Except as set forth on Schedule 4.01(l):

(i) Based upon the latest actuarial valuation report of each Pension Plan and
using the actuarial assumptions specified in IRC Section 412 for purposes of
determining the Pension Plan’s minimum funding requirements, the present value
of the accrued liability did not exceed the aggregate value of the assets of
such Pension Plan by more than $3,500,000 in the case of any single Pension Plan
and by more than $5,000,000 in the aggregate for all Pension Plans. Neither any
Significant Party nor any ERISA Affiliate has post-retirement benefit
obligations (determined as of the last day of CBII’s most recently ended fiscal
year in accordance with FASB No. 106) under any Employee Benefit Plan which is a
welfare plan (as defined in Section 3(1) of ERISA), other than liabilities
attributable to health plan continuation coverage described in Part 6 of Title
I(B) of ERISA, that could reasonably be expected to have a Material Adverse
Effect.

(ii) Each Employee Benefit Plan complies, in both form and operation, in all
material respects, with its terms, ERISA and the IRC, except for instances of
noncompliance which could not reasonably be expected to result in the incurrence
by any Significant Party or any ERISA Affiliate of any material liability, fine
or penalty. Each Employee Benefit Plan, related trust agreement, arrangement and
commitment of any Significant Party or any ERISA Affiliate is legally valid and
binding and in full force and effect. No Employee Benefit Plan is being audited
or investigated by any government agency or is the subject of any pending or, to
the best of the knowledge of any of CBII’s or the Borrower’s officers or
directors, threatened claim or suit. None of the Borrower or any ERISA Affiliate
nor, to the best of the knowledge of any of CBII’s or the Borrower’s officers or
directors, any fiduciary of any Employee Benefit Plan has engaged in a
non-exempt prohibited transaction under Section 406 of ERISA or Section 4975 of
the IRC.

(iii) None of the Significant Parties and the ERISA Affiliates contributes to or
has any material contingent obligations to any Multiemployer Plan. None of the
Significant Parties and the ERISA Affiliates has incurred any material liability
(including secondary liability) to any Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan under Section 4201
of ERISA or as a result of a sale of assets described in Section 4204 of ERISA.
None of the Significant Parties and the ERISA Affiliates has been notified that
any Multiemployer Plan is in reorganization or insolvent under and within the
meaning of Section 4241 or Section 4245 of ERISA or that any Multiemployer Plan
intends to terminate or has been terminated under Section 4041A of ERISA.

(iv) No Significant Party has (A) engaged in any transaction prohibited by any
Governmental Rule applicable to any Non-US Plan, (B) failed to make full payment
when due of all amounts due as contributions to any Non-US Plan or (C) otherwise
failed to comply with the requirements of any Governmental Rule applicable to
any Non-US Plan where the above, singly or cumulatively, could reasonably be
expected to have a Material Adverse Effect.

(v) No ERISA Event has occurred or is reasonably expected to occur that could
reasonably be expected to have a Material Adverse Effect.

(m) Other Regulations. No Significant Party is subject to regulation under the
Investment Company Act of 1940, the Federal Power Act, the Interstate Commerce
Act or any state public utilities code, or to any other Governmental Rule
limiting its ability to incur indebtedness where singularly or cumulatively such
limitation could reasonably be expected to have a Material Adverse Effect.

(n) Trademarks, Patents, Copyrights and Licenses. The Significant Parties each
possess and either own, or have the right to use to the extent required by their
business operations, all trademarks, trade names, copyrights, patents, patent
rights and licenses (collectively, “Trademarks”) which are material to the
conduct of their respective businesses as now operated, including the Principal
Trademarks. The Borrower owns all material Trademarks that are trademarks. All
such material Trademarks, including all Principal Trademarks, are set forth on
Schedule 4.01(n) as supplemented by the Borrower annually in accordance with
Section 5.01(a)(vi). The Significant Parties each conduct their respective
businesses without infringement, misappropriation, dilution, misuse or other
violation or, to the best of the knowledge of any of CBII’s or the Borrower’s
officers or directors, after Due Inquiry, claim of infringement,
misappropriation, dilution, misuse or other violation of any trademark, trade
name, trade secret, service mark, patent, copyright, license or other
intellectual property rights of any other Person (which is not a Significant
Party), except where such infringement, misappropriation, dilution, misuse or
other violation or claim of infringement, misappropriation, dilution, misuse or
other violation could not reasonably be expected to have a Material Adverse
Effect. To the best of the knowledge of any of CBII’s or the Borrower’s officers
or directors there is no infringement, misappropriation, dilution, misuse or
other violation of any material trademark, trade name, trade secret, service
mark, patent, copyright, license or other intellectual property right of any of
the Borrower Entities except where such infringement, misappropriation,
dilution, misuse or other violation could not reasonably be expected to have a
Material Adverse Effect. Each of the material patents, trademarks, trade names,
service marks and copyrights owned by any Significant Party which is registered
with any Governmental Authority is set forth on Schedule 4.01(n).

(o) Governmental Charges. The Significant Parties have filed or caused to be
filed all US Federal and material state tax returns which are required to be
filed by them. The Significant Parties have paid, or made provision for the
payment of, all taxes and other material Governmental Charges which have or may
have become due pursuant to said returns or otherwise and all other
Indebtedness, except (i) such Governmental Charges or Indebtedness, if any,
which are being contested in good faith and by appropriate proceedings and as to
which adequate reserves (determined in accordance with GAAP) have been
established therefor and (ii) taxes not yet due and payable. Proper and accurate
amounts have been withheld by the Significant Parties from their employees for
all periods in compliance with the tax, social security and unemployment
withholding provisions of applicable federal, state, local and Non-US law and
such withholdings have been timely paid when due to the respective Governmental
Authorities in all material respects. The Significant Parties have not executed
or filed with the US Internal Revenue Service or any other Governmental
Authority any agreement or other document that extends, or has the effect of
currently extending, the period for assessment or collection of any taxes or
Governmental Charges, where such extension could reasonably be expected to have
a Material Adverse Effect.

(p) Margin Stock. No Significant Party owns any Margin Stock which, in the
aggregate, would constitute a substantial part of the assets of the Significant
Parties (taken as a whole), and no proceeds of any Loan or drawings under any
Letter of Credit will be used to purchase or carry, directly or indirectly, any
Margin Stock or to extend credit, directly or indirectly, to any Person for the
purpose of purchasing or carrying any Margin Stock, and no Significant Party is
in violation of Regulation T, U or X issued by the Federal Reserve Board.

(q) Subsidiaries. Schedule 4.01(q) (as supplemented by the Borrower annually in
accordance with Section 5.01(a)(vii)) sets forth each of the US Subsidiaries,
the Significant Subsidiaries and the De Minimis US Subsidiaries, their
jurisdictions of organization, the classes of their Equity Securities, and the
percentages of outstanding Equity Securities of each such class owned directly
or indirectly by CBII or one or more of the Borrower Entities. All of the
outstanding Equity Securities of each such Subsidiary indicated on
Schedule 4.01(q) as owned by the Loan Parties are owned beneficially and of
record by the Loan Parties free and clear of all Liens (except for the Liens of
the Administrative Agent granted by the Security Documents). Other than the US
Subsidiaries, the Significant Subsidiaries and the De Minimis US Subsidiaries
set forth on Schedule 4.01(q) (and as supplemental as noted above), the Loan
Parties do not have any US Subsidiaries, Significant Subsidiaries or De Minimis
US Subsidiaries.

(r) Solvency. Each of the Significant Subsidiaries is Solvent and, after the
execution and delivery of the Credit Documents and the consummation of the
transactions contemplated thereby, will be Solvent.

(s) Labor Matters. There are no disputes presently subject to grievance
procedure, arbitration or litigation under any of the collective bargaining
agreements, or employment contracts to which any Significant Party is a party,
and there are no strikes, lockouts, work stoppages or slowdowns, or, to the best
of the knowledge of any of CBII’s or the Borrower’s officers or directors, after
Due Inquiry, jurisdictional disputes occurring or threatened which in any such
case alone or in the aggregate could reasonably be expected to have a Material
Adverse Effect.

(t) No Material Adverse Change. Since December 31, 2007, there has not been any
Material Adverse Change.

(u) Accuracy of Information Furnished.

(i) All certificates, statements and information (excluding projections)
furnished by the Loan Parties to the Administrative Agent and the Lenders in
connection with the Credit Documents and the transactions contemplated thereby,
taken as a whole, are true and accurate in all material respects on the dates as
of which such certificate, statement or information is dated and did not omit to
state any material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading at such time. All
projections furnished by the Loan Parties to the Administrative Agent and the
Lenders in connection with the Credit Documents and the transactions
contemplated thereby have been based upon reasonable estimates and assumptions
and neither CBII nor the Borrower has any reason to believe that such estimates
and assumptions were not reasonable at the date the projections were furnished
to the Administrative Agent and the Lenders.

(ii) The copies of the Material Documents of the Significant Parties which have
been delivered to the Administrative Agent in accordance with Section 3.01 are
true, correct and complete copies of the respective originals thereof, as in
effect on the Effective Date, and no amendments or modifications have been made
to such Material Documents as of the Effective Date, except as set forth by
documents delivered to the Administrative Agent in accordance with Section 3.01
or otherwise reasonably approved in writing by the Required Lenders. None of the
Material Documents of the Significant Parties has been terminated and each of
such Material Documents is in full force and effect. None of the Significant
Parties is in default in the observance or performance of any of its obligations
under the Material Documents and each Significant Party has taken all action
required to be taken as of the Effective Date to keep unimpaired its rights
thereunder, except where such default or impairment could not reasonably be
expected to have a Material Adverse Effect.

(v) Brokerage Commissions. Other than amounts payable under the Fee Letter, no
person is entitled to receive any brokerage commission, finder’s fee or similar
fee or payment in connection with the extensions of credit contemplated by this
Agreement as a result of any agreement entered into by any Loan Party. No
brokerage or other fee, commission or compensation is to be paid by the Lenders
with respect to the extensions of credit contemplated hereby as a result of any
agreement entered into by CBII or the Borrower, and the Borrower agrees to
indemnify the Administrative Agent and the Lenders against any such claims for
brokerage fees or commissions and to pay all expenses including attorney’s fees
incurred by the Lenders in connection with the defense of any action or
proceeding brought to collect any such brokerage fees or commissions.

(w) Policies of Insurance. The properties of the Significant Parties are insured
with financially sound and reputable insurance companies not Affiliates of the
Significant Parties, in such amounts, with such deductibles and covering such
risks as are customarily carried by companies engaged in similar businesses and
owning similar properties in localities where the Significant Parties operate
and such insurance coverage complies with Section 5.01(d); provided, however,
that no insurance coverage is maintained with respect to crops; and provided,
further, that the Significant Parties may self-insure as is customary for
similarly situated companies engaged in similar businesses and owning similar
properties. Schedule 4.01(w) (as supplemented by the Borrower yearly in
accordance with Section 5.01(a)(xvi)) accurately describes the insurance
coverage maintained by the Significant Parties.

(x) Other Agreements. Except as disclosed on Schedule 4.01(x), no Loan Party has
entered into and, as of the date of the applicable Credit Event no Loan Party
contemplates entering into, any material agreement or contract with any officers
or directors of any Loan Party, except upon terms at least as favorable to such
Loan Party as an arm’s-length transaction with unaffiliated Persons; and no
Significant Party is a party to or is bound by any Contractual Obligation or is
subject to any restriction under its respective charter or formation documents
which could reasonably be expected to have a Material Adverse Effect.

(y) Environmental and Zoning Compliance. The Borrower or CBII conducts, in the
ordinary course of business, for itself and the other Significant Parties, a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties. No Significant Party
(i) has violated any Environmental Laws, (ii) has any liability under any
Environmental Laws, (iii) is the subject of any Environmental Damages or
(iv) has received notice or other communication of an investigation or is under
investigation by any Governmental Authority having authority to enforce
Environmental Laws, except where such violation, liability, Environmental
Damages or investigation could not reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. The use and operation by each
Significant Party of its business properties are in compliance with all
applicable Environmental Laws and Governmental Rules, including all applicable
land use and zoning laws, except to the extent that non-compliance could not
reasonably be expected to have a Material Adverse Effect.

(z) Owned Properties. Set forth on Schedule 4.01(z) (and as supplemented
annually in accordance with Section 5.01(k)) under the heading “Mortgaged
Properties” thereon is a complete and accurate list of each parcel of real
property owned by any US Subsidiary in the US which has a grossed-up book value
or fair market value (as determined in good faith by the Borrower) in excess of
$5,000,000 or for which the Administrative Agent has otherwise requested
delivery of a Mortgage as of the Effective Date, in each case showing the street
address, county or other relevant jurisdiction, state, record owner and
grossed-up book value or estimated fair market value thereof (collectively, the
“Owned Properties”). Each such US Subsidiary has good, marketable and insurable
fee simple title to such Owned Properties respectively owned by it, free and
clear of all Liens (except for the Liens of the Administrative Agent granted by
the Security Documents and except for Permitted Liens). Except as otherwise set
forth on Schedule 4.01(z), no other parcel of real property owned by any of the
US Subsidiaries in the US has a grossed up book value or, to the extent
available, fair market value (as determined in good faith by the Borrower), in
either case, in excess of $5,000,000.

(aa) Leased Properties. Set forth on Schedule 4.01(aa) (and as supplemented
annually in accordance with Section 5.01(k)) is a complete and accurate list of
all leases of real property in the US under which any US Subsidiary is the
lessor (including as sublessor) or the lessee (including as sublessee), in each
case showing as of the date hereof the street address, county or other relevant
jurisdiction, state, lessor, lessee, expiration date and annual rental cost
thereof. Each such lease is the legal, valid and binding obligation of the
lessee thereof, enforceable in accordance with its terms.

(bb) Existing Indebtedness. Set forth on Schedule 4.01(bb) is a complete and
accurate list of all Existing Indebtedness (other than Surviving Indebtedness)
of the Loan Parties, showing as of the date hereof the obligor and the principal
amount outstanding thereunder.

(cc) Surviving Indebtedness. Set forth on Schedule 4.01(cc) is a complete and
accurate list of all Surviving Indebtedness (other than intercompany
Indebtedness owed among the Borrower Entities), showing as of the date hereof
the obligor and the principal amount outstanding thereunder, the maturity date
thereof and the amortization schedule therefor.

(dd) Executive Order No. 13224; OFAC.

(i) No CBII Entity is any of the following (each, a “Blocked Person”):

(A) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(B) a Person owned or controlled by, or, to the best of each Loan Party’s
knowledge after Due Inquiry, acting for or on behalf of, any Person that is
listed in the annex to, or is otherwise subject to the provisions of, Executive
Order No. 13224;

(C) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any US
Anti-Terrorism Law;

(D) to the best of each Loan Party’s knowledge after Due Inquiry, a Person or
entity that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224;

(E) a Person or entity that is named as a “specially designated national” on the
most current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

(F) to the best of each Loan Party’s knowledge after Due Inquiry, a Person or
entity who is affiliated with a Person or entity listed above.

(ii) No Loan Party nor any Affiliate of a Loan Party (A) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (B) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224 or any other applicable
Anti-Terrorism Law, except as otherwise permitted by applicable law or where any
of the foregoing (x) occurs prior to an officer of the Borrower or CBII being
aware of such activity and (y) could not be reasonably expected to have a
Material Adverse Effect.

(iii) No Loan Party nor any Affiliate of a Loan Party is in violation of any
Anti-Terrorism Law or engages in or conspires to engage in any transaction that
evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law, except
where any of the foregoing (x) occurs prior to an officer of the Borrower or
CBII being aware of such activity and (y) could not be reasonably expected to
have a Material Adverse Effect.

SECTION 4.02. Reaffirmation. Each of CBII and the Borrower shall be deemed to
have reaffirmed, for the benefit of the Lenders and the Administrative Agent,
each representation and warranty contained in Article IV and in each other
Credit Document on and as of the date of each Credit Event (except that
representations or warranties as to information included in Schedules 4.01(n),
(q), (w), (z) and (aa) shall apply as of the date provided or the date of the
most recent supplement).

ARTICLE V COVENANTS

SECTION 5.01. Affirmative Covenants. Until the termination of the Commitments
and the satisfaction in full by the Loan Parties of all Secured Obligations
(other than any Unaccrued Indemnity Claims), each of CBII and the Borrower will
comply, and will cause compliance by the other Significant Parties, with the
following affirmative covenants, unless the Required Lenders shall otherwise
consent in writing:

(a) Financial Statements, Reports. The Borrower shall furnish to the
Administrative Agent the following:

(i) As soon as available and in no event later than 60 days after the last day
of each of the first three fiscal quarters of each fiscal year of the Borrower,
a copy of the Financial Statements of the Borrower Entities (prepared on a
consolidated basis) for the fiscal year to date, certified by the Chief
Accounting Officer or the Chief Financial Officer of the Borrower to present
fairly in all material respects the financial condition, results of operations,
cash flows, and other information reflected therein and to have been prepared in
accordance with GAAP (subject to normal year end audit adjustments and omission
of footnotes and statement of shareholder’s equity);

(ii) As soon as available and in no event later than 120 days after the close of
each fiscal year of the Borrower, copies of (A) the audited consolidated
Financial Statements of the Borrower Entities for such year, audited by Ernst &
Young LLP or other independent certified public accountants of recognized
national standing and registered with the Public Company Accounting Oversight
Board and (B) copies of the unqualified opinions of such accountants;

(iii) Commencing with the fiscal quarter ended June 30, 2008, as soon as
available and in no event later than 60 days after the last day of each of the
first three fiscal quarters of each fiscal year in respect of quarterly
Financial Statements of the Borrower Entities, 90 days after the close of each
fiscal year in respect of yearly Financial Statements of the CBII Entities and
120 days after the close of each fiscal year in respect of yearly Financial
Statements of the Borrower Entities in accordance with clause (i) above, clause
(v) below and clause (ii) above, respectively, a compliance certificate of the
Chief Accounting Officer or Treasurer of the Borrower (a “Compliance
Certificate”) in substantially the form of Exhibit G-1; provided, however, that
the only calculations to be provided in the Compliance Certificate delivered in
connection with yearly Financial Statements of the CBII Entities shall be with
respect to the Consolidated Adjusted Leverage Ratio;

(iv) As soon as available and in no event later than 45 days after the last day
of each of the first three fiscal quarters of each fiscal year of CBII, a copy
of the Quarterly Report for CBII on Form 10-Q for such quarter and for the
fiscal year to date; provided that such information, to the extent the Borrower
directly or indirectly provides the Administrative Agent with written notice and
an appropriate internet link thereto, shall be accessed by Lenders on EDGAR;

(v) As soon as available and in no event later than 90 days after the close of
each fiscal year of CBII, (A) copies of the Annual Report for CBII on Form 10-K
for such year, audited by Ernst & Young LLP or other independent certified
public accountants of recognized national standing and registered with the
Public Company Accounting Oversight Board and (B) copies of the unqualified
opinions of such accountants; provided that such information, to the extent the
Borrower directly or indirectly provides the Administrative Agent with written
notice and an appropriate internet link thereto, shall be accessed by Lenders on
EDGAR;

(vi) (A) As soon as available and in no event later than 120 days after the
close of each fiscal year of CBII, (1) a written supplement to Schedule 4.01(n)
(setting forth all necessary Trademark information as set forth in
Section 4.01(n) and relating to the Trademarks that are material to the conduct
of the Significant Parties’ respective businesses as then operated), (2) a
written supplement to Schedule 3.06 to each Security Agreement, (3) any
additional disclosures under Section 4.01(n) after Due Inquiry and (4) any
additional disclosures to be provided on an annual basis under the Security
Documents and (B) promptly, but in any event within a reasonable time after any
officer of CBII or the Borrower obtains knowledge of the occurrence of an event
that could reasonably be expected to result in a Material Adverse Effect on any
of the Principal Trademarks or the Trademark Licenses, give the Administrative
Agent notice of the occurrence of any such event;

(vii) (A) As soon as available and in no event later than 120 days after the
close of each fiscal year of CBII, a written supplement to Schedule 4.01(q)
(setting forth each of the US Subsidiaries, each of the Significant Subsidiaries
and each of the De Minimis US Subsidiaries, its jurisdiction of organization,
the classes of its Equity Securities, the number of shares of each such class
issued and outstanding, the percentages of shares of each such class owned
directly or indirectly by CBII or the Borrower and whether CBII or the Borrower
owns such shares directly or, if not, the CBII Entities that own such shares and
the number of shares and percentages of shares of each such class owned directly
or indirectly by such CBII Entities) and (B) promptly upon the reasonable
request of the Administrative Agent and in no event more often than annually, a
current hierarchy report for the CBII Entities, in the form and with the
substance of the hierarchy report delivered pursuant to Section 3.01(g)(iii);

(viii) As soon as possible and in no event later than 30 days after any officer
or director of any Significant Party knows of the occurrence or existence of
(A) any ERISA Event under any Pension Plan or Multiemployer Plan which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, (B) any actual or threatened litigation, suits, claims,
disputes or investigations against any Significant Party involving potential
monetary damages or in which injunctive relief or similar relief is sought,
which could reasonably be expected to have a Material Adverse Effect, (C) any
other event or condition which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, including any of the
following which could reasonably be expected to have a Material Adverse Effect:
(1) breach or non-performance of, or any default under, a Contractual Obligation
of any Significant Party, (2) any dispute, litigation, investigation, proceeding
or suspension between any Significant Party and any Governmental Authority or
(3) the commencement of, or any material development in, any litigation or
proceeding affecting any Significant Party, including pursuant to any applicable
Environmental Laws, or (D) any Default, the statement of the Chief Accounting
Officer, Chief Financial Officer, or Treasurer of the Borrower setting forth
details of such event, condition or Default and the action which CBII or the
Borrower proposes to take with respect thereto. Each notice pursuant to this
Section 5.01(a)(viii) shall be accompanied by a statement of an Officer of the
Borrower setting forth details of the occurrence referred to therein and stating
what action CBII or the Borrower has taken and proposes to take with respect
thereto. Each notice pursuant to this Section 5.01(a)(viii) shall describe with
particularity any and all provisions of this Agreement or other Credit Document
that have been breached;

(ix) In no event later than five Business Days after they are sent, made
available or filed, copies of (A) all registration statements and reports filed
by any CBII Entities with any securities exchange or the United States
Securities and Exchange Commission (including all 10-Q, 10-K and 8-K reports),
(B) all reports, proxy statements and Financial Statements sent or made
available by CBII to its Equity Securities holders and (C) all press releases
and other similar public announcements concerning any material developments in
the business of CBII made available by CBII to the public generally; provided
that such information, to the extent the Borrower directly or indirectly
provides the Administrative Agent with written notice and an appropriate
internet link thereto, shall be accessed by Lenders on EDGAR;

(x) As soon as available and in no event later than 30 days after they are
filed, copies of all IRS Form 5500 reports for all Pension Plans required to
file such form;

(xi) Within the earlier to occur of (i) five days after the Board of Directors
of the Borrower or CBII shall have publicly announced the earnings for the most
recently completed fiscal year of the Borrower or CBII and (ii) 60 days after
the end of each fiscal year of the Borrower and CBII, during each year when this
Agreement is in effect, a forecast for the current fiscal year of the Borrower
Entities and the CBII Entities which includes projected consolidated statement
of income for such fiscal year and a projected consolidated statement of cash
flows for such fiscal year and projected consolidated balance sheets, statements
of income and statements of cash flows on a quarterly basis for such fiscal
year; provided that the parties acknowledge that the information in such
forecasts is not compiled or presented in accordance with GAAP and may not
necessarily be presented on a basis consistent with the Borrower’s Financial
Statements to be delivered pursuant to Section 5.01(a);

(xii) As soon as possible and in no event later than the later of (A) any of
CBII’s or the Borrower’s officers or directors learning thereof or (B) five
Business Days prior to the occurrence of any event or circumstance (except for
asset losses in which case as promptly as is reasonable after such asset loss)
that would require a prepayment pursuant to Section 2.06(c), the statement of
the Chief Financial Officer, Chief Accounting Officer or Treasurer of the
Borrower setting forth the details thereof;

(xiii) As soon as possible and in no event later than 30 days after the receipt
thereof by any Loan Party (or subsequent determination after Due Inquiry by an
officer of the Borrower that it could reasonably be expected to result in a
Material Adverse Effect), a copy of any notice, summons, citations or other
written communications concerning any actual, alleged, suspected or threatened
violation of any Environmental Law or any liability of any Loan Party for
Environmental Damages that in any such case could reasonably be expected to
result in a Material Adverse Effect;

(xiv) Such other instruments, agreements, certificates, opinions, statements,
documents and information relating to the properties, operations or condition
(financial or otherwise) of the Significant Parties, and compliance by the
Significant Parties with the terms of this Agreement and the other Credit
Documents as the Administrative Agent or any Lender (through the Administrative
Agent) may from time to time reasonably request;

(xv) As soon as available and in no event later than five Business Days after
any of CBII’s or the Borrower’s officers or directors receive notice or become
aware of any actions (including derivative actions), suits, proceedings or
investigations that are pending or, to the knowledge of any of CBII’s or the
Borrower’s officers or directors, threatened against any Significant Party at
law or in equity in any court, arbitration proceeding or before any other
Governmental Authority which seek to enjoin, either directly or indirectly, the
execution, delivery or performance by any Loan Party of the Credit Documents or
the transactions contemplated thereby;

(xvi) As soon as available and in no event later than 120 days after the close
of each fiscal year of CBII, a written supplement to Schedule 4.01(w) (setting
forth a true and complete listing of all insurance maintained by the Significant
Parties);

(xvii) Within 120 days after the close of each fiscal year of CBII, a written
supplement disclosing any matters required to update factual matters relating to
Section 4.01(s); and

(xviii) To the extent delivered (and thereafter requested by the Administrative
Agent or the Lenders), management letters delivered by CBII’s or the Borrower’s
accountants in connection with any of CBII’s or the Borrower’s Financial
Statements.

(b) Books and Records. The Significant Parties shall at all times keep proper
books of record (including the preparation of tax returns, which will be timely
filed (or subject to permitted extensions) with the appropriate Governmental
Authority and complete and correct in all material respects) and account in
form, detail and scope consistent with good business practice.

(c) Inspections. The Significant Parties shall permit the Administrative Agent,
or any agent or representative thereof, (i) upon reasonable notice and during
normal business hours so long as no Default shall have occurred and be
continuing and (ii) after the occurrence and during the continuation of any
Default at any time as the Administrative Agent may determine with or without
prior notice to the Borrower, to visit and inspect any of the Collateral, or any
of the properties, and offices of the Significant Parties, to examine the books
and records of the Significant Parties and make copies thereof, and to discuss
the affairs, finances and business of the Significant Parties with, and to be
advised as to the same by, their officers, auditors and accountants, all at such
times and intervals as the Administrative Agent may reasonably request;
provided, however, that the Administrative Agent or such representative or agent
shall have no right of reimbursement from the Borrower for expenses incurred for
such visits and inspections as long as no Default has occurred or is continuing.

(d) Insurance. One or more of the Loan Parties on behalf of the Significant
Parties shall:

(i) Carry and maintain insurance during the term of this Agreement of the types
and in the amounts as are consistent with industry practice or with the
insurance described on Schedule 4.01(w) and all insurance required by law;

(ii) Furnish to the Administrative Agent, upon written request, information as
to the insurance carried;

(iii) Carry and maintain each policy for such insurance with (A) for those
jurisdictions where such a rating is available, a rating of A- (“A- Rating”) or
better by A.M. Best and Company, or its equivalent, at the time such policy is
placed and at the time of each annual renewal thereof or (B) for those
jurisdictions where no A- Rating or its equivalent can be obtained for insurers,
a financially sound and reputable insurance company not an Affiliate of the
Significant Parties which is reasonably satisfactory to the Administrative
Agent; and

(iv) Obtain and maintain endorsements or certificates reasonably acceptable to
the Administrative Agent for such insurance naming the Administrative Agent as
additional insured on liability policies and the Administrative Agent as
lenders’ loss payee and mortgagee in the case of property loss, as their
interests may appear;

provided, however, that if any Significant Party shall fail to maintain
insurance in accordance with this Section 5.01(d), or if any Significant Party
shall fail to provide the required endorsements or certificates with respect
thereto, the Administrative Agent shall have the right (but shall be under no
obligation) to procure such insurance and the Borrower agrees to reimburse the
Administrative Agent for all costs and expenses of procuring such insurance.

(e) Governmental Charges and Other Indebtedness. Each Significant Party shall
promptly pay and discharge when due (i) all taxes and other Governmental Charges
lawfully levied or assessed against such Significant Party prior to the date
upon which penalties accrue thereon, (ii) all Indebtedness which, if unpaid,
could become a Lien (other than a Permitted Lien) upon the property of such
Significant Party and (iii) subject to any subordination provisions applicable
thereto, all other Indebtedness which, in each of the foregoing cases, if
unpaid, could reasonably be expected to have a Material Adverse Effect, except
such taxes, other Governmental Charges and Indebtedness as are in good faith
being contested or disputed by appropriate proceedings, or for which
arrangements for deferred payment have been made; provided that in each such
case adequate reserves (determined in accordance with GAAP) have been
established therefor. CBII shall promptly pay and discharge when due, and prior
to the date upon which penalties accrue thereon, all amounts owing to the US
Department of Justice or other applicable US Governmental Authority in
connection with the DOJ Liability (including any related judgment, order or
settlement agreement), in accordance with the terms of any such judgment, order,
or settlement agreement.

(f) Use of Proceeds. The Borrower shall use the proceeds of the Loans only for
the respective purposes set forth in Section 2.01(k). No CBII Entity shall use
any part of the proceeds of any Loan, directly or indirectly, for the purpose of
purchasing or carrying any Margin Stock or for the purpose of purchasing or
carrying or trading in any securities under such circumstances as to involve the
Borrower, any Lender or the Administrative Agent in a violation of Regulations
T, U or X issued by the Federal Reserve Board.

(g) General Business Operations. Each of the Significant Parties shall
(i) preserve, renew and maintain in full force its corporate, partnership or
limited liability company existence and good standing under the Governmental
Rules of the jurisdiction of its organization and all of its rights, licenses,
leases, qualifications, privileges franchises and other authority reasonably
necessary to the conduct of its business, provided, however, that this clause
(i) shall not apply to Significant Party that is merged, dissolved or
liquidated, in each case, to the extent permitted by Section 5.02(d),
(ii) conduct its business activities in compliance with all Requirements of Law
and Contractual Obligations applicable to such Person, except where such failure
could not reasonably be expected to have a Material Adverse Effect, (iii) keep
all property used in its business in good working order and condition, ordinary
wear and tear excepted, consistent with past practices and from time to time
make, or cause to be made, all necessary and proper repairs, except, in each
case, where any failure, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (iv) maintain,
preserve and protect its rights to enjoy and use (A) the Principal Trademarks in
the countries indicated as set forth in Schedule 4.01(n), subject to and in
accordance with the Security Agreements and (B) all other trademarks, trade
names, service marks, patents, copyrights, licenses, leases, franchise
agreements and franchise registrations, including the Trademarks (other than the
Principal Trademarks), except, in the case of this clause (B), where such
failure could not reasonably be expected to have a Material Adverse Effect, and
(v) conduct its business in an orderly manner without voluntary interruption,
except where such failure could not reasonably be expected to have a Material
Adverse Effect. Each of CBII and the Borrower shall maintain its chief executive
office and principal place of business in the US and shall not relocate its
chief executive office or change its jurisdiction of formation except upon not
less than 90 days prior written notice to the Administrative Agent.

(h) Compliance with Laws. Each Significant Party shall comply with the
requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including all Environmental Laws), except where such
noncompliance could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(i) Newly Formed or Acquired Subsidiaries.

(i) General. The Borrower shall notify the Administrative Agent, at its own
expense (A) within 30 days after the formation of any Significant Party,
(B) within 30 days after the acquisition of any Significant Party, and
(C) within 120 days after the end of the fiscal year during which any Subsidiary
otherwise becomes a Significant Party.

(ii) Newly Formed or Acquired Subsidiaries.

(A) For any US Subsidiary formed, acquired or becoming a US Subsidiary
(including through the Borrower designating a De Minimis Subsidiary as a US
Subsidiary) after the Effective Date, the Borrower shall at its own expense and,
if not previously completed, (1) within 30 days after notice of such event is
required to be provided under Section 5.01(i)(i), (I) cause such US Subsidiary
to execute an instrument of joinder (a “Joinder Agreement”) substantially in the
form of Exhibit P obligating such US Subsidiary under the Security Agreement and
cause each Borrower Entity that owns any Equity Securities of such US Subsidiary
to pledge to the Administrative Agent, for the benefit of itself and the other
Secured Parties, 100% of the Equity Securities owned by it of such US Subsidiary
and execute and deliver all documents or instruments required thereunder or
appropriate to perfect the security interest created thereby, (II) in the case
of such Pledged Equity Securities, deliver or cause to be delivered to the
Administrative Agent all stock certificates, if any, of each such US Subsidiary
owned by the applicable Pledgor and added to the Collateral thereby, free and
clear of all Liens, accompanied by signed and undated stock powers or other
instruments of transfer executed in blank (and take such other steps as may be
reasonably requested by the Administrative Agent to perfect the Administrative
Agent’s Lien in such Collateral in compliance with any applicable law),
(III) cause each such US Subsidiary to execute a Joinder Agreement obligating
such US Subsidiary under the Subsidiary Guarantee Agreement pursuant to
documentation which is in form and substance reasonably satisfactory to the
Administrative Agent, and (IV) in the case of Collateral of such US Subsidiary
that may be perfected by the filing of a financing statement under the Uniform
Commercial Code, cause each general financing statement or, as applicable,
fixture filings (but no crop, timber, mineral, or other similar filings) to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a valid, legal and perfected
Lien, and a first priority Lien (except to the extent Permitted Liens are
expressly permitted herein to have priority), in the Collateral subject to the
financing statement to be so filed, registered or recorded and evidence thereof
delivered to the Administrative Agent and (2) if requested by the Administrative
Agent, within 60 days after such request, cause such US Subsidiary to deliver
the documents and opinions of the types described in Section 5.01(k)(ii) with
respect to all owned real property of such US Subsidiary which has a grossed up
book value or fair market value (as determined in good faith by the Borrower) in
excess of $5,000,000.

(B) For any Significant Non-US Subsidiary of the Borrower formed, acquired or
becoming a Significant Non-US Subsidiary of the Borrower after the Effective
Date, the Borrower shall at its own expense and, if not previously completed,
within 30 days after notice of such event is required to be provided under
Section 5.01(i)(i), to the extent required by the definitions of Pledged Persons
or Subsidiary Guarantors, (1) cause each Borrower Entity that owns any Equity
Securities of such Significant Non-US Subsidiary to execute an instrument of
joinder obligating such Borrower Entity as a Pledgor under the Pledge Agreement
and to pledge to the Administrative Agent, for the benefit of itself and the
other Secured Parties, the appropriate percentage of non-voting and voting
Equity Securities owned by such Pledgor of such Significant Non-US Subsidiary as
provided in the definition of Pledged Persons and execute and deliver all
documents or instruments required thereunder or appropriate to perfect the
security interest created thereby, (2) cause each such Significant Non-US
Subsidiary to execute a Joinder Agreement obligating such Significant Non-US
Subsidiary under the Subsidiary Guarantee Agreement or to otherwise Guarantee
the Secured Obligations pursuant to documentation which is in form and substance
reasonably satisfactory to the Administrative Agent and (3) in the case of
Pledged Equity Securities, deliver to the Administrative Agent all stock
certificates, if any, representing the Pledged Equity Securities of such
Significant Non-US Subsidiary added to the Collateral thereby free and clear of
all Liens, accompanied by signed and undated stock powers or other instruments
of transfer executed in blank (and take such other steps as may be reasonably
requested by the Administrative Agent to perfect the Administrative Agent’s Lien
in such Collateral in compliance with any applicable law).

(j) Appraisals. The Administrative Agent may commission an appraisal of the
Trademarks at any time at the expense of the Lenders; provided that such
appraisal shall be at the Borrower’s expense if such appraisal: (i) is the first
appraisal of the Trademarks and more than 18 months have elapsed since the
Effective Date, (ii) is commissioned after the occurrence and during the
continuance of an Event of Default or (iii) is commissioned after the occurrence
of any Material Adverse Change.

(k) Real Property.

(i) As soon as available and in any event within 120 days after the end of each
fiscal year, the Borrower shall provide a report supplementing Schedules 4.01(z)
and 4.01(aa), including an identification of all owned real property which has a
grossed up book value or fair market value (as determined in good faith by the
Borrower) in excess of $5,000,000 and all leased real property located in the
US, the lease payments with respect to which exceeded $500,000 during such
fiscal year, that has been disposed of by any US Subsidiary during such fiscal
year, a list and description (including the street address, county or other
relevant jurisdiction, state, record owner, book value thereof and, in the case
of leases of property, lessor, lessee, expiration date and annual rental cost
thereof) of all real property acquired by a US Subsidiary in the US which has a
grossed up book value or fair market value (as determined in good faith by the
Borrower) in excess of $5,000,000 and all real property leased by a US
Subsidiary in the US during such fiscal year, the lease payments with respect to
which exceeded $500,000 during such fiscal year, and a description of such other
changes in the information included in such Schedules as may be necessary for
such Schedules to be accurate and complete.

(ii) The Borrower shall, and shall cause each of the US Subsidiaries to, within
180 days after the end of each fiscal year, if requested by the Administrative
Agent, grant to the Collateral Agent, for the benefit of the Secured Parties, a
first priority Mortgage on the owned real property that is listed (or should be
listed) on Schedule 4.01(z) and not encumbered by a Mortgage and shall deliver
such other documentation and opinions, in form and substance satisfactory to the
Collateral Agent, in connection with the grant of such Mortgage as the
Collateral Agent shall reasonably request, including title insurance policies,
financing statements, fixture filings and environmental audits, and the Borrower
shall pay all recording costs, intangible taxes and other fees and costs
(including reasonable attorneys’ fees and expenses) incurred in connection
therewith.

(l) Compliance with Terms of Leaseholds. The Borrower shall make, and the
Borrower shall cause each of the other Loan Parties to make, all payments and
otherwise perform all obligations in respect of all leases of real property in
the US to which any Significant Party is a party (including the Clayton County
Lease), keep such leases in full force and effect and not allow such leases to
lapse or be terminated or any rights to renew such leases to be forfeited or
cancelled, notify the Administrative Agent of any default by any party with
respect to such leases and cooperate with the Administrative Agent in all
respects to cause each of the Significant Parties to cure any such default
unless such failure to pay or perform, lapse, termination, forfeiture or
cancellation could not reasonably be expected to have a Material Adverse Effect.

(m) Maintenance of Properties, Etc. The Borrower shall maintain and preserve,
and cause each of the other Significant Parties to maintain and preserve, all of
its properties in good working order and condition, ordinary wear and tear
excepted, and will from time to time make or cause to be made all appropriate
repairs, renewals and replacements thereof, except in any such case where
failure to do so would not reasonably be expected to have a Material Adverse
Effect.

(n) Clayton County Fee Interest. From and after the Effective Date, the Loan
Parties shall maintain the Clayton County Lease in full force and effect and
shall not exercise any purchase options thereunder or attempt to redeem any
bonds issued in connection therewith without the prior written consent of the
Administrative Agent. Upon any acquisition of the fee simple interest in the
Clayton County Property by any Loan Party, such Loan Party shall, at its sole
cost and expense (i) execute and deliver to the Administrative Agent, in form
and substance reasonably satisfactory to the Administrative Agent, a
modification to the Clayton County Leasehold Mortgage, (ii) obtain an
endorsement to the Administrative Agent’s policy of title insurance with respect
to the Clayton County Property, such endorsement to change the effective date of
such coverage to the date and time of recording of such modification and to
confirm the first-position security title of the Administrative Agent in and to
the fee simple interest of the Clayton County Property, (iii) provide any and
all other documentation contemplated by Section 3.01(h) as the Administrative
Agent may require in its sole discretion, and (iv) upon the request of the
Administrative Agent, in its sole discretion, deliver favorable opinions,
addressed to the Administrative Agent and the other Secured Parties, of counsel
for the Loan Parties acceptable to the Administrative Agent substantially
similar to those opinions delivered pursuant to Section 3.01(f)(ii) and
3.01(f)(iii) and otherwise in form and substance reasonably satisfactory to the
Administrative Agent.

SECTION 5.02. Negative Covenants. Until the termination of the Commitments and
the satisfaction in full by the Loan Parties of all Secured Obligations (other
than any Unaccrued Indemnity Claims), each of CBII and the Borrower will comply,
and will cause compliance by the other Significant Parties, with the following
negative covenants, unless the Required Lenders shall otherwise consent in
writing:

(a) Indebtedness. The Borrower shall not, and CBII and the Borrower shall not
permit the Borrower Entities to, create, incur, assume or permit to exist any
Indebtedness unless (i) such Indebtedness does not violate any terms of the
Senior Notes (71/2%) Indenture, the Senior Notes (8?%) Indenture or the
Convertible Notes Indenture as each is in effect on the Effective Date and
without giving any effect to any waiver or consent with respect to any
incurrence of Indebtedness, (ii) no Default has occurred or is continuing or
would result therefrom, and (iii) the Borrower is in Pro Forma Compliance with
all Financial Covenants in accordance with Section 5.03.

(b) Liens. None of the Borrower Entities shall create, incur, assume or permit
to exist any Lien on or with respect to any Borrower Entity assets or property
of any character, whether now owned or hereafter acquired, except for Permitted
Liens (other than any Lien in any Equity Securities issued by any Borrower
Entities, which shall not be subject to any Liens except for Liens in favor of
the Administrative Agent and the other Secured Parties securing all or any part
of the Secured Obligations as specified herein or in the relevant Security
Document).

(c) Asset Dispositions. None of the Borrower Entities shall, directly or
indirectly, sell, lease, convey, transfer or otherwise dispose (including via
any sale and leaseback transaction) of any of its non-cash assets or property,
whether now owned or hereafter acquired, except for Permitted Sales and the
following (“Permitted Asset Dispositions”), which Permitted Asset Dispositions
may fall within any one of the following categories (whether or not such
Permitted Asset Dispositions could fall within one or more other categories and,
if an asset disposition could qualify for more than one category of Permitted
Asset Dispositions, the Borrower may designate which category the asset
disposition qualifies for without such asset disposition counting against other
categories):

(i) Sales of inventory in the ordinary course of their businesses;

(ii) Sales or dispositions of damaged, worn, obsolete, or other unneeded assets
in the ordinary course of their businesses for not less than Fair Market Value;

(iii) Sales or other dispositions of Investments permitted by
Section 5.02(e)(ii) for not less than Fair Market Value; provided that no
Default shall have occurred and be continuing;

(iv) [Intentionally Omitted];

(v) Sales or other dispositions of the entities listed on Schedule 5.02(c)(v);
provided, however, that in connection with any sale or other disposition of
substantially all of the Equity Securities and/or substantially all of the
assets of Atlanta AG, the Borrower shall be in Pro Forma Compliance with all
Financial Covenants after giving effect to such sale or disposition and no later
than the date of any such sale or disposition, the Borrower shall deliver to the
Administrative Agent a certificate executed by the Chief Accounting Officer or
Treasurer of the Borrower which sets forth the calculation of Pro Forma
Compliance with all Financial Covenants set forth in Section 5.03 after giving
effect to such sale or disposition;

(vi) Sales or other transfers of property and assets from De Minimis US
Subsidiaries dissolved pursuant to Section 5.02(d)(ii); and

(vii) Sales or other dispositions for Fair Market Value, the Net Cash Proceeds
of which are applied to the prepayment of the Loans or otherwise as set forth in
Section 2.06(c); provided that no Default shall have occurred and be continuing
or result from such sale or other disposition, the Borrower shall be in Pro
Forma Compliance with all Financial Covenants after giving effect to such
Permitted Asset Disposition and no later than the date of the Permitted Asset
Disposition pursuant to this clause (vii), the Borrower shall deliver to the
Administrative Agent a Compliance Certificate which (A) states that no Default
has occurred or is continuing and (B) sets forth the calculation of Pro Forma
Compliance with all Financial Covenants set forth in Section 5.03 after giving
effect to the Permitted Asset Disposition; and provided, further, that the
Borrower’s requirement to advise the Administrative Agent as provided above
shall not apply to any Relevant Sales that in the aggregate are equal to or less
than $5,000,000 for such fiscal year.

(d) Mergers, Acquisitions and Dissolutions. None of the CBII Entities shall
consolidate with or merge into any other Person or permit any other Person to
merge into any other CBII Entity, or acquire (or form a new Subsidiary to
acquire) all or substantially all of the assets or equity or any identifiable
business unit, division or operations of any other Person, or dissolve itself,
except for the following:

(i) the CBII Entities may merge with each other and acquire all or substantially
all of the assets or equity or any identifiable business unit, division or
operations of any other CBII Entity; provided that (A) no Event of Default will
result after giving effect to such merger, (B) in any such merger involving a US
Subsidiary and a Non-US Subsidiary, the US Subsidiary is the surviving Person,
(C) in any such merger involving the Borrower, the Borrower is the surviving
Person, (D) in any such merger involving CBII, CBII is the surviving Person and
is in compliance with Section 5.02(g)(ii) after such merger, (E) CBII shall not
merge with or into the Borrower and the Borrower shall not merge with or into
CBII, (F) following such merger or acquisition, the Borrower is in compliance
with Section 2.14 and (G) if any Subsidiary becomes a Significant Party after
giving effect to such transaction, the Borrower provides the documents required
by Section 5.01(i) no later than 30 days after such merger or acquisition;

(ii) any Subsidiary of the Borrower may liquidate or dissolve itself in
accordance with Requirements of Law so long as, if such Subsidiary is a Loan
Party, the assets of such Subsidiary are transferred to another Loan Party in
connection with such dissolution; and

(iii) any acquisitions (“Permitted Acquisitions”) by a Borrower Entity of all or
substantially all of the assets or equity of any other Person or any
identifiable business unit, division or operations of any other Person; provided
that:

(A) No Event of Default shall have occurred and be continuing before or after
giving effect to any acquisition;

(B) The aggregate purchase consideration for such acquisition when added to all
other such acquisitions during the preceding 12 months ending on the day that is
the last day of the most recent month before such acquisition closes does not
exceed $100,000,000;

(C) After giving effect to such acquisition, the acquired Person or the assets,
business unit, division or operations acquired shall be directly or indirectly
owned by a Subsidiary of the Borrower;

(D) In the case of an acquisition of a new Person (or the formation of a new
Subsidiary to acquire any such Person or all or substantially all of the assets
or any identifiable business unit, division or operations of any such Person),
the acquired Person or newly formed Subsidiary shall become a Guarantor, Pledgor
and/or Pledged Person to the extent required by Section 5.01(i); provided that
the Lenders and the Administrative Agent shall permit, to the extent not
otherwise burdensome or detrimental to the Lenders, any such new pledge or
Guarantee to be structured in the manner most tax advantageous for the Borrower;

(E) The acquisition has been (1) approved by the Board of Directors of the
Person to be acquired and, if applicable, such acquisition has been recommended
for approval to such Person’s shareholders or interest holders and
(2) undertaken in accordance with all applicable Requirements of Law; and

(F) If requested by Administrative Agent and to the extent available to CBII or
the Borrower, the Borrower shall provide to the Administrative Agent or Lenders
the historical Financial Statements of the acquired Person or of the Person
owning all or substantially all of the assets, or the identifiable business
unit, division or operations to be acquired and such other additional
information as reasonably requested by the Administrative Agent regarding such
acquisitions;

provided that no later than 30 days after the date of the Permitted Acquisition
of a Significant Party pursuant to this Section 5.02(d)(iii), the Borrower
delivers to the Administrative Agent a Compliance Certificate in substantially
the form of Exhibit G-2 which (A) states that no Default has occurred or is
continuing and (B) sets forth the calculation demonstrating Pro Forma Compliance
with the Financial Covenants after giving effect to the Permitted Acquisition.

(e) Investments. None of the Borrower Entities shall make any Investment, or
enter into any transaction that has substantially similar effect, except for the
following, which Investments may fall within any one of the following categories
(whether or not such Investments could fall within one or more other categories
and if an Investment qualifies for more than one of the following categories,
the Borrower may designate which category the Investment qualifies for without
such Investment counting against other categories):

(i) Investments in connection with mergers and Permitted Acquisitions permitted
under Section 5.02(d);

(ii) Temporary Cash Investments;

(iii) an Investment that is made as a result of the receipt of non-cash
consideration from a disposition of assets that was made pursuant to, and in
compliance with, the covenant related to asset dispositions set forth in
Section 5.02(c);

(iv) Investments consisting of (A) loans and advances to employees for
reasonable travel, relocation and business expenses in the ordinary course of
business not to exceed $5,000,000 in the aggregate at any one time outstanding
and (B) loans to employees of any Borrower Entity for the sole purpose of
purchasing equity of CBII not to exceed $5,000,000 in the aggregate at any one
time outstanding;

(v) Investments existing on the Effective Date and listed in Schedule 5.02(e);
provided that the Borrower shall not be required to include immaterial
Investments on Schedule 5.02(e);

(vi) Investments in connection with Hedging Obligations that are permitted under
Section 5.02(l);

(vii) Investments consisting of endorsements for collection or deposit in the
ordinary course of business;

(viii) Investments in suppliers or customers that are subject to Debtor Relief
Laws or similar proceedings or as a result of foreclosure on a secured
Investment in a third party received in exchange for or cancellation of an
existing obligation of such supplier or customer to any Borrower Entity;

(ix) Investments paid for solely with Equity Securities of CBII; provided that
such Investments constitute Permitted Acquisitions set forth in Section 5.02(d);

(x) Investments represented by Guarantees by any Borrower Entity of Indebtedness
of an unrelated third party which is involved in a commercial relationship with
any Borrower Entity in the ordinary course of business, such as a supplier,
customer or service-provider; provided that the Indebtedness Guaranteed under
this clause (x) does not exceed an aggregate amount outstanding at any time of
$15,000,000 and the proceeds of the underlying Indebtedness are or have been
used in a Food-Related Business;

(xi) deposits required by Governmental Authorities, public utilities or
suppliers in the ordinary course of business;

(xii) prepaid expenses incurred in the ordinary course of business;

(xiii) Investments with respect to performance bonds, bankers’ acceptance,
workers’ compensation claims, surety or appeal bond payments, obligations in
connection with self-insurance or similar obligations and bank overdrafts;

(xiv) extensions of trade credit recorded as accounts receivable entered into in
the ordinary course of business;

(xv) advancement of funds by any CBII Entity in the ordinary course of business
to growers or suppliers of products for Food-Related Businesses as advances for
such products;

(xvi) Investments in any Person in an aggregate amount for all such Investments
made pursuant to this clause (xvi), as valued at the time each such Investment
is made (minus, if such Investment is a loan, any repayments thereof), not to
exceed 10% of the total consolidated assets of the CBII Entities, so long as
such Investments are in a Food-Related Business;

(xvii) Investments in the joint ventures more specifically described on Schedule
5.02(e)(xvii) in an aggregate amount for such Investments, as valued at the time
each such Investment is made (minus, if such Investment is a loan, any
repayments thereof), not to exceed the amount for each joint venture set forth
on such Schedule;

(xviii) Investments by the Borrower and its Subsidiaries in their wholly-owned
Subsidiaries, so long as such Investments are (A) in the ordinary course of
business and (B) consistent with past practices; and

(xix) Investments (other than Investments specified in clauses (i) through
(xvii) above) in an aggregate amount for all such Investments, as valued at the
time each such Investment is made (minus, if such Investment is a loan, any
repayments thereof), not to exceed $30,000,000 at any time after the Effective
Date.

(f) Dividends, Redemptions, Distributions. None of the Borrower Entities shall
make any Distributions or set apart any sum for such purpose, except:

(i) any Borrower Entity may make Distributions (or set apart sums for such
purposes) on its Equity Securities to any other Borrower Entity that is a Loan
Party (other than the Parent);

(ii) the Borrower may make Distributions to CBII (A) in any event for the cash
costs in respect of CBII Overhead Expenses (including for Distributions not
matching up to expenses, such as for deferred compensation plans) in amounts not
exceeding such cash costs, (B) to fund liabilities of CBII disclosed on
Schedule 5.02(f)(ii) existing as of the Effective Date, (C) in respect of the
DOJ Liability in an aggregate amount not to exceed $5,000,000 in any fiscal year
plus interest thereon and (D) provided that (1) no Event of Default has occurred
and is then continuing or would result from such Distribution and (2) the
Borrower is in Pro Forma Compliance with all Financial Covenants, both before
and after giving effect to such Distribution, for any other purpose (including
dividends, interest payments, and Stock and Warrant Repurchases);

(iii) any Borrower Entity that is not a Loan Party may make Distributions (or
set apart sums for such purposes) on its Equity Securities to any other Borrower
Entity that is a not a Loan Party; and

(iv) as long as no Event of Default has occurred and is then continuing, pro
rata Distributions to minority shareholders of Borrower Entities.

(g) Conduct of Business.

(i) No Borrower Entity shall engage, either directly or indirectly through
Affiliates, in any business substantially different from Food-Related
Businesses.

(ii) CBII shall not conduct any operating business nor own any assets (other
than those it currently owns as set forth on Schedule 5.02(g)), provided that
(A) CBII may employ officers and employees to fulfill its obligations as a
public company and to administer its Subsidiaries’ business activities, enter
into space leases and other agreements in connection with such business
activities, have and maintain various Pension Plans for it, its Subsidiaries and
their employees and own office equipment, (B) CBII may own stock in the Borrower
and Equity Securities in other Persons in which it owns Equity Securities on the
Effective Date (provided that CBII does not materially increase the funding or
activities of those Persons other than the Borrower Entities) and (C) CBII may
Guarantee contracts of the Borrower Entities.

(iii) CBII shall and shall cause each of its Significant Subsidiaries to
(A) except as permitted by Section 5.02(d), preserve its separate legal
existence, (B) comply in all material respects with the requirements of its
organizational documents and other governing instruments (including bylaws),
(C) not conduct business under the name of any other CBII Entity, (D) maintain
separate and complete books and records in accordance with GAAP and otherwise to
properly reflect its business and financial affairs and (E) maintain full and
complete records of all transactions with any CBII Entity.

(h) Disposition of Accounts Receivables of US Subsidiaries. No CBII Entity shall
sell or otherwise dispose of or encumber (except pursuant to the Security
Documents), or permit any of its Subsidiaries to sell or otherwise dispose of or
encumber (except pursuant to the Security Documents), any accounts receivables
of any US Subsidiaries (except good faith settlement of disputed accounts
receivable).

(i) ERISA.

(i) No CBII Entity nor any ERISA Affiliate shall: (A) adopt or institute any
Pension Plan; (B) take any action which will result in the partial or complete
withdrawal, within the meanings of Sections 4203 and 4205 of ERISA, from a
Multiemployer Plan; (C) engage or permit any Person to engage in any transaction
prohibited by Section 406 of ERISA or Section 4975 of the IRC involving any
Employee Benefit Plan or Multiemployer Plan which would subject the Borrower or
any ERISA Affiliate to any tax, penalty or other liability including a liability
to indemnify; (D) incur or allow to exist any accumulated funding deficiency
(within the meaning of Section 412 of the IRC or Section 302 of ERISA); (E) fail
to make full payment when due of all amounts due as contributions to any Pension
Plan or Multiemployer Plan; (F) fail to comply with the requirements of Section
4980B of the IRC or Part 6 of Title I(B) of ERISA; or (G) adopt any amendment to
any Pension Plan which would require the posting of security pursuant to
Section 401(a)(29) of the IRC, where any such event or events described in
clauses (A) through (G) above, either singly or cumulatively, could reasonably
be expected to have a Material Adverse Effect.

(ii) No CBII Entity shall (A) engage in any transaction prohibited by any
Governmental Rule applicable to any Non-US Plan; (B) fail to make full payment
when due of all amounts due as contributions to any Non-US Plan; or
(C) otherwise fail to comply with the requirements of any Governmental Rule
applicable to any Non-US Plan, where any such event or events described in
clauses (A) through (C) above, either singly or cumulatively, could reasonably
be expected to have a Material Adverse Effect.

(j) Transactions with Affiliates. No CBII Entity shall enter into any
Contractual Obligations with any Affiliate or engage in any other transaction
with any Affiliate except (i) Contractual Obligations or other transactions
between or among Borrower Entities or (ii) on terms which are no less favorable
to any Borrower Entity than would prevail in the market for similar transactions
between unaffiliated parties dealing at arm’s length or with concomitant
benefits accruing to the party that has received less than arm’s-length terms.

(k) Accounting Changes. Except on 30 days prior notice, no CBII Entity shall
change its fiscal year (currently January 1 through December 31).

(l) Rate Contracts. No CBII Entity shall enter into any Rate Contract, except
Rate Contracts entered into for non-speculative purposes: (i) to hedge or
mitigate risks to which any Borrower Entity has actual exposure (other than
those in respect of Equity Securities of any Borrower Entity) or (ii) to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of any Borrower Entity.

(m) Limitation on Consolidated Tax Liability. No CBII Entity shall be liable for
US Federal income taxes relating to the taxable income of any CBII Entity or
Affiliate of such CBII Entity which is not a Loan Party in excess of the amount
of US Federal income taxes it would pay if reporting as a separate entity,
unless such CBII Entity is fully reimbursed by such a CBII Entity or Affiliate
of such CBII Entity on or before the payment of such taxes.

(n) Restrictive Agreements. No CBII Entity shall agree to:

(i) any restriction or limitation (other than as set forth in this Agreement) on
the making of Distributions or the transferring of assets from any CBII Entity
to any non-CBII Entity (except limitations contained in this Agreement) other
than (A) those that are arrangements in connection with Indebtedness not to
exceed $1,000,000 in the aggregate outstanding at any one time that can be
optionally prepaid by the CBII Entities and (B) those with respect to Permitted
Joint Ventures (but not limiting pro rata distribution requirements), GWF and
its Subsidiaries, Exportadora Chile, Servicios Chile, Atlanta AG and its
Subsidiaries, CBCBV, and such other Subsidiaries as are permitted by the
Administrative Agent on or after the Effective Date in its sole and absolute
discretion; or

(ii) any negative pledge agreement with any creditor or third party other than
(A) as set forth in this Agreement and those that are currently existing on the
Effective Date and listed on Schedule 5.02(n) (including any renewal,
modification, or extension thereof), (B) those that are arrangements in
connection with Indebtedness not to exceed $1,000,000 in the aggregate
outstanding at any one time that can be optionally prepaid by the CBII Entities
and (C) those with respect to the assets of Permitted Joint Ventures, GWF and
its Subsidiaries, Exportadora Chile, Servicios Chile, Atlanta AG and its
Subsidiaries, CBCBV, and such other Subsidiaries as are permitted by the
Administrative Agent on or after the Effective Date in its sole and absolute
discretion.

(o) PACA. No CBII Entity shall fail to make payments on invoices or other
obligations to vendors that are subject to PACA within 90 days of the due date,
unless matters relating thereto are being contested in good faith by appropriate
proceedings.

(p) Anti-Terrorism Laws; OFAC. 

(i) Anti-Terrorism Laws. Neither CBII nor the Borrower will permit any of the
CBII Entities to violate any Anti-Terrorism Law or engage in or conspire to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, except for any such violation that (x) occurs prior to an
officer of the Borrower or CBII being aware of such activity and (y) could not
be reasonably expected to have a Material Adverse Effect.

(ii) Neither CBII nor the Borrower will permit any of the CBII Entities to use
in violation of applicable US laws or regulations the proceeds of any Loan or
L/C Credit Extension made pursuant to this Agreement (A) to fund any operations
of, to finance any investments or activities in, or to make any payments to, any
Person named on any list maintained by OFAC or (B) to fund any operations in, to
finance any investments or activities in, or to make any payments to, an agency
of the government of a country, an organization controlled by a country, or a
Person resident in a country that is subject to a sanctions program administered
by the U.S. Department of the Treasury’s Office of Foreign Assets Control under
31 C.F.R. Chapter V. Neither CBII nor the Borrower will permit any funds used to
repay any of the Obligations to be derived from, or be the proceeds of, any
activity that violates any Anti-Terrorism Laws.

SECTION 5.03. Financial Covenants. Until the termination of the Commitments and
the satisfaction in full by the Loan Parties of all Secured Obligations (other
than any Unaccrued Indemnity Claims), the Borrower will comply, and will cause
compliance, with the following financial covenants, unless the Required Lenders
shall otherwise consent in writing:

(a) Borrower Leverage Ratio. The Borrower shall not permit the Borrower Leverage
Ratio to be greater than 3.50 to 1.00 at the end of the fiscal quarter ended on
June 30, 2008, or at the end of any fiscal quarter ended thereafter.

(b) Fixed Charge Coverage Ratio The Borrower shall not permit the Fixed Charge
Coverage Ratio to be less than 1.15 to 1.0 at the end of the fiscal quarter
ended on June 30, 2008, or at the end of any fiscal quarter ended thereafter.

(c) Maximum Capital Expenditures. The Borrower shall not permit the aggregate
amount of Capital Expenditures (excluding any Permitted Acquisition which is
treated as a Capital Expenditure under GAAP and any reinvestment of insurance
Net Cash Proceeds) made by the Borrower Entities in any fiscal year to exceed
$150,000,000; provided, however, that if, for any fiscal year, the amount
specified in this Section 5.03(c) exceeds the aggregate amount of Capital
Expenditures made by the Borrower Entities during such fiscal year, the Borrower
Entities shall be entitled to make additional Capital Expenditures in the
immediately succeeding fiscal year in an amount (such amount being referred to
herein as the “Capex Carryover”) equal to such excess.

ARTICLE VI DEFAULT

SECTION 6.01. Events of Default. The occurrence or existence of any one or more
of the following shall constitute an “Event of Default”:

(a) Non-Payment. The Borrower shall (i) fail to pay when due any principal of
any Loan or any L/C Obligations or (ii) fail to pay within three days after the
same becomes due, any interest, fees or other amounts payable under the terms of
this Agreement or any of the other Credit Documents; or

(b) Specific Defaults.  Any Significant Party shall fail to observe or perform
any covenant, obligation, condition or agreement applicable to it set forth in
Section 5.01(a) (within three Business Days of when due), Section 5.01(g),
Section 5.01(i) (within three Business Days of when due), Section 5.02 (other
than Section 5.02(p)(ii)) or Section 5.03 and such failure shall continue beyond
any grace period provided herein or with respect thereto; or

(c) Other Defaults. Any default shall occur under any Guarantee Agreement or
Security Document and such default shall continue beyond any period of grace
provided with respect thereto; or any Loan Party shall fail to observe or
perform any other covenant, obligation, condition or agreement contained in this
Agreement (other than Section 5.02(p)(ii)) or any other Credit Document and such
failure shall continue for 30 days after the earlier of the date an officer of
the Borrower or of CBII becomes aware of such failure or notice to the Borrower
from the Administrative Agent or the Required Lenders; or

(d) Representations and Warranties. Any representation or warranty made or
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in or in connection with this Agreement or any of the other Credit
Documents, shall be false, incorrect, incomplete or misleading in any material
respect (unless any such representation or warranty is qualified as to
materiality, in which case such representation and warranty shall be false,
incorrect, incomplete or misleading in any respect) when made or furnished; or

(e) Cross-Default. (i) Any CBII Entity shall fail to make any payment on account
of any Indebtedness or Contingent Obligation of such Person (other than the
Secured Obligations) when due (whether at scheduled maturity, by required
prepayment, upon acceleration or otherwise) and such failure shall continue
beyond any period of grace provided with respect thereto (and in the case of
reimbursement obligations with respect to Guarantees provided by financial
institutions to Guarantee the payment of Governmental Charges or other
regulatory obligations in the normal course of business, such failure continues
for more than 30 days without the applicable CBII Entity replacing such
Guarantee or paying in full the obligations respecting such Guarantee), in all
such cases only if the amount of such Indebtedness or Contingent Obligation
exceeds $30,000,000 or the effect of such failure is to cause, or permit the
holder or holders thereof to cause, Indebtedness and/or Contingent Obligations
of any CBII Entity (other than the Secured Obligations) in an aggregate amount
exceeding $30,000,000 to become redeemable, due, liquidated or otherwise payable
(whether at scheduled maturity, by required prepayment, upon acceleration or
otherwise) and/or to be secured by cash collateral and such Indebtedness or
Contingent Obligation has not been paid in full or such default has not been
cured, (ii) any CBII Entity shall otherwise fail to observe or perform any
agreement, term or condition contained in any agreement or instrument relating
to any Indebtedness or Contingent Obligation of such Person (other than the
Secured Obligations), or any other event shall occur or condition shall exist,
if the effect of such failure, event or condition is to cause, or permit the
holder or holders thereof to cause, Indebtedness and/or Contingent Obligations
of any CBII Entity (other than the Secured Obligations) in an aggregate amount
exceeding $30,000,000 to become redeemable, due, liquidated or otherwise payable
(whether at scheduled maturity, by required prepayment, upon acceleration, or
otherwise) and/or to be secured by cash collateral and such Indebtedness or
Contingent Obligation has not been paid in full or such default has not been
cured or (iii) as a result of the failure of any CBII Entity to observe or
perform any agreement, term or condition therein, any Lender Rate Contract in an
aggregate notional amount, if any, exceeding $30,000,000 shall have become due,
liquidated, or otherwise payable and the Lender Rate Contract Obligations
thereunder remain unpaid; or

(f) Insolvency; Voluntary Proceedings. Any Significant Party shall (i) apply for
or consent to the appointment of a receiver, trustee, liquidator or custodian of
itself or of all or a substantial part of its property, (ii) be unable, or admit
in writing its inability, to pay its debts generally as they mature, (iii) make
a general assignment for the benefit of its or any of its creditors, (iv) be
dissolved or liquidated in full or in part (except as expressly permitted by
this Agreement), (v) become insolvent as such term may be defined or interpreted
under any Debtor Relief Law or (vi) commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or consent to any such relief or to the appointment of or
taking possession of its property by any official in an involuntary case or
other proceeding commenced against it; or

(g) Involuntary Proceedings. Proceedings for the appointment of a receiver,
trustee, liquidator or custodian of any Significant Party or of all or a
substantial part of the property thereof, or an involuntary case or other
proceedings seeking liquidation, reorganization or other relief with respect to
any Significant Party or the debts thereof under any Debtor Relief Law shall be
commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within 60 calendar days of commencement; or

(h) Judgments. (i) One or more judgments, orders, decrees or arbitration awards
requiring any Significant Party to pay an aggregate amount of $30,000,000 or
more (exclusive of amounts covered by insurance issued by an insurer not an
Affiliate of the Borrower and otherwise satisfying the requirements set forth in
Section 5.01(d)) shall be rendered against any Significant Party in connection
with any single or related series of transactions, incidents or circumstances
and the same shall not be satisfied, vacated or stayed for a period of 30
consecutive days or (ii) any other judgments, orders, decrees, arbitration
awards, writs, assessments, warrants of attachment, tax liens or executions or
similar processes which, alone or in the aggregate, could reasonably be expected
to have a Material Adverse Effect are rendered, issued or levied; or

(i) Credit Documents. Any Credit Document or any material term thereof shall
cease to be, or be asserted by any Significant Party not to be, a legal, valid
and binding obligation of any Significant Party, enforceable in accordance with
its terms except as limited by Debtor Relief Laws relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity; or

(j) Security Documents. Any Lien against the Collateral intended to be created
by any Security Document shall at any time be invalidated, subordinated or
otherwise cease to be in full force and effect, for whatever reason, or any
security interest purported to be created by any Security Document shall cease
to be, or shall be asserted by any Significant Party not to be, a valid, first
priority perfected Lien (to the extent that this Agreement obligates the Loan
Parties to provide such a perfected first priority Lien, and except to the
extent Permitted Liens are expressly permitted herein to have priority) in the
Collateral; or

(k) Employee Benefit Plans. Any ERISA Event which the Administrative Agent
reasonably believes in good faith constitutes grounds for the termination of any
Pension Plan by the PBGC or for the appointment of a trustee by the PBGC to
administer any Pension Plan shall occur and be continuing for a period of
30 days or more after notice thereof is provided or required to be provided to
the Borrower by the Administrative Agent, or any Pension Plan shall be
terminated within the meaning of Title IV of ERISA or a trustee shall be
appointed by the PBGC to administer any Pension Plan; or

(l) Change of Control. Any Change of Control shall occur.

SECTION 6.02. Remedies. At any time after the occurrence and during the
continuance of any Event of Default (other than an Event of Default referred to
in Section 6.01(f) or 6.01(g)), the Administrative Agent may or shall, upon
instructions from the Required Lenders, by written notice to the Borrower,
(a) terminate the Commitments, any obligation of the L/C Issuer to make L/C
Credit Extensions and the obligations of the Lenders to make Loans; (b) require
that the Borrower Cash Collateralize the Obligations in respect of the
outstanding Letters of Credit in an amount equal to the then Effective Amount of
the L/C Obligations; and/or (c) declare all or a portion of the outstanding
Obligations payable by the Borrower to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived, anything contained herein or in the Notes to the
contrary notwithstanding. Upon the occurrence and during the continuance of any
Event of Default described in Section 6.01(f) or 6.01(g), immediately and
without notice, (a) the Commitments, any obligation of the L/C Issuer to make
L/C Credit Extensions and the obligations of the Lenders to make Loans shall
automatically terminate, (b) the obligation of the Borrower to Cash
Collateralize the Obligations in respect of the outstanding Letters of Credit in
an amount equal to the then Effective Amount of the L/C Obligations shall
automatically become effective and (c) all outstanding Obligations payable by
the Borrower hereunder shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived, anything contained herein or in any other
Credit Document to the contrary notwithstanding. In addition to the foregoing
remedies, upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may exercise any other right, power or remedy
available to it under any of the Credit Documents or otherwise by law, either by
suit in equity or by action at law, or both.

SECTION 6.03. Application of Proceeds of Collateral after an Event of Default.
Upon the occurrence and during the continuation of an Event of Default, any
amounts that may be on deposit in any lockbox, restricted or other accounts and
any replacement or successor accounts relating thereto and the Proceeds and
avails of the Collateral at any time received by the Administrative Agent or the
Collateral Agent shall, when received by the Administrative Agent or the
Collateral Agent in cash or its equivalent, be applied to the Secured
Obligations as follows:

first, to the payment of all of the fees, indemnification payments, costs and
expenses that are due and payable to the Administrative Agent and the Collateral
Agent (solely in their respective capacities as the Administrative Agent and the
Collateral Agent) under or in respect of this Agreement and the other Credit
Documents in respect of the Secured Obligations on such date, ratably based upon
the respective aggregate amounts of all such fees, indemnification payments,
costs and expenses owing to the Administrative Agent and the Collateral Agent on
such date;

second, to the payment of all of the fees, indemnification payments, costs and
expenses that are due and payable to the L/C Issuer and the Swing Line Lender
(solely in their respective capacities as such) under or in respect of this
Agreement and the other Credit Documents in respect of the Secured Obligations
on such date, ratably based upon the respective aggregate amounts of all such
fees, indemnification payments, costs and expenses owing to the L/C Issuer and
the Swing Line Lender on such date;

third, to the payment of all of the indemnification payments, costs and expenses
that are due and payable to the Secured Parties under Sections 8.03 and 8.04 of
this Agreement, Section 12.01 of the Security Agreement executed as of the
Effective Date and any similar section of any of the other Credit Documents in
respect of the Secured Obligations and to the payment of all of the
indemnification payments, costs, and expenses that are due and payable to the
Secured Parties under any Lender Rate Contracts on such date, ratably based upon
the respective aggregate amounts of all such indemnification payments, costs and
expenses owing to the Secured Parties on such date;

fourth, to the payment of all of the amounts that are due and payable to the
Administrative Agent and the Secured Parties under Sections 2.11, 2.12 and 2.13
of this Agreement on such date, ratably based upon the respective aggregate
amounts thereof owing to the Administrative Agent and the other Secured Parties
on such date;

fifth, to the payment of all of the interest and fees that are due and payable
to the Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such interest and fees owing to the Secured Parties on such date;

sixth, to the payment of the principal amount of all of the outstanding Loans
(including the principal amount of any L/C Borrowings) that is due and payable
to the Administrative Agent and the other Secured Parties in respect of the
Secured Obligations, to the payment of the Termination Value of any Lender Rate
Contracts on such date and to Cash Collateralize the Obligations in respect of
the outstanding Letters of Credit in an amount equal to the then Effective
Amount of the L/C Obligations, ratably based upon the respective aggregate
amounts of all such principal and other amounts owing to the Administrative
Agent and the other Secured Parties on such date; and

seventh, to the payment of all other Secured Obligations owed to the Secured
Parties under or in respect of the Credit Documents in respect of the Secured
Obligations that are due and payable to the Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Secured
Obligations owing to the Secured Parties on such date.

The Loan Parties shall remain liable to the Administrative Agent and the
Collateral Agent and the Secured Parties for any deficiency.

ARTICLE VII THE ADMINISTRATIVE AGENT AND RELATIONS AMONG THE LENDERS

SECTION 7.01. Appointment, Powers and Immunities.

(a) Each Lender hereby appoints and authorizes the Administrative Agent to act
as its agent hereunder and under the other Credit Documents with such powers as
are expressly delegated to the Administrative Agent by the terms of this
Agreement and the other Credit Documents, together with such other powers as are
reasonably incidental thereto. Each Lender hereby authorizes the Administrative
Agent to take such action on its behalf under the provisions of this Agreement
and the other Credit Documents and to exercise such powers as are set forth
herein or therein, together with such other powers as are reasonably incidental
thereto. Any reference to the Lead Arranger, the Co-Documentation Agents, the
Co-Managing Agents or the Syndication Agent in any of the Credit Documents shall
be solely for titular purposes and Rabobank, as the Lead Arranger, Wells Fargo,
as the Syndication Agent, ING Capital LLC, as a Co-Documentation Agent, Barclays
Bank PLC, as a Co-Documentation Agent, Royal Bank of Canada, as a Co-Managing
Agent, and The PrivateBank and Trust Company, as a Co-Managing Agent, shall not
have any duties, responsibilities or obligations or any liabilities under this
Agreement or any other Credit Documents and any amendments, consents, waivers or
any other actions taken in connection with this Agreement or the other Credit
Documents shall not require the consent of the Lead Arranger, the Syndication
Agent, the Co-Documentation Agents or the Co-Managing Agents in such respective
capacities. The Administrative Agent shall not (i) have any duties or
responsibilities except those expressly set forth in this Agreement or in any
other Credit Document, (ii) be a trustee for any Lender or (iii) have any
fiduciary duty to any Lender. Notwithstanding anything to the contrary contained
herein, the Administrative Agent shall not be required to take any action which
is contrary to this Agreement or any other Credit Document or any applicable
Governmental Rule. Neither the Administrative Agent nor any Lender shall be
responsible to any other Lender for any recitals, statements, representations or
warranties made by any CBII Entity contained in this Agreement or in any other
Credit Document, for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Credit Document or
for any failure by any Loan Party to perform its obligations hereunder or
thereunder. The Administrative Agent may employ agents and attorneys-in-fact and
shall not be responsible to any Lender for the negligence or misconduct of any
such agents or attorneys-in-fact selected by it with reasonable care. Neither
the Administrative Agent nor any of its directors, officers, employees, agents
or advisors shall be responsible to any Lender for any action taken or omitted
to be taken by it or them hereunder or under any other Credit Document or in
connection herewith or therewith, except for its or their own gross negligence
or willful misconduct, as determined by a final non-appealable judgment of a
court of competent jurisdiction. Except as otherwise provided under this
Agreement, the Administrative Agent shall take such action with respect to the
Credit Documents as shall be directed by the Required Lenders. Each of the
Secured Parties hereby appoints the administrative agent for the Lenders (or any
successor appointed in accordance with Section 7.06) to act as its agent (in
such capacity, the “Collateral Agent”) with respect to all matters relating to
the Security Documents and Rabobank, as administrative agent for the Lenders as
of the Effective Date, hereby accepts such appointment.

(b) The L/C Issuer shall act on behalf of the Revolving Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith until
such time (and except for so long) as the Administrative Agent may agree at the
request of the Required Revolving Lenders to act for the L/C Issuer with respect
thereto; provided, however, that the L/C Issuer shall have all of the benefits
and immunities (i) provided to the Administrative Agent in this Article VII with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by them or proposed to be issued by them and the
application and agreements for letters of credit pertaining to the Letters of
Credit as fully as if the term “Administrative Agent” as used in this
Article VII included the L/C Issuer with respect to such acts or omissions and
(ii) as additionally provided herein with respect to the L/C Issuer.

(c) The Administrative Agent shall be released from the restrictions of
Section 181 of the German Civil Code (Bürgerliches Gesetzbuch, BGB).

SECTION 7.02. Reliance by the Administrative Agent. The Administrative Agent,
the L/C Issuer and the Swing Line Lender shall be entitled to rely upon any
certificate, notice or other document (including any cable, telegram, facsimile
or telex) believed by it in good faith to be genuine and correct and to have
been signed or sent by or on behalf of the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the Administrative Agent with reasonable care. As to any
other matters not expressly provided for by this Agreement, the Administrative
Agent shall not be required to take any action or exercise any discretion, but
shall be required to act or to refrain from acting, upon instructions of the
Required Lenders (or such other requisite Lenders as may be required by
Section 8.04) and shall in all cases be fully protected by the Lenders in
acting, or in refraining from acting, hereunder or under any other Credit
Document in accordance with the instructions of the Required Lenders (or such
other requisite Lenders as may be required by Section 8.04), and such
instructions of the Required Lenders (or such other requisite Lenders as may be
required by Section 8.04) and any action taken or failure to act pursuant
thereto shall be binding on all of the Lenders.

SECTION 7.03. Defaults. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default unless the Administrative
Agent has received a written notice from a Lender or the Borrower, referring to
this Agreement, describing such Default and stating that such notice is a
“Notice of Default”. If the Administrative Agent receives such a notice of the
occurrence of a Default, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default as shall be reasonably directed by the Required Lenders;
provided, however, that until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable in the best interest of the Lenders. Notwithstanding
anything in the contrary contained herein, the order and manner in which the
Lenders’ rights and remedies are to be exercised (including the enforcement by
any Lender of its Note) shall be determined by the Required Lenders in their
sole discretion.

SECTION 7.04. Indemnification.

(a) Without limiting the obligations of the Borrower hereunder, and to the
extent not reimbursed by the Borrower, each Lender severally agrees to indemnify
the Administrative Agent, in accordance with each Lender’s ratable share
(determined as provided below), for any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may at any time be imposed
on, incurred by or asserted against the Administrative Agent in any way relating
to or arising out of this Agreement or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or the
enforcement of any of the terms hereof or thereof; provided, however, that no
Lender shall be liable for any of the foregoing to the extent they arise from
the Administrative Agent’s gross negligence or willful misconduct, as determined
by a final non-appealable judgment of a court of competent jurisdiction. The
Administrative Agent shall be fully justified in refusing to take or in
continuing to take any action hereunder unless it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
For purposes of this Section 7.04(a), each Lender’s ratable share of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Term Loans outstanding at such time and owing to such
Lender and (ii) such Lender’s Revolving Proportionate Share.

(b) Without limiting the obligations of the Borrower hereunder, and to the
extent not reimbursed by the Borrower, each Revolving Lender severally agrees to
indemnify the L/C Issuer, ratably in accordance with its Revolving Proportionate
Share, for any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against the L/C Issuer in any way relating to or arising out of this Agreement
or any documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby or the enforcement of any of the
terms hereof or thereof; provided, however, that no Revolving Lender shall be
liable for any of the foregoing to the extent they arise from an L/C Issuer’s
gross negligence or willful misconduct, as determined by a final non-appealable
judgment of a court of competent jurisdiction. The L/C Issuer shall be fully
justified in refusing to take or in continuing to take any action hereunder
unless it shall first be indemnified to its satisfaction by the Revolving
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take any such action.

(c) The obligations of each Lender under this Section 7.04 shall survive the
payment and performance of the Secured Obligations, the termination of this
Agreement and any Lender ceasing to be a party to this Agreement (with respect
to events which occurred prior to the time such Lender ceased to be a Lender
hereunder).

SECTION 7.05. Non-Reliance. Each Lender represents that it has, independently
and without reliance on the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of the business, prospects, management, financial condition and
affairs of the CBII Entities and its own decision to enter into this Agreement
and agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
appraisals and decisions in taking or not taking action under this Agreement.
Neither the Administrative Agent nor any of its Affiliates nor any of their
respective directors, officers, employees, agents or advisors, in whatever
capacity, shall (a) be required to keep any Lender informed as to the
performance or observance by any Loan Party of the obligations under this
Agreement or any other document referred to or provided for herein or to make
inquiry of, or to inspect the properties or books of any CBII Entity; (b) have
any duty or responsibility to provide any Lender with any credit or other
information concerning any CBII Entities which may come into the possession of
the Administrative Agent (whether communicated to or obtained by the
Administrative Agent), except for notices, reports and other documents and
information delivered to the Administrative Agent pursuant to Section 5.01(a) or
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder; (c) be responsible to any Lender for (i) any recital, statement,
representation or warranty made by any CBII Entity or any officer, employee or
agent of any CBII Entity in this Agreement or in any of the other Credit
Documents, (ii) the value, validity, effectiveness, genuineness, enforceability
or sufficiency of this Agreement or any Credit Document, (iii) the value or
sufficiency of the Collateral or the validity or perfection of any of the liens
or security interests intended to be created by the Credit Documents or (iv) any
failure by any Loan Party to perform its obligations under this Agreement or any
other Credit Document or (d) be liable for any circumstance, action, or failure
to act in the nature described in clauses (a) through (c) above.

SECTION 7.06. Resignation of the Administrative Agent.

(a) The Administrative Agent may resign as to any or all of the Facilities at
any time by giving 30 days prior written notice thereof to the Borrower and the
Lenders, and the Administrative Agent may be removed as to all of the Facilities
at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent as to such of the Facilities as to which the
Administrative Agent has resigned or been removed, which successor
Administrative Agent, if not a Lender, shall be reasonably acceptable to the
Borrower; provided, however, that the Borrower shall have no right to approve a
successor Administrative Agent if a Default has occurred and is continuing. Upon
the acceptance of any appointment as the Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from the duties and obligations thereafter arising
hereunder. After any retiring Administrative Agent’s resignation or removal
hereunder as the Administrative Agent, the provisions of this Article VII shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Administrative Agent. Notwithstanding
the foregoing, however, Rabobank may not be removed as Administrative Agent at
the request of the Required Lenders unless Rabobank shall also simultaneously be
replaced and fully released as “L/C Issuer” and “Swing Line Lender” hereunder
pursuant to documentation in form and substance reasonably satisfactory to
Rabobank.

(b) Any resignation by the Administrative Agent pursuant to this Section 7.06
shall also constitute its resignation as L/C Issuer and Swing Line Lender. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the L/C Issuer and Swing Line Lender, (ii) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Credit Documents
and (iii) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

SECTION 7.07. Collateral Matters.

(a) The Administrative Agent is hereby authorized by each Secured Party, without
the necessity of any notice to or further consent from any Secured Party, and
without the obligation to take any such action, to take any action with respect
to any Collateral or any Security Document which may from time to time be
necessary to perfect and maintain perfected the Liens of the Security Documents.

(b) The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to release (and to execute and deliver such
documents, instruments and agreements as the Administrative Agent may deem
necessary to release) any Lien granted to or held by the Administrative Agent
upon any Collateral and any guarantee of the Secured Obligations (i) upon
termination of the Revolving Loan Commitments and the Term Loan Commitments and
the full Cash Collateralization in an amount equal to the then outstanding L/C
Obligations and the payment in full of all Secured Obligations, including all
other non-contingent Secured Obligations payable under this Agreement and under
the other Credit Documents and the Lender Rate Contract Obligations (unless
(i) arrangements have been made for the Lender Rate Contract Obligations under
such Lender Rate Contract to be secured by a secured credit facility refinancing
the Facilities or (ii) the provision of other replacement collateral equivalent
in nature and value has been made (as reasonably determined by the Borrower and
the applicable Lender Rate Contract counterparty) to support the Lender Rate
Contract Obligations); (ii) constituting property of the Loan Parties which is
sold, transferred or otherwise disposed of in connection with any transaction
not prohibited by this Agreement or the Credit Documents; (iii) constituting
property leased to the Significant Parties under an operating lease which has
expired or been terminated in a transaction not prohibited by this Agreement or
the other Credit Documents or which will concurrently expire and which has not
been and is not intended by the Significant Parties to be, renewed or extended;
(iv) consisting of an instrument, if the Indebtedness evidenced thereby has been
paid in full; or (v) if approved or consented to by those of the Secured Parties
required by Section 8.04. Upon request by the Administrative Agent, the other
Secured Parties will confirm in writing the Administrative Agent’s authority to
release particular types or items of the Collateral pursuant to this
Section 7.07.

SECTION 7.08. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, issue letters of
credit for the account of, accept deposits from and generally engage in any kind
of banking or other business with the any CBII Entity and its Affiliates as
though the Administrative Agent were not the Administrative Agent, L/C Issuer or
Swing Line Lender hereunder. With respect to Loans, if any, made by the
Administrative Agent in its capacity as a Lender, the Administrative Agent in
its capacity as a Lender shall have the same rights and powers under this
Agreement and the other Credit Documents as any other Lender and may exercise
the same as though it were not the Administrative Agent, L/C Issuer or Swing
Line Lender, and the terms “Lender” or “Lenders” shall include the
Administrative Agent in its capacity as a Lender.

SECTION 7.09. Appointment of Supplemental Collateral Agent.

(a) It is the purpose of this Agreement and the other Credit Documents that
there shall be no violation of any law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Credit Documents, and in
particular in case of the enforcement of any of the Credit Documents, or in case
the Administrative Agent deems that by reason of any present or future law of
any jurisdiction it may not exercise any of the rights, powers or remedies
granted herein or in any of the other Credit Documents or take any other action
which may be desirable or necessary in connection therewith, it may be necessary
that the Administrative Agent appoint an additional individual or institution as
a separate trustee, co-trustee, collateral agent, collateral sub-agent or
collateral co-agent (any such additional individual or institution being
referred to herein as a “Supplemental Collateral Agent”).

(b) In the event that the Administrative Agent appoints a Supplemental
Collateral Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Credit Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Collateral Agent to the extent, and only to the
extent, necessary to enable such Supplemental Collateral Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Credit Documents and necessary to the exercise or performance
thereof by such Supplemental Collateral Agent shall run to and be enforceable by
either the Administrative Agent or such Supplemental Collateral Agent, and
(ii) the provisions of this Article VII and of Section 8.04 that refer to the
Administrative Agent shall inure to the benefit of such Supplemental Collateral
Agent and all references therein to the Administrative Agent shall be deemed to
be references to the Administrative Agent and/or such Supplemental Collateral
Agent, as the context may require.

(c) Should any instrument in writing from any Loan Party be reasonably required
by any Supplemental Collateral Agent so appointed by the Administrative Agent
for more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, such Loan Party shall execute, acknowledge and
deliver any and all such instruments promptly upon request by the Administrative
Agent. In case any Supplemental Collateral Agent, or a successor thereto, shall
die, become incapable of acting, resign or be removed, all the rights, powers,
privileges and duties of such Supplemental Collateral Agent, to the extent
permitted by law, shall vest in and be exercised by the Administrative Agent
until the appointment of a new Supplemental Collateral Agent.

      ARTICLE VIII MISCELLANEOUS
SECTION 8.01.
  Notices.
 
   

(a) Notices Generally. Except as otherwise provided herein, including
Section 8.01(b), all notices, requests, demands, consents, instructions or other
communications to or upon CBII, the Borrower, any Lender or the Administrative
Agent under this Agreement or the other Credit Documents shall be in writing and
faxed, mailed or delivered, if to the Borrower or to the Administrative Agent,
the L/C Issuer or the Swing Line Lender, at its respective facsimile number,
e-mail address (only in respect of any Notice of Borrowing, Notice of Interest
Period Selection and Notice of Conversion), or address set forth in Schedule IV,
if to any Lender, at the address or facsimile number specified for such Lender
to the Administrative Agent (or to such other facsimile number, e-mail address,
or address for any party as indicated in any notice given by that party to the
Administrative Agent). All such notices and communications shall be effective
(i) when sent by an overnight courier service of recognized standing, on the
second Business Day following the deposit with such service; (ii) when mailed,
first class postage prepaid and addressed as aforesaid through the United States
Postal Service, upon receipt; (iii) when delivered by hand, upon delivery; and
(iv) when sent by facsimile or e-mail transmission, upon confirmation of
receipt; provided, however, that any notice delivered to the Administrative
Agent, the L/C Issuer or the Swing Line Lender under Article II shall not be
effective until actually received by such Person. Additionally, notwithstanding
the obligation of the Borrower to send written confirmation of any Notice of
Borrowing, Notice of Interest Period Selection and Notice of Conversion made by
e-mail transmission if and when requested by the Administrative Agent, in the
event that the Administrative Agent agrees to accept a Notice of Borrowing,
Notice of Interest Period Selection or Notice of Conversion made by e-mail
transmission, such e-mail transmission of Notice of Borrowing, Notice of
Interest Period Selection or Notice of Conversion shall be binding on the
Borrower whether or not written confirmation is sent by Borrower or requested by
the Administrative Agent, and the Administrative Agent may act prior to the
receipt of any requested written confirmation, without any liability whatsoever,
based upon e-mail notice believed by the Administrative Agent in good faith to
be from the Borrower or its agents. The Administrative Agent’s records of the
terms of any e-mail Notice of Borrowing, Notice of Interest Period Selection or
Notice of Conversion shall be conclusive on Borrower in the absence of gross
negligence or willful misconduct on the part of the Administrative Agent in
connection therewith, as determined by a final non-appealable judgment of a
court of competent jurisdiction.

(b) Notices of Borrowing, Conversion and Interest Period Selection. Each Notice
of Borrowing, Notice of Conversion and Notice of Interest Period Selection shall
be given by the Borrower to the Administrative Agent’s office located at the
address referred to above during the Administrative Agent’s normal business
hours; provided, however, that any such notice received by the Administrative
Agent after 11:00 a.m. on any Business Day shall be deemed received by the
Administrative Agent on the next Business Day. In any case where this Agreement
authorizes notices, requests, demands or other communications by the Borrower to
the Administrative Agent or any Lender to be made by telephone or facsimile, the
Administrative Agent or any Lender may conclusively presume that anyone
purporting to be a person designated in any incumbency certificate or other
similar document received by the Administrative Agent or a Lender is such a
person.

(c) IntraLinks.

(i) The Borrower agrees that the Administrative Agent may make any material
delivered by the Borrower to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to any of the CBII Entities, or any
other materials or matters relating to this Agreement (excluding any Notice of
Borrowing, Notice of Conversion or Notice of Interest Period Selection), the
Credit Documents, or any of the transactions contemplated hereby or thereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by the
Administrative Agent, an Affiliate, or any Person that is not an Affiliate of
the Administrative Agent), such as IntraLinks, or a substantially similar
electronic system (the “Platform”). The Borrower acknowledges that (A) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (B) the Platform is provided “as is” and “as available” and
(C) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, completeness, timeliness, sufficiency, or sequencing of the
Communications posted on the Platform. The Administrative Agent and its
Affiliates expressly disclaim with respect to the Platform any liability for
errors in transmission, incorrect or incomplete downloading, delays in posting
or delivery, or problems accessing the Communications posted on the Platform and
any liability for any losses, costs, expenses or liabilities that may be
suffered or incurred in connection with the Platform. No warranty of any kind,
express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

(ii) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notification”) specifying that any Communication has been posted to the
Platform shall for purposes of this Agreement constitute effective delivery to
such Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (A) to notify, on or before the date such
Lender becomes a party to this Agreement, the Administrative Agent in writing of
such Lender’s e-mail address (or e-mail addresses) to which a Notification may
be sent (and from time to time thereafter to ensure that the Administrative
Agent has on record an effective e-mail address for such Lender) and (B) that
any Notification may be sent to such e-mail address.

SECTION 8.02. Expenses. The Borrower shall pay on demand, whether or not any
Credit Event occurs hereunder, (a) all costs, fees and expenses, including
reasonable travel expenses and reasonable attorneys’ fees and expenses, incurred
by the Administrative Agent in connection with the syndication of the facilities
provided hereunder, the preparation, negotiation, execution and delivery of, and
the exercise of its duties under, this Agreement and the other Credit Documents,
and the preparation, negotiation, execution and delivery of amendments and
waivers hereunder and thereunder and (b) all costs, fees and expenses, including
attorneys’ fees and expenses, incurred by the Administrative Agent and the
Lenders in the enforcement or attempted enforcement of any of the Secured
Obligations or in preserving any of the Administrative Agent’s or the Lenders’
rights and remedies (including all such fees and expenses incurred in connection
with any “workout” or restructuring affecting the Credit Documents or the
Secured Obligations or any bankruptcy or similar proceeding, including any
proceeding or action commenced by the Administrative Agent or any Lender seeking
relief from the automatic or similar stay in effect under any Debtor Relief Law,
involving any Significant Party). The obligations of the Borrower under this
Section 8.02 shall survive the payment and performance of the Secured
Obligations and the termination of this Agreement.

SECTION 8.03. Indemnification. To the fullest extent permitted by law, the
Borrower agrees to protect, indemnify, defend and hold harmless the
Administrative Agent, the L/C Issuer, the Swing Line Lender, the Lenders and
their Affiliates and their respective directors, officers, employees, attorneys,
agents, trustees and advisors (collectively, “Indemnitees”) from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, disbursements, or expenses of any kind or nature and
from any suits, claims or demands (including in respect of or for attorneys’
fees and other expenses) arising on account of or in connection with any matter
or thing or action or failure to act by Indemnitees, or any of them, arising out
of or relating to (a) the Credit Documents or any transaction contemplated
thereby or related thereto, including the making of any Loans and any use by the
Borrower of any proceeds of the Loans or the Letters of Credit, (b) any
Environmental Damages and (c) any claims for brokerage fees or commissions
(other than any committed to be paid in writing by the Administrative Agent or
any Lender) in connection with the Credit Documents or any transaction
contemplated thereby or in connection with the Borrower’s failure to conclude
any other financing, and to reimburse each Indemnitee on demand for all legal
and other expenses incurred in connection with investigating or defending any of
the foregoing; provided, however, that nothing contained in this Section 8.03
shall obligate the Borrower to protect, indemnify, defend or hold harmless any
Indemnitee against any claim (i) to the extent arising out of the gross
negligence or willful misconduct of such Indemnitee, as determined by a final
non-appealable judgment of a court of competent jurisdiction or (ii) solely
between or among Indemnitees. Upon receiving knowledge of any suit, claim or
demand asserted by a third party that the Administrative Agent or any Lender
believes is covered by this indemnity, the Administrative Agent or such Lender
shall give the Borrower notice of the matter and the Administrative Agent or
such Lender may select its own counsel or request that the Borrower defend such
suit, claim or demand, with legal counsel satisfactory to the Administrative
Agent or such Lender as the case may be, at the Borrower’s sole cost and
expense; provided, however, that the Administrative Agent or such Lender shall
not be required to so notify the Borrower and the Administrative Agent or such
Lender shall have the right to defend, at the Borrower’s sole cost and expense,
any such matter that is in connection with a formal proceeding instituted by any
Governmental Authority having authority to regulate or oversee any aspect of the
Administrative Agent’s or such Lender’s business or that of its Affiliates; and
provided, further, that if the Borrower accepts the defense, it shall be
authorized to select its own counsel, but the Borrower shall be required to
coordinate with and keep the Administrative Agent, the Lenders, and/or their
counsel informed as to the progress of the defense (but in such situation the
Borrower shall only be obligated to pay the fees and expenses of one separate
counsel to the Administrative Agent and the Lenders for such matter being
defended). The Administrative Agent or such Lender may also require the Borrower
to defend the matter. Any failure or delay of the Administrative Agent or any
Lender to notify the Borrower of any such suit, claim or demand shall not
relieve the Borrower of its obligations under this Section 8.03. The obligations
of the Borrower under this Section 8.03 shall survive the payment and
performance of the Secured Obligations and the termination of this Agreement. In
the case of an action, suit, judgment, claim or demand to which the indemnity in
this Section 8.03 applies, such indemnity shall be effective whether or not such
action, suit, judgment, claim or demand is brought by any Loan Party, its
directors, shareholders or creditors, any Indemnitee or any other Person,
whether or not any Indemnified Party is otherwise a party thereto and whether or
not the Transaction is consummated.

SECTION 8.04. Waivers; Amendments. Any term, covenant, agreement or condition of
this Agreement or any other Credit Document may be amended or waived, and any
consent under this Agreement or any other Credit Document may be given, if such
amendment, waiver or consent is in writing and is signed by the Borrower and the
Required Lenders (or the Administrative Agent on behalf of the Required Lenders
with the written approval of the Required Lenders); provided, however, that:

(a) Any amendment, waiver or consent which would (i) amend this Section 8.04 or
Section 2.16 or any other Section of this Agreement providing for voting
percentages or (ii) amend any of the definitions of Required Lenders, Required
Revolving Lenders or Required Term Lenders must be in writing and signed or
approved in writing by all Lenders affected thereby;

(b) Any amendment, waiver or consent which would (i) increase the Commitment of
any Lender (other than any increases pursuant to Section 2.16), (ii) extend the
Maturity Date for any Facility, (iii) extend any date fixed for any payment of
the principal of or interest on any Loans or any fees or other amounts payable
for the account of any Lender hereunder, (iv) reduce the principal of, or the
rate of interest specified herein on, any Loan or L/C Borrowing or any fees or
other amounts for the account of any Lender hereunder must be in writing and
signed by each affected Lender;

(c) Any amendment, waiver or consent which would change the pro rata treatment
of Lenders under Section 2.10(a), must be in writing and signed by each affected
Lender and the Required Lenders;

(d) Any amendment, waiver or consent which changes the order of application of
proceeds of Collateral set forth in Section 6.03 or which changes the order of
application of any reduction in the Commitments or any prepayment of Loans among
the Facilities from the application thereof set forth in the applicable
provisions of Section 2.04 or 2.06, respectively, in any manner that adversely
affects the Lenders under a Facility must be in writing and signed by the
Required Lenders, and (i) to the extent the Lenders under the Revolving Loan
Facility are adversely affected, the Required Revolving Lenders and (ii) to the
extent the Lenders under the Term Loan Facility are adversely affected, the
Required Term Lenders;

(e) Any amendment, waiver or consent which affects the rights or duties of the
Swing Line Lender under this Agreement must be in writing and signed by the
Swing Line Lender;

(f) Any amendment, waiver or consent which affects the rights or duties of the
L/C Issuer under this Agreement or any Letter of Credit Application relating to
any Letter of Credit issued or to be issued by it must be in writing and signed
by each affected L/C Issuer;

(g) Any consent relating to the sale or other disposition of any Key Assets must
be in writing and signed by the Lenders;

(h) Any amendment, waiver or consent which would, except as permitted pursuant
to this Agreement, (i) release one or more Guarantors (or otherwise limit such
Guarantors’ liability with respect to the Secured Obligations under the
applicable Guarantee Agreements except as may be required by the law of its
applicable jurisdiction of organization) if such release or limitation is in
respect of all or substantially all of the value of the Parent Guarantee
Agreement and the Subsidiary Guarantee Agreements, or (ii) release all or
substantially all of the Collateral in any transaction or series of related
transactions, must be in writing and signed by the Lenders;

(i) Any amendment, waiver or consent which would waive any of the conditions
specified in Section 3.02 must be in writing and signed by the Required
Revolving Lenders; and

(j) Any amendment, waiver or consent which affects the rights or obligations of
the Administrative Agent must additionally be in writing and signed by the
Administrative Agent.

No failure or delay by the Administrative Agent or any Lender in exercising any
right under this Agreement or any other Credit Document shall operate as a
waiver thereof or of any other right hereunder or thereunder nor shall any
single or partial exercise of any such right preclude any other further exercise
thereof or of any other right hereunder or thereunder. Unless otherwise
specified in such waiver or consent, a waiver or consent given hereunder shall
be effective only in the specific instance and for the specific purpose for
which given.

SECTION 8.05. Successors and Assigns.

(a) Binding Effect. This Agreement and the other Credit Documents shall be
binding upon and inure to the benefit of the Borrower, the Lenders, the
Administrative Agent, the L/C Issuer and their respective successors and
permitted assigns, except that no Loan Party may assign or transfer any of its
rights or obligations under any Credit Document without the prior written
consent of the Administrative Agent and, to the extent required by Section 8.04,
the requisite Lenders. Any assignment or transfer in violation of the foregoing
shall be null and void.

(b) Participations. Any Lender may, without notice to or consent of the Borrower
or Administrative Agent, at any time sell to one or more banks or other
financial institutions (“Participants”) participating interests in all or a
portion of any Loan owing to such Lender, any Note held by such Lender, any
Commitment of such Lender or any other interest of such Lender under this
Agreement and the other Credit Documents (including for purposes of this
Section 8.05(b), participations in L/C Obligations and in Swing Line Loans). In
the event of any such sale by a Lender of participating interests, such Lender’s
obligations under this Agreement shall remain unchanged, such Lender shall
remain solely responsible for the performance thereof, such Lender shall remain
the holder of its Notes for all purposes under this Agreement and the Borrower
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement pursuant to which any such sale is effected may require
the selling Lender to obtain the consent of the Participant in order for such
Lender to agree in writing to any amendment, waiver or consent of a type
specified in Section 8.04(b)(iii), 8.04(b)(iv), or 8.04(g) but shall not
otherwise require the selling Lender to obtain the consent of such Participant
to any other amendment, waiver or consent hereunder. The Borrower agrees that if
amounts outstanding under this Agreement and the other Credit Documents are not
paid when due (whether upon acceleration or otherwise), each Participant shall,
to the fullest extent permitted by law, be deemed to have the right of setoff in
respect of its participating interest in amounts owing under this Agreement and
any other Credit Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any other Credit Documents; provided, however, that (i) no
Participant shall exercise any rights under this sentence without the consent of
the Administrative Agent, (ii) no Participant shall have any rights under this
sentence which are greater than those of the selling Lender and (iii) such
rights of setoff shall be subject to the obligation of such Participant to share
the payment so obtained with all of the Lenders as provided in Section 2.10(b).
The Borrower also agrees that any Lender which has transferred any participating
interest in its Commitment or Loans shall, notwithstanding any such transfer, be
entitled to the full benefits accorded such Lender under Sections 2.11, 2.12 and
2.13, as if such Lender had not made such transfer.

(c) Assignments.

(i) Any Lender may, at any time, sell and assign to any Lender or any Eligible
Assignee (individually, an “Assignee Lender”) all or a portion of its rights and
obligations under this Agreement and the other Credit Documents (including for
purposes of this Section 8.05(c), participations in L/C Obligations and in Swing
Line Loans) (such a sale and assignment to be referred to herein as an
“Assignment”) pursuant to an assignment agreement in substantially the form of
Exhibit H (an “Assignment Agreement”), executed by each Assignee Lender and such
assignor Lender (an “Assignor Lender”) and delivered to the Administrative Agent
for its acceptance and recording in the Register; provided, however, that:

(A) [Intentionally Omitted];

(B) Without the written consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and, if no Event of Default has occurred and is
continuing, the Borrower (which consent shall not be unreasonably withheld or
delayed), no Lender may make any Assignment to any Assignee Lender which is not,
immediately prior to such Assignment, a Lender hereunder, an Affiliate thereof
or an Approved Fund thereof;

(C) Without the written consent of the Administrative Agent and, if no Event of
Default has occurred and is continuing, the Borrower (which consent of the
Borrower shall not be unreasonably withheld or delayed), no Lender may make any
Assignment to any Assignee Lender if, after giving effect to such Assignment,
the Commitments or Loans of such Lender or such Assignee Lender would be less
than $1,000,000 (except that (A) a Lender may make an Assignment which reduces
its Commitment or Loans to zero without the written consent of the Borrower and
the Administrative Agent except to the extent such written consent is required
by clause (B) above or clause (D) below and (B) an Assignor Lender may make an
Assignment to an Assignee Lender whereby after giving effect to such Assignment,
the Commitment or Loans of such Lender or such Assignee Lender would be less
than $1,000,000 without the written consent of the Borrower and the
Administrative Agent if the Assignee Lender is an Approved Fund of the Assignor
Lender); and

(D) Without the written consent of the Administrative Agent and, if no Event of
Default has occurred and is continuing, the Borrower (which consent of the
Borrower shall not be unreasonably withheld or delayed), no Revolving Lender may
make any Assignment which does not assign and delegate an equal pro rata
interest in such Revolving Lender’s Revolving Loans, Revolving Loan Commitment
and all other rights, duties and obligations of such Revolving Lender under this
Agreement and the other Credit Documents.

(ii) Notwithstanding the foregoing, (a) the Borrower’s consent in respect of any
Assignment shall not be required until the syndication of the Facilities shall
have been completed as separately agreed by and between the Lead Arranger and
the Borrower; and (b) any Lender may, without diminishing or relieving it of its
obligations hereunder, assign to a Conduit Lender its right to make Loans under
this Agreement and such Conduit Lender in turn may assign any or all of the
Loans it may have funded hereunder to its designating Lender without the consent
of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Sections 8.05(c)(i)(A) through 8.05(c)(i)(D). Each of
the Borrower, each Lender and the Administrative Agent hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy,
Debtor Relief Law or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage, expense, obligations, penalties, actions, judgments, or suits of any
kind whatsoever arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.

(iii) Upon such execution, delivery, acceptance and recording of each Assignment
Agreement and payment of the fee referred to in Section 8.05(e), from and after
the Assignment Effective Date determined pursuant to such Assignment Agreement,
(A) each Assignee Lender thereunder shall be a Lender hereunder with a
Commitment and Loans as set forth in such Assignment Agreement (in addition to
any Commitment and Loans theretofore held by it) and shall have the rights,
duties and obligations of such a Lender under this Agreement and the other
Credit Documents and (B) the Assignor Lender thereunder shall be a Lender to the
extent of any remaining Commitment or Loans held by such Lender after giving
effect to such Assignment Agreement or, if the Commitment and Loans of the
Assignor Lender have been reduced to $0, the Assignor Lender shall cease to be a
Lender and to have any obligation to make any Loan; provided, however, that any
such Assignor Lender which ceases to be a Lender shall continue to be entitled
to the benefits of any provision of this Agreement which by its terms survives
the termination of this Agreement. Each Assignment Agreement shall be deemed to
amend the Register to the extent, and only to the extent, necessary to reflect
the addition of each Assignee Lender, the deletion of each Assignor Lender which
reduced its Commitment and Loans to $0 and the resulting adjustment of
Commitment and Loans arising from the purchase by each Assignee Lender of all or
a portion of the rights and obligations of an Assignor Lender under this
Agreement and the other Credit Documents. On or prior to the Assignment
Effective Date determined pursuant to each Assignment Agreement, the Borrower,
at its own expense, shall execute and deliver to the Administrative Agent, in
exchange for a surrendered Note, if any, of the Assignor Lender thereunder, a
new Note to the order of each Assignee Lender thereunder that requests such a
note (with each new Note to be in an amount equal to the Commitment or Loans
assumed by such Assignee Lender) and, if the Assignor Lender is continuing as a
Lender hereunder, a new Note to the order of the Assignor Lender if so requested
by such Assignor Lender (with the new Note to be in an amount equal to the
Commitment or Loans retained by it). Each such new Note shall be dated the
Effective Date (but with a notation of the date through which interest is paid),
and each such new Note shall otherwise be in the form of the Note replaced
thereby. The Notes surrendered by the Assignor Lender shall be returned by the
Administrative Agent to the Borrower marked “Replaced”. Each Assignee Lender
which was not previously a Lender hereunder and which is not incorporated under
the laws of the US or a state thereof shall, within three Business Days of
becoming a Lender, deliver to the Borrower and the Administrative Agent two duly
completed copies of US Internal Revenue Service Form W-8IMY, W-8BEN or W-8ECI
(or successor applicable form), as the case may be.

(d) Register. The Administrative Agent shall maintain at its address referred to
on Schedule IV a copy of each Assignment Agreement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment or Loans of each Lender from time to time. The
entries in the Register shall be conclusive in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loans recorded
therein for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

(e) Registration. Upon its receipt of an Assignment Agreement executed by an
Assignor Lender and an Assignee Lender (and, to the extent required by
Section 8.05(c), by the Borrower and the Administrative Agent) together with
payment to the Administrative Agent by Assignor Lender of a registration and
processing fee of $3,500 (it being understood that, subject to the immediately
following sentence, such registration and processing fee shall be due and
payable for each Assignment from an Assignor Lender to an Assignee Lender), the
Administrative Agent shall (i) promptly accept such Assignment Agreement and
(ii) on the Assignment Effective Date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Lenders and the Borrower. Notwithstanding the foregoing,
the registration and processing fee set forth in the immediately preceding
sentence shall not be due and payable if the Assignee Lender party to an
Assignment Agreement is an Approved Fund of the Assignor Lender party thereto.

(f) Disclosure to Potential Participant or Assignee Lender. The Administrative
Agent and the Lenders may disclose the Credit Documents and any financial or
other information relating to any CBII Entity to each other or to any potential
Participant or Assignee Lender, subject to an agreement that the potential
Participant or Assignee Lender shall keep such information confidential in
accordance with their usual and customary business practices.

(g) Pledges to Federal Reserve Banks and Trustee.

(i) Notwithstanding any other provision of this Agreement, any Lender may at any
time assign all or a portion of its rights under this Agreement and the other
Credit Documents to a Federal Reserve Bank or a bank in the farm credit banking
system. No such assignment shall relieve the assigning Lender from its
obligations under this Agreement and the other Credit Documents.

(ii) Notwithstanding anything to the contrary contained herein, any Lender that
is a Fund may create a security interest in all or any portion of the Loans
owing to it and any Note or Notes held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that, unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 8.05,
(A) no such pledge shall release the pledging Lender from any of its obligations
under the Credit Documents and (B) such trustee shall not be entitled to
exercise any of the rights of a Lender under the Credit Documents even though
such trustee may have acquired ownership rights with respect to the pledged
interest through foreclosure or otherwise.

SECTION 8.06. Setoffs by Lenders. In addition to any rights and remedies of the
Lenders provided by law, each Lender shall have the right, with the prior
consent of the Administrative Agent but without prior notice to or consent of
the Borrower, any such notice and consent being expressly waived by the Borrower
to the extent permitted by applicable laws upon the occurrence and during the
continuance of an Event of Default, to set-off and apply against the Secured
Obligations any amount owing from such Lender to the Borrower. The aforesaid
right of set-off may be exercised by such Lender against the Borrower or against
any trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of the
Borrower or against anyone else claiming through or against the Borrower or such
trustee in bankruptcy, debtor-in-possession, assignee for the benefit of
creditors, receiver, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of set-off may not have been exercised
by such Lender at any prior time. Each Lender agrees promptly to notify the
Borrower after any such set-off and application made by such Lender; provided
that the failure to give such notice shall not affect the validity of such
set-off and application.

SECTION 8.07. No Third Party Rights. Nothing expressed in or to be implied from
this Agreement is intended to give, or shall be construed to give, any Person,
other than the parties hereto and their permitted successors and assigns
hereunder, any benefit or legal or equitable right, remedy or claim under or by
virtue of this Agreement or under or by virtue of any provision herein.

SECTION 8.08. Partial Invalidity. If at any time any provision of this Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law or
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

SECTION 8.09. Jury Trial. EACH OF THE BORROWER, THE LEAD ARRANGER, THE SWING
LINE LENDER, THE L/C ISSUER, THE LENDERS AND THE ADMINISTRATIVE AGENT, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION, PROCEEDING, OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT.

SECTION 8.10. Counterparts. This Agreement may be executed in any number of
counterparts, any set of which signed by all the parties hereto shall be deemed
to constitute a complete, executed original for all purposes. Transmission by
facsimile or other electronic transmission of an executed counterpart of this
Agreement shall be deemed to constitute due and sufficient delivery of such
counterpart.

SECTION 8.11. Consent to Jurisdiction. The Borrower irrevocably submits to the
non-exclusive jurisdiction of the courts of the State of New York, New York
County and the courts of the US located in the Southern District of New York and
agrees that any legal action, suit or proceeding arising out of or relating to
this Agreement or any of the other Credit Documents may be brought against such
party in any such courts. Final judgment against the Borrower in any such
action, suit or proceeding shall be conclusive and may be enforced in any other
jurisdiction by suit on the judgment, a certified or exemplified copy of which
shall be conclusive evidence of the judgment, or in any other manner provided by
law. Nothing in this Section 8.11 shall affect the right of the Administrative
Agent or any Lender to commence legal proceedings or otherwise sue the Borrower
in any other appropriate jurisdiction, or concurrently in more than one
jurisdiction, or to serve process, pleadings and other papers upon the Borrower
in any manner authorized by the laws of any such jurisdiction. The Borrower
agrees that process served either personally or by registered mail shall, to the
extent permitted by law, constitute adequate service of process in any such
suit. The Borrower irrevocably waives to the fullest extent permitted by
applicable law (a) any objection which it may have now or in the future to the
laying of the venue of any such action, suit or proceeding in any court referred
to in the first sentence above; (b) any claim that any such action, suit or
proceeding has been brought in an inconvenient forum; (c) its right of removal
of any matter commenced by any other party in the courts of the State of New
York to any court of the US; (d) any immunity which it or its assets may have in
respect of its obligations under this Agreement or any other Credit Document
from any suit, execution, attachment (whether provisional or final, in aid of
execution, before judgment or otherwise) or other legal process; and (e) any
right it may have to require the moving party in any suit, action or proceeding
brought in any of the courts referred to above arising out of or in connection
with this Agreement or any other Credit Document to post security for the costs
of the Borrower or to post a bond or to take similar action.

SECTION 8.12. Relationship of Parties. The relationship between the Borrower, on
the one hand, and the Lenders and the Administrative Agent, on the other, is,
and at all times shall remain, solely that of a borrower and lenders. Neither
the Lenders nor the Administrative Agent shall under any circumstances be
construed to be partners or joint venturers of the Borrower or any of its
Affiliates; nor shall the Lenders nor the Administrative Agent under any
circumstances be deemed to be in a relationship of confidence or trust or a
fiduciary relationship with the Borrower or any of its Affiliates, or to owe any
fiduciary duty to the Borrower or any of its Affiliates. The Lenders and the
Administrative Agent do not undertake or assume any responsibility or duty to
the Borrower or any of its Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform the Borrower or any of its Affiliates of
any matter in connection with its or their Property, any security held by the
Administrative Agent or any Lender or the operations of the Borrower or any of
its Affiliates. The Borrower and each of their Affiliates shall rely entirely on
their own judgment with respect to such matters, and any review, inspection,
supervision, exercise of judgment or supply of information undertaken or assumed
by any Lender or the Administrative Agent in connection with such matters is
solely for the protection of the Lenders and the Administrative Agent and
neither the Borrower nor any of its Affiliates is entitled to rely thereon.

SECTION 8.13. Time. Time is of the essence as to each term or provision of this
Agreement and each of the other Credit Documents.

SECTION 8.14. Waiver of Punitive Damages. Notwithstanding anything to the
contrary contained in this Agreement, the Borrower hereby agrees that it shall
not seek from the Lenders or the Administrative Agent punitive, consequential,
or indirect damages relating to any such matters under any theory of liability.

SECTION 8.15. Participations. All participations in the Secured Obligations or
any portion thereof, whether pursuant to provisions hereof or otherwise, are
intended to be “true sales” for purposes of financial reporting in accordance
with Statement of Financial Accounting Standards No. 140. Accordingly, the L/C
Issuer, the Swing Line Lender and any Lender that sells or is deemed to have
sold a participation in the Secured Obligations (including any participations in
Letters of Credit, Swing Line Loans and/or Loans (each, a “Participation
Seller”) hereby agrees that if such Participation Seller receives any payment in
respect of the Secured Obligations to which such participation relates through
the exercise of setoff by such Participation Seller against the Borrower or any
other obligor, then such Participation Seller agrees to promptly pay to the
participating party in such participation such participant’s pro rata share of
such setoff (after giving effect to any sharing with the Lenders under
Section 2.10).

SECTION 8.16. Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the US Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrower and the other Loan
Parties, which information includes the name and address of the Borrower and the
other Loan Parties and other information that will allow such Lender to identify
the Borrower and the other Loan Parties in accordance with the Act.

SECTION 8.17. Delivery of Lender Addenda. Each Initial Lender shall become a
party to this Agreement on the Effective Date by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, the
Borrower and the Administrative Agent.

SECTION 8.18. Lender Rate Contracts. It is understood and agreed that the rights
and benefits under the Credit Documents of each Secured Party that is a party to
a Lender Rate Contract but is not a Lender consist exclusively of such Secured
Party’s right to share in payments and collections of the Collateral as more
fully set forth herein. The Administrative Agent shall have no duty to determine
the amount or the existence of any Lender Rate Contract Obligations. In
connection with any such distribution of payments and collections or termination
or release by the Administrative Agent of any Liens thereunder, the
Administrative Agent shall be entitled to assume no amounts are due under any
Lender Rate Contract unless such Secured Party has notified the Administrative
Agent in writing of the amount of any such liability owed to it at least five
Business Days prior to such distribution, termination or release. Additionally,
the Administrative Agent may disregard any such notice from a counterparty to a
Lender Rate Contract if (i) arrangements have been made for the Lender Rate
Contract Obligations under such Lender Rate Contract to be secured by a secured
credit facility refinancing the Facilities or (ii) the Borrower and the
applicable Lender Rate Contract counterparty confirm to the Administrative Agent
that other replacement collateral equivalent in nature and value has or will be
provided for such Lender Rate Contract.

[The first signature page follows.]

2 IN WITNESS WHEREOF, the Borrower, CBII, the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders have caused this Agreement to be
executed as of the day and year first above written.

BORROWER:

CHIQUITA BRANDS L.L.C.,
a Delaware limited liability company

By: /s/Jeffrey M. Zalla
Name: Jeffrey M. Zalla
Title: Senior Vice President and
Chief Financial Officer


3

CBII:

CHIQUITA BRANDS INTERNATIONAL, INC., a New Jersey

corporation

By: /s/Jeffrey M. Zalla
Name: Jeffrey M. Zalla
Title: Senior Vice President and
Chief Financial Officer


ADMINISTRATIVE AGENT,
L/C ISSUER, SWING LINE LENDER
AND LENDERS: COÖPERATIEVE CENTRALE RAIFFEISEN — BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK

BRANCH, as Administrative Agent, Lead Arranger, an L/C Issuer and Swing Line
Lender

By: /s/Jeff Bliss
Name: Jeff Bliss
Title: Executive Director


By: /s/Brett Delfino
Name: Brett Delfino
Title: Executive Director


LENDERS: See each Lender Addendum

4